EXHIBIT 10.1

 

EXECUTION COPY

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of November 7,
2005, among Global ePoint, Inc., a Nevada corporation (the “Company”), and the
purchasers identified on the signature pages hereto (each, a “Purchaser” and
collectively, the “Purchasers”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 thereunder, the Company desires to issue and
sell to each Purchaser, and each Purchaser, severally and not jointly, desires
to purchase from the Company, certain securities of the Company as more fully
described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each of the
Purchasers, severally and not jointly, agree as follows:

 

ARTICLE I

DEFINITIONS

 

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms have the meanings indicated:

 

“Actual Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant to
the Transaction Documents, including any Underlying Shares issuable upon
exercise or conversion in full of all Warrants and Shares, ignoring any limits
on the number of shares of Common Stock that may be owned by a Purchaser at any
one time and (i) assuming that (a) any previously unconverted Shares are held
until the fifth anniversary of the Closing Date and all dividends thereon are
paid in shares of Common Stock, and (b) the Closing Price at all times on and
after the date of determination equals 100% of the actual Closing Price on the
Trading Day immediately prior to the date of determination, and (ii) giving
effect to the Conversion Price (as defined in the Certificate of Designations)
as in effect on such date, without regard to potential changes in the Closing
Price that may occur thereafter.

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act. With respect to a Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Purchaser will be deemed to be an Affiliate of such Purchaser.

 

“Bankruptcy Event” means any of the following events: (a) the Company or any
Subsidiary commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or



--------------------------------------------------------------------------------

similar law of any jurisdiction relating to the Company or any Subsidiary
thereof; (b) there is commenced against the Company or any Subsidiary any such
case or proceeding that is not dismissed within 60 days after commencement;
(c) the Company or any Subsidiary is adjudicated insolvent or bankrupt or any
order of relief or other order approving any such case or proceeding is entered;
(d) the Company or any Subsidiary suffers any appointment of any custodian or
the like for it or any substantial part of its property that is not discharged
or stayed within 60 days; (e) the Company or any Subsidiary makes a general
assignment for the benefit of creditors; (f) the Company or any Subsidiary fails
to pay, or states that it is unable to pay or is unable to pay, its debts
generally as they become due; (g) the Company or any Subsidiary calls a meeting
of its creditors with a view to arranging a composition, adjustment or
restructuring of its debts; or (h) the Company or any Subsidiary, by any act or
failure to act, expressly indicates its consent to, approval of or acquiescence
in any of the foregoing or takes any corporate or other action for the purpose
of effecting any of the foregoing.

 

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by law to
remain closed.

 

“Certificate of Designations” means a certificate of designations of the Series
D Preferred Stock, in the form of Exhibit A.

 

“Change of Control” means the occurrence of any of the following in one or a
series of related transactions other than a transaction or transactions
contemplated by the Letter of Intent: (i) an acquisition after the date hereof
by an individual or legal entity or “group” (as described in Rule 13d-5(b)(1)
under the Exchange Act) of more than one-half of the voting rights or equity
interests in the Company; (iii) a merger or consolidation of the Company or any
significant Subsidiary or a sale of more than one-half of the assets of the
Company (other than non-homeland security assets) in one or a series of related
transactions, unless following such transaction or series of transactions, the
holders of the Company’s securities prior to the first such transaction continue
to hold at least two-thirds of the voting rights and equity interests in the
surviving entity or acquirer of such assets; (iv) a recapitalization,
reorganization or other transaction involving the Company or any significant
Subsidiary that constitutes or results in a transfer of more than one-half of
the voting rights or equity interests in the Company; (v) consummation of a
“Rule 13e-3 transaction” as defined in Rule 13e-3 under the Exchange Act with
respect to the Company, or (vi) the execution by the Company or its controlling
shareholders of an agreement providing for or reasonably likely to result in any
of the foregoing events.

 

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.2 upon the satisfaction of each of the conditions set forth in
Sections 5.1 and 5.2.

 

“Closing Date” means the date of the Closing.

 

“Closing Price” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on an Eligible Market or any other national securities exchange, the closing bid
price per share of the Common Stock for such date (or the nearest preceding
date) on the primary Eligible Market or exchange on which the Common Stock is
then listed or quoted; (b) if prices for the Common Stock are then quoted

 

2



--------------------------------------------------------------------------------

on the OTC Bulletin Board, the closing bid price per share of the Common Stock
for such date (or the nearest preceding date) so quoted; (c) if prices for the
Common Stock are then reported in the “Pink Sheets” published by Pink Sheets LLC
(or a similar organization or agency succeeding to its functions of reporting
prices), the most recent closing bid price per share of the Common Stock so
reported; or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by
Purchasers holding a majority of the Securities, the cost of which shall be paid
by the Company.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.03 per share.

 

“Company Counsel” means Preston Gates & Ellis LLP, counsel to the Company.

 

“Convertible Securities” shall mean any evidence of indebtedness, shares,
options, warrants or other securities directly or indirectly convertible into or
exercisable or exchangeable for shares of Common Stock.

 

“Effective Date” means the date that an Underlying Shares Registration Statement
is first declared effective by the Commission.

 

“Eligible Market” means any of the New York Stock Exchange, the American Stock
Exchange, the NASDAQ National Market, the NASDAQ SmallCap Market or the OTC
Bulletin Board.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Stock” means (a) the issuance of Common Stock upon exercise or
conversion of any options or other securities described in Schedule 3.1(f)
(provided that such exercise or conversion occurs in accordance with the terms
thereof, without amendment or modification, and that the applicable exercise or
conversion price or ratio is described in such schedule), (b) any shares of
Common Stock or options granted to directors, officers, employees or other
service providers of the Company pursuant to any Company stock or option plan
then in effect and any shares of Common Stock or other securities issuable in
connection with the exercise of any such options, (c) equity securities of the
Company issued in connection with the transactions contemplated by the Letter of
Intent, (d) equity securities of the Company, not exceeding Five Million Dollars
($5,000,000) in value, issued in connection with the acquisition of the stock or
assets of another business between the Closing Date and the Effective Date,
(e) pursuant to a bona fide firm commitment underwritten public offering with a
nationally recognized underwriter (excluding any equity line) and in an
aggregate offering amount equal to or greater than $20,000,000, (f) in
connection with a bona fide joint venture or development agreement or strategic
partnership, the primary purpose of which is not to raise equity capital, or
(g) shares of Series D Preferred Stock issued in connection with the exercise of
rights pursuant to Section 4.13 of that certain Securities Purchase Agreement,
dated June 2, 2005, by and among the Company and the purchasers listed on the
signature page thereto.”.

 

“GAAP” means United States generally accepted accounting principles, as
recognized by the American Institute of Certified Public Accountants or the
Financial Accounting Standards

 

3



--------------------------------------------------------------------------------

Board, consistently applied and maintained on a consistent basis for the Company
and its Subsidiaries throughout the period indicated and consistent with the
prior financial practice of the Company; provided, however, that any accounting
principle or practice required to be changed by the American Institute of
Certified Public Accountants or the Financial Accounting Standards Board (or
other appropriate board or committee of either) in order to continue as a
generally accepted accounting principle or practice may be so changed.

 

“Letter of Intent” means that certain letter dated May 27, 2005 between the
Company and Astrophysics, Inc. regarding the proposed acquisition of
Astrophysics, Inc. by the Company and the related financing (the “Financing”)
described therein.

 

“Lien” means any lien, charge, claim, security interest, encumbrance, right of
first refusal or other restriction.

 

“Losses” means any and all losses, claims, damages, liabilities, settlement
costs and expenses, including without limitation costs of preparation of legal
action and reasonable attorneys’ fees.

 

“Options” means any rights, warrants or options to subscribe for or purchase
Common Stock or Convertible Securities.

 

“Person” means any individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or any court or
other federal, state, local or other governmental authority or other entity of
any kind.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
on or around the Closing Date, among the Company and the Purchasers, in the form
of Exhibit B.

 

“Required Effectiveness Date” means the date on which an Underlying Shares
Registration Statement is required to become effective pursuant to the
Registration Rights Agreement.

 

“Required Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant to
the Transaction Documents, including any Underlying Shares issuable upon
exercise or conversion in full of all Warrants and Convertible Securities,
ignoring any limits on the number of shares of Common Stock that may be owned by
a Purchaser at any one time and (i) assuming that (a) any previously unconverted
Shares are held until the third anniversary of the Closing Date or, if earlier,
until maturity, and all dividends thereon are paid in shares of Common Stock,
and (b) the Closing Price at all times on and after the date of determination
equals 50% of the actual Closing Price on the Trading Day immediately prior to
the date of determination, and (ii) giving effect to the Conversion Price (as
defined in the Certificate of Designations) as in effect on such date, without
regard to potential changes in the Closing Price that may occur thereafter.

 

4



--------------------------------------------------------------------------------

“Rule 144,” “Rule 415,” and “Rule 424” means Rule 144, Rule 415 and Rule 424,
respectively, promulgated by the Commission pursuant to the Securities Act, as
such Rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission having substantially the same effect as such
Rule.

 

“Securities” means the Shares, the Warrants and the Underlying Shares.

 

“Senior Debt” means any indebtedness of the Company from the date hereof that is
senior to any indebtedness set forth on Schedule 3.1(bb) in right of payment,
whether with respect to interest or upon liquidation or dissolution, or
otherwise.

 

“Series D Preferred Stock” means the Series D Convertible Preferred Stock, no
par value, of the Company, which is convertible into shares of Common Stock.

 

“Shares” means an aggregate of 120,000 shares of Series D Preferred Stock, which
are being purchased by the Purchasers pursuant to this Agreement.

 

“Subsidiary” means any subsidiary of the Company that is required to be listed
in Schedule 3.1(a).

 

“Trading Day” means (a) any day on which the Common Stock is listed or quoted
and traded on an Eligible Market or (b) if trading ceases to occur on an
Eligible Market, any Business Day.

 

“Trading Market” means the NASDAQ SmallCap Market or any other national
securities exchange, market or trading or quotation facility on which the Common
Stock is then listed or quoted.

 

“Transaction Documents” means this Agreement, the Securities, the Registration
Rights Agreement, the Certificate of Designations, and any other documents or
agreements executed in connection with the transactions contemplated hereunder.

 

“Transfer Agent Instructions” means the Irrevocable Transfer Agent Instructions,
in the form of Exhibit D, executed by the Company and delivered to the Company’s
transfer agent.

 

“Triggering Event” means any of the following events: (a) immediately prior to
any Bankruptcy Event; (b) the Common Stock is not listed or quoted, or is
suspended from trading, on an Eligible Market for a period of seven consecutive
Trading Days or for a period of twenty Trading Days (which need not be
consecutive Trading Days) in any 12 month period; (c) the Company fails for any
reason to deliver a certificate evidencing any Securities to a Purchaser as
required pursuant to any Transaction Document within five Trading Days after
delivery of notice of failure to deliver by Purchaser or the exercise or
conversion rights of the Holders pursuant to the Transaction Documents are
otherwise suspended for any reason other than a breach of the Transaction
Documents by the Purchasers; (d) the Company fails to have available a
sufficient number of authorized but unissued and otherwise unreserved shares of
Common Stock available to issue Underlying Shares upon any exercise of the
Warrants or any conversion of convertible Securities; (e) any other Event (as
defined in the Registration Rights Agreement) occurs and remains uncured for 90
days; (f) the Company fails to make any cash payment required under the

 

5



--------------------------------------------------------------------------------

Transaction Documents and such failure is not cured within ten Trading Days
after notice of such default is first given to the Company by a Purchaser; or
(i) the Company shall issue equity securities of the Company which shall be
senior to the Series D Preferred Stock in right of payment, or with respect to
dividends, liquidation, or dissolution.

 

“Underlying Shares” means the shares of Common Stock issuable upon conversion of
the Shares and upon exercise of the Warrants and in satisfaction of any other
obligation of the Company to issue shares of Common Stock pursuant to the
Transaction Documents.

 

“Underlying Shares Registration Statement” means a registration statement
meeting the requirements set forth in the Registration Rights Agreement and
covering the resale of the Securities by the Purchasers.

 

“Volume Weighted Average Price” means, with respect to any particular Trading
Day or for any particular period, the volume weighted average trading price per
share of Common Stock on such date or for such period on an Eligible Market as
reported by Bloomberg, L.P., or any successor performing similar functions.

 

“Warrant A” means a Common Stock purchase warrant, in the form of Exhibit C-1.

 

“Warrant B” means a Common Stock purchase warrant, in the form of Exhibit C-2.

 

“Warrant C” means a Common Stock purchase warrant, in the form of Exhibit C-3.

 

“Warrants” means, collectively, each of the Warrant A and Warrant B issued and
sold under this Agreement, and any Warrant C issued upon exercise of the Warrant
B.

 

ARTICLE II

PURCHASE AND SALE

 

2.1 Sale and Issuance of Series D Preferred Stock at Closing. Subject to the
terms and conditions of this Agreement, each Purchaser agrees, severally and not
jointly, to purchase at the Closing and the Company agrees to sell and issue to
each Purchaser at the Closing, that number of shares of Series D Preferred Stock
set forth opposite such Purchaser’s name on Schedule A hereto under the heading
“Shares” and Warrants to acquire that number of shares of Common Stock indicated
on Schedule A hereto under the heading “Warrant A Shares” and “Warrant B
Shares”, for the aggregate purchase price set forth opposite such Purchaser’s
name on Schedule A hereto under the heading “Purchase Price”.

 

2.2 Closing. The purchase and sale of the Shares pursuant to the terms of
Section 2.1 shall take place at the offices of Proskauer Rose LLP in New York,
New York, at 10:00 a.m. on the date each of the conditions set forth in Sections
5.1 and 5.2 have been satisfied, or at such other time and place as the Company
and the Purchasers mutually agree upon in writing (which time and place are
designated as the “Closing”).

 

6



--------------------------------------------------------------------------------

2.3 Closing Deliveries.

 

(a) At the Closing, the Company shall deliver or cause to be delivered to each
Purchaser the following:

 

(i) one or more stock certificates evidencing that number of Shares indicated on
Schedule A hereto under the heading “Shares”, registered in the name of such
Purchaser;

 

(ii) a Warrant A, registered in the name of such Purchaser, pursuant to which
such Purchaser shall have the right to acquire that number of shares of Common
Stock indicated on Schedule A hereto under the heading “Warrant A Shares”;

 

(iii) a Warrant B, registered in the name of such Purchaser, pursuant to which
such Purchaser shall have the right to acquire (x) that number of shares of
Common Stock indicated on Schedule A hereto under the heading “Warrant B Shares”
and (y) a Warrant to acquire that number of shares of Common Stock indicated on
Schedule A hereto under the heading “Warrant C Shares”;

 

(iv) evidence that the Certificate of Designations has been filed and become
effective on or prior to the Closing Date with the Secretary of State of Nevada,
in form and substance mutually agreed to by the parties;

 

(v) the legal opinion of Company Counsel, in the form of Exhibit E, executed by
such counsel and delivered to the Purchasers;

 

(vi) the Registration Rights Agreement duly executed by the Company;

 

(vii) duly executed Transfer Agent Instructions delivered to the Company’s
transfer agent; and

 

(viii) any other documents reasonably requested by a Purchaser or counsel to any
Purchaser in connection with the Closing.

 

(b) At the Closing, each Purchaser shall deliver or cause to be delivered to the
Company the following:

 

(i) the purchase price set forth opposite such Purchaser’s name on Schedule A
hereto under the heading “Purchase Price”, in United States dollars and in
immediately available funds, by wire transfer to an account designated in
writing by the Company for such purpose; and

 

(ii) the Registration Rights Agreement duly executed by such Purchaser.

 

7



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties of the Company. The Company hereby makes the
following representations and warranties to each of the Purchasers:

 

(a) Subsidiaries. The Company has no direct or indirect Subsidiaries other than
those listed in Schedule 3.1(a). Except as disclosed in Schedule 3.1(a), the
Company owns, directly or indirectly, all of the capital stock or comparable
equity interests of each Subsidiary free and clear of any Lien and all the
issued and outstanding shares of capital stock or comparable equity interest of
each Subsidiary are validly issued and are fully paid, non-assessable and free
of preemptive and similar rights.

 

(b) Organization and Qualification. Each of the Company and the Subsidiaries is
an entity duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization (as applicable), with
the requisite power and authority to own and use its properties and assets and
to carry on its business as currently conducted. Neither the Company nor any
Subsidiary is in violation of any of the provisions of its respective
certificate or articles of incorporation, bylaws or other organizational or
charter documents. Each of the Company and the Subsidiaries is duly qualified to
do business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, could not, individually or
in the aggregate, (i) adversely affect the legality, validity or enforceability
of any Transaction Document, (ii) have or result in a material adverse effect on
the results of operations, assets, prospects, business or condition (financial
or otherwise) of the Company and the Subsidiaries, taken as a whole on a
consolidated basis, or (iii) adversely impair the Company’s ability to perform
fully on a timely basis its obligations under any of the Transaction Documents
(any of (i), (ii) or (iii), a “Material Adverse Effect”).

 

(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further consent or action is required
by the Company, its Board of Directors or its shareholders. Each of the
Transaction Documents has been (or upon delivery will be) duly executed by the
Company and is, or when delivered in accordance with the terms hereof, will
constitute, the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms.

 

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby do not and will not (i) conflict with or violate
any provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation,

 

8



--------------------------------------------------------------------------------

bylaws or other organizational or charter documents, (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing a Company or Subsidiary debt or otherwise) or other understanding to
which the Company or any Subsidiary is a party or by which any property or asset
of the Company or any Subsidiary is bound or affected, or (iii) assuming the
accuracy of Purchasers’ representations and warranties and compliance by the
Purchasers’ of their respective covenants as set forth in this Agreement, result
in a violation of any law, rule, regulation, order, judgment, injunction, decree
or other restriction of any court or governmental authority to which the Company
or a Subsidiary is subject (including federal and state securities laws and
regulations and the rules and regulations of any self-regulatory organization to
which the Company or its securities are subject), or by which any property or
asset of the Company or a Subsidiary is bound or affected.

 

(e) Issuance of the Securities. Except as described in Schedule 3.1(e), the
Securities (including the Underlying Shares) are duly authorized and, when
issued and paid for in accordance with the Transaction Documents, will be duly
and validly issued, fully paid and nonassessable, free and clear of all Liens
(other than restrictions under applicable securities laws) and shall not be
subject to preemptive rights or similar rights of shareholders. The Company has
reserved from its duly authorized capital stock the maximum number of shares of
Common Stock issuable upon exercise of the Warrants.

 

(f) Capitalization. The number of shares and type of all authorized, issued and
outstanding capital stock, options and other securities of the Company (whether
or not presently convertible into or exercisable or exchangeable for shares of
capital stock of the Company) is set forth in Schedule 3.1(f). All outstanding
shares of capital stock are duly authorized, validly issued, fully paid and
nonassessable and have been issued in compliance with all applicable securities
laws. Except as disclosed in Schedule 3.1(f), (i) there are no outstanding
options, warrants, script rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities, rights or obligations
convertible into or exercisable or exchangeable for, or giving any Person any
right to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock, or
securities or rights convertible or exchangeable into shares of Common Stock and
(ii) there are no anti-dilution or price adjustment provisions contained in any
security issued by the Company (or in any agreement providing rights to security
holders) that would cause the issue and sale of the Securities (including the
Underlying Shares) to obligate the Company to issue shares of Common Stock or
other securities to any Person (other than the Purchasers) or result in a right
of any holder of Company securities to adjust the exercise, conversion, exchange
or reset price under such securities. To the knowledge of the Company, except as
specifically disclosed in Schedule 3.1(f), no Person or group of related Persons
beneficially owns (as determined pursuant to Rule 13d-3 under the Exchange Act),
or has the right to acquire, by agreement with or by obligation binding upon the
Company, beneficial ownership of in excess of 5% of the outstanding Common
Stock, ignoring for

 

9



--------------------------------------------------------------------------------

such purposes any limitation on the number of shares of Common Stock that may be
owned at any single time. There are presently no shares of the Company’s Series
A Preferred Stock or Series B Preferred Stock issued and outstanding.

 

(g) SEC Reports; Financial Statements. The Company has filed all reports
required to be filed by it under the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the twelve months preceding the date hereof
(or such shorter period as the Company was required by law to file such
material) (the foregoing materials filed by the Company since October 1, 2004
(together with any materials filed since such date by the Company under the
Exchange Act, whether or not required) being collectively referred to herein as
the “SEC Reports” and, together with this Agreement and the Schedules to this
Agreement, the “Disclosure Materials”) on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing. Such financial statements have been prepared in accordance with United
States GAAP, except as may be otherwise specified in such financial statements
or the notes thereto, and fairly present in all material respects the financial
position of the Company and its consolidated subsidiaries as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments. All material agreements to which the Company or any
Subsidiary is a party or to which the property or assets of the Company or any
Subsidiary are subject are included as part of or specifically identified in the
SEC Reports.

 

(h) Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in the SEC
Reports or in Schedule 3.1(h), (i) there has been no event, occurrence or
development that, individually or in the aggregate, has had or that could result
in a Material Adverse Effect, (ii) the Company has not incurred any material
liabilities (contingent or otherwise) other than (A) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice or (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, (iii) the Company has not materially altered its
method of accounting or the identity of its auditors, except as disclosed in its
SEC Reports, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its shareholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock, and (v) the Company has not issued any equity securities to any officer,
director or Affiliate, except pursuant to existing Company stock-based plans.

 

10



--------------------------------------------------------------------------------

(i) Absence of Litigation. Except as disclosed on Schedule 3.1(i), there is no
action, suit, claim, proceeding, inquiry or investigation before or by any
court, public board, government agency, self-regulatory organization or body
pending or, to the knowledge of the Company, threatened against or affecting the
Company or any of its Subsidiaries that could, individually or in the aggregate,
have a Material Adverse Effect.

 

(j) Compliance. Neither the Company nor any Subsidiary (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or governmental body, or (iii) is or has been in
violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws relating
to taxes, environmental protection, occupational health and safety, product
quality and safety and employment and labor matters, except in each case as
could not, individually or in the aggregate, have or result in a Material
Adverse Effect.

 

(k) Title to Assets. The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them that is material to the
business of the Company and the Subsidiaries and good and marketable title in
all personal property owned by them that is material to the business of the
Company and the Subsidiaries, in each case free and clear of all Liens, except
for Liens as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and the Subsidiaries. Any real property and facilities held under
lease by the Company and the Subsidiaries are held by them under valid,
subsisting and enforceable leases of which the Company and the Subsidiaries are
in compliance.

 

(l) Certain Fees. Except for the fees described in Schedule 3.1(l), all of which
are payable to registered broker-dealers, no brokerage or finder’s fees or
commissions are or will be payable by the Company to any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
Person with respect to the transactions contemplated by this Agreement, and the
Company has not taken any action that would cause any Purchaser to be liable for
any such fees or commissions.

 

(m) Private Placement. Neither the Company nor any Person acting on the
Company’s behalf has sold or offered to sell or solicited any offer to buy the
Securities by means of any form of general solicitation or advertising. Neither
the Company nor any of its Affiliates nor any Person acting on the Company’s
behalf has, directly or indirectly, at any time within the past six months, made
any offer or sale of any security or solicitation of any offer to buy any
security under circumstances that would (i) eliminate the availability of the
exemption from registration under Regulation D under the Securities Act in
connection with the offer and sale of the Securities as contemplated hereby or
(ii) cause the offering of the Securities pursuant to the Transaction Documents

 

11



--------------------------------------------------------------------------------

to be integrated with prior offerings by the Company for purposes of any
stockholder approval provisions under the rules and regulations of any Trading
Market. The Company is not, and is not an Affiliate of, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended. The
Company is not a United States real property holding corporation within the
meaning of the Foreign Investment in Real Property Tax Act of 1980.

 

(n) Listing and Maintenance Requirements. Except as disclosed on Schedule
3.1(n), the Company has not, in the two years preceding the date hereof,
received notice (written or oral) from any Trading Market on which the Common
Stock is or has been listed or quoted to the effect that the Company is not in
compliance with the listing or maintenance requirements of such Trading Market.
The Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with all such listing and maintenance
requirements.

 

(o) Registration Rights. Except as described in Schedule 3.1(o), the Company has
not granted or agreed to grant to any Person any rights (including “piggy-back”
registration rights) to have any securities of the Company registered with the
Commission or any other governmental authority that have not been satisfied.

 

(p) Application of Takeover Protections. There is no control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company’s charter
documents or the laws of its state of incorporation that is or could become
applicable to any of the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including, without limitation, as a result of the
Company’s issuance of the Securities and the Purchasers’ ownership of the
Securities.

 

(q) Disclosure. The Company confirms that it has not provided any of the
Purchasers or their agents or counsel with any information that constitutes or
might constitute material, nonpublic information. The Company understands and
confirms that each of the Purchasers will rely on the foregoing representations
in effecting transactions in securities of the Company. This Agreement,
including the Schedules hereto, furnished by or on behalf of the Company are
true and correct and do not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading. Except as may be disclosed in the Press Release described in
Section 4.8, no event or circumstance has occurred or information exists with
respect to the Company or any of its Subsidiaries or its or their business,
properties, prospects, operations or financial conditions, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company but which has not been so publicly announced or disclosed. The
Company acknowledges and agrees that no Purchaser makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3.2.

 

12



--------------------------------------------------------------------------------

(r) Acknowledgment Regarding Purchasers’ Purchase of Securities. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby. The Company further acknowledges that no
Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any advice to the Company given by any Purchaser or any
of their respective representatives or agents in connection with this Agreement
and the transactions contemplated hereby is merely incidental to the Purchasers’
purchase of the Securities. The Company further represents to each Purchaser
that the Company’s decision to enter into this Agreement has been based solely
on the independent evaluation of the transactions contemplated hereby by the
Company and its representatives.

 

(s) Patents and Trademarks. The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights that are necessary or material for use in connection with their
respective businesses as described in the SEC Reports and which the failure to
so have could have a Material Adverse Effect (collectively, the “Intellectual
Property Rights”). Neither the Company nor any Subsidiary has received a written
notice that the Intellectual Property Rights used by the Company or any
Subsidiary violates or infringes upon the rights of any Person where the alleged
violation or infringement, if true, could have a Material Adverse Effect. To the
knowledge of the Company, all such Intellectual Property Rights are enforceable
and there is no existing infringement by another Person of any of the
Intellectual Property Rights.

 

(t) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged. Neither the Company nor any Subsidiary has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business without a
significant increase in cost.

 

(u) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not, individually or in the aggregate, have or
result in a Material Adverse Effect (“Material Permits”), and neither the
Company nor any Subsidiary has received any notice of proceedings relating to
the revocation or modification of any Material Permit.

 

(v) Transactions With Affiliates and Employees. Except as set forth in SEC
Reports filed at least ten days prior to the date hereof, none of the officers
or directors of the Company and, to the knowledge of the Company, none of the
employees of the Company is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors), including any contract,

 

13



--------------------------------------------------------------------------------

agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.

 

(w) Form S-3 Eligibility. The Company is eligible to register the resale of its
Common Stock for resale by the Purchasers under Form S-3 promulgated under the
Securities Act.

 

(x) Solvency. Based on the financial condition of the Company as of the Closing
Date, (i) the Company’s fair saleable value of its assets exceeds the amount
that will be required to be paid on or in respect of the Company’s existing
debts and other liabilities (including known contingent liabilities) as they
mature; (ii) the Company’s assets do not constitute unreasonably small capital
to carry on its business for the current fiscal year as now conducted and as
proposed to be conducted including its capital needs taking into account the
particular capital requirements of the business conducted by the Company, and
projected capital requirements and capital availability thereof; and (iii) the
current cash flow of the Company, together with the proceeds the Company would
receive, were it to liquidate all of its assets, after taking into account all
anticipated uses of the cash, would be sufficient to pay all amounts on or in
respect of its debt when such amounts are required to be paid. The Company does
not intend to incur debts beyond its ability to pay such debts as they mature
(taking into account the timing and amounts of cash to be payable on or in
respect of its debt).

 

(y) Internal Accounting Controls. Except as disclosed in the SEC Reports, the
Company and the Subsidiaries maintain a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

 

(z) Sarbanes-Oxley Act. The Company is in compliance with applicable
requirements of the Sarbanes-Oxley Act of 2002 and applicable rules and
regulations promulgated by the Commission thereunder in effect as of the date of
this Agreement, except where such noncompliance could not be reasonably expected
to have, individually or in the aggregate, a Material Adverse Effect.

 

(aa) Ranking. The Series D Preferred Stock is (i) senior to all equity interests
in the Company outstanding as of the Closing Date in right of payment, whether
with respect to dividends or upon liquidation or dissolution, or otherwise other
than the Series C Preferred Stock and (ii) will be senior to all other equity or
equity equivalent securities issued by the Corporation after the Closing Date.

 

14



--------------------------------------------------------------------------------

(bb) Indebtedness. Except as set forth on Schedule 3.1(bb) and (i) trade
payables arising in the ordinary course of business not more than sixty
(60) days past due, and (ii) other indebtedness incurred in the ordinary course
of business not exceeding $100,000, the Company does not have any indebtedness.

 

3.2 Representations and Warranties of the Purchasers. Each Purchaser hereby, as
to itself only and for no other Purchaser, represents and warrants to the
Company as follows:

 

(a) Organization; Authority. Such Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The purchase by such Purchaser of the Securities hereunder has been duly
authorized by all necessary action on the part of such Purchaser. Each of this
Agreement and the Registration Rights Agreement has been duly executed by such
Purchaser, and when delivered by such Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such
Purchaser, enforceable against it in accordance with its terms.

 

(b) Investment Intent. Such Purchaser is acquiring the Securities for investment
purposes and not with a view to or for distributing or reselling such Securities
or any part thereof, without prejudice, however, to such Purchaser’s right,
subject to the provisions of this Agreement and the Registration Rights
Agreement, at all times to sell or otherwise dispose of all or any part of such
Securities pursuant to an effective registration statement under the Securities
Act or under an exemption from such registration and in compliance with
applicable federal and state securities laws. Nothing contained herein shall be
deemed a representation or warranty by such Purchaser to hold Securities for any
period of time. Such Purchaser is acquiring the Securities hereunder in the
ordinary course of its business. Such Purchaser does not have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Securities.

 

(c) Purchaser Status. At the time such Purchaser was offered the Securities, it
was, and at the date hereof it is an “accredited investor” as defined in Rule
501(a) under the Securities Act.

 

(d) Experience of such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment.

 

(e) Restrictions on Securities. Each Purchaser understands that the Securities
have not been registered under the Securities Act and may not be offered,
resold, pledged or otherwise transferred except (a) pursuant to an exemption
from registration under the Securities Act or pursuant to an effective
registration statement in compliance with Section 5 under the Securities Act and
(b) in accordance with all applicable securities laws of the states of the
United States and other jurisdictions.

 

15



--------------------------------------------------------------------------------

(f) No Conflicts. Each Purchaser represents and warrants to the Company that
(i) the purchase of the Securities to be purchased by it has been duly and
properly authorized and this Agreement has been duly executed and delivered by
it or on its behalf and constitutes the valid and legally binding obligation of
the Purchaser, enforceable against the Purchaser in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights generally and to general principles of equity; and (ii) the
purchase of the Securities to be purchased by it does not conflict with or
violate its charter, other organizational documents or any law, regulation or
court order applicable to it.

 

(g) Compliance with Laws. Each Purchaser represents and warrants to the Company
is in compliance with all securities laws applicable to it and the transactions
contemplated by the Transaction Documents, including all securities laws, rules
and regulations in respect of the stabilization or manipulation of the price of
the Common Stock.

 

(h) Access to Information. Each Purchaser acknowledges it or its representatives
have reviewed the Disclosure Materials and further acknowledges that it or its
representatives have been afforded (i) the opportunity to ask such questions as
it has deemed necessary of, and to receive answers from, representatives of the
Company concerning the terms and conditions of the offering of the Securities
and the merits and risks of investing in the Securities; (ii) access to
information about the Company and the Company’s financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment in the Securities; and (iii) the opportunity to
obtain such additional information which the Company possesses or can acquire
without unreasonable effort or expense that is necessary to verify the accuracy
and completeness of the information contained in the Disclosure Materials.

 

(i) Reliance on Disclosure Materials. Each Purchaser represents and warrants to
the Company that it has based its investment decision solely upon the
information contained in the Disclosure Materials and such other information as
may have been provided to it or its representatives by the Company in response
to their inquiries, and has not based its investment decision on any research or
other report regarding the Company prepared by any third party (“Third Party
Reports”). Each Purchaser understands and acknowledges that (i) the Company does
not endorse any Third Party Reports and (ii) its actual results may differ
materially from those projected in any Third Party Report.

 

(j) Forward Looking Statements. Each Purchaser understands and acknowledges that
(i) any forward-looking information included in the Disclosure Materials
supplied to Purchaser by the Company or its management is subject to risks and
uncertainties, including those risks and uncertainties set forth in the
Disclosure Materials; and (ii) the Company’s actual results may differ
materially from those projected by the Company or its management in such
forward-looking information.

 

(k) Private Placement. Each Purchaser understands and acknowledges that (i) the
Securities are offered and sold without registration under the Securities Act in
a

 

16



--------------------------------------------------------------------------------

private placement that is exempt from the registration provisions of the
Securities Act and (ii) the availability of such exemption depends in part on,
and that the Company and its counsel will rely upon, the accuracy and
truthfulness of the foregoing representations and Purchaser hereby consents to
such reliance.

 

(l) Certain Trading Limitations. Each Purchaser agrees that, for as long it owns
any outstanding shares of Series D Preferred Stock, it will not enter into any
Short Sales. For purposes of this Section 3.2(l), a “Short Sale” by a Purchaser
means a sale of Common Stock that is marked as a short sale and that is executed
at a time when such Purchaser has no equivalent offsetting long position in the
Common Stock. For purposes of determining whether a Purchaser has an equivalent
offsetting long position in the Common Stock, all Common Stock and all Common
Stock that would be issuable upon conversion or exercise in full of all Options
then held by such Purchaser (assuming that such Options were then fully
convertible or exercisable, notwithstanding any provisions to the contrary, and
giving effect to any conversion or exercise price adjustments scheduled to take
effect in the future) shall be deemed to be held long by such Purchaser.

 

ARTICLE IV

OTHER AGREEMENTS OF THE PARTIES

 

4.1 Transfer Restrictions.

 

(a) Securities may only be disposed of pursuant to an effective registration
statement under the Securities Act or pursuant to an available exemption from
the registration requirements of the Securities Act, and in compliance with any
applicable state securities laws. In connection with any transfer of Securities
other than pursuant to an effective registration statement or to the Company or
pursuant to Rule 144(k), except as otherwise set forth herein, the Company may
require the transferor to provide to the Company an opinion of counsel selected
by the transferor, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration under the Securities Act. Notwithstanding the foregoing, the
Company hereby consents to and agrees to register on the books of the Company
and with its transfer agent, without any such legal opinion required of such
Purchaser, any transfer of Securities by a Purchaser to an Affiliate of such
Purchaser, provided that the transferee certifies to the Company that it is an
“accredited investor” as defined in Rule 501(a) under the Securities Act.

 

(b) The Purchasers agree to the imprinting, so long as is required by this
Section 4.1(b), of the following legend on any certificate evidencing
Securities:

 

[NEITHER] THESE SECURITIES [NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
EXERCISABLE] HAVE [NOT] BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR

 

17



--------------------------------------------------------------------------------

PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS. NOTWITHSTANDING THE
FOREGOING, THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY SUCH SECURITIES SUBJECT TO THE
PROVISIONS OF THIS LEGEND AND THE SECURITIES ACT.

 

Subject to and in reliance upon compliance of Purchasers with Section 6 of the
Registration Rights Agreement, certificates evidencing Securities shall not be
required to contain such legend or any other legend (i) while a Registration
Statement covering the resale of such Securities is effective under the
Securities Act, or (ii) following any sale of such Securities pursuant to Rule
144, or (iii) if such Securities are eligible for sale under Rule 144(k), or
(iv) if such legend is not required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the Staff of the Commission). The Company shall cause its counsel to issue the
letter included in the Transfer Agent Instructions to the Company’s transfer
agent on the Effective Date. Following the Effective Date or at such earlier
time as a legend is no longer required for certain Securities, the Company will,
no later than three Trading Days following the receipt by the Company of notice
that a Purchaser has delivered to the Company or the Company’s transfer agent a
legended certificate representing such Securities, deliver or cause to be
delivered to such Purchaser a certificate representing such Securities that is
free from all restrictive and other legends. The Company may not make any
notation on its records or give instructions to any transfer agent of the
Company that enlarge the restrictions on transfer set forth in this Section.

 

(c) The Company acknowledges and agrees that a Purchaser may from time to time
pledge or grant a security interest in some or all of the Securities in
connection with a bona fide margin agreement or other loan or financing
arrangement secured by the Securities and, if required under the terms of such
agreement, loan or arrangement, such Purchaser may transfer pledged or secured
Securities to the pledgees or secured parties. Such a pledge or transfer would
not be subject to approval of the Company and no legal opinion of the pledgee,
secured party or pledgor shall be required in connection therewith. Further, no
notice shall be required of such pledge. At the appropriate Purchaser’s expense,
the Company will execute and deliver such reasonable documentation as a pledgee
or secured party of Securities may reasonably request in connection with a
pledge or transfer of the Securities, including the preparation and filing of
any required prospectus supplement under Rule 424(b)(3) of the Securities Act or
other applicable provision of the Securities Act to appropriately amend the list
of selling stockholders thereunder.

 

(d) In addition to any other rights available to a Purchaser, if the Company
fails to deliver to such Purchaser a certificate representing Common Stock by
the third Trading Day after the date on which delivery of such certificate is
required by any Transaction Document, and if after such third Trading Day such
Purchaser purchases (in an open market transaction or otherwise) shares of
Common Stock to deliver in satisfaction of a sale by such Purchaser of the
shares that the Purchaser anticipated

 

18



--------------------------------------------------------------------------------

receiving from the Company (a “Buy-In”), then, in the Purchaser’s sole
discretion, the Company shall, within three Trading Days after such Purchaser’s
request either (i) pay cash to such Purchaser in an amount equal to such
Purchaser’s total purchase price (including brokerage commissions, if any) for
the shares of Common Stock so purchased (the “Buy-In Price”), at which point the
Company’s obligation to deliver such certificate (and to issue such Common
Stock) shall terminate, or (ii) promptly honor its obligation to deliver to such
Purchaser a certificate or certificates representing such Common Stock and pay
cash to such Purchaser in an amount equal to the excess (if any) of the Buy-In
Price over the product of (A) such number of shares of Common Stock, times
(B) the Closing Price on the date of the event giving rise to the Company’s
obligation to deliver such certificate.

 

4.2 Acknowledgment of Dilution. The Company acknowledges that the issuance of
the Securities will result in dilution of the outstanding shares of Common
Stock, which dilution may be substantial under certain market conditions. The
Company further acknowledges that its obligations under the Transaction
Documents, including without limitation its obligation to issue the Securities
pursuant to the Transaction Documents, are unconditional and absolute and not
subject to any right of set off, counterclaim, delay or reduction, regardless of
the effect of any such dilution or any claim that the Company may have against
any Purchaser.

 

4.3 Furnishing of Information. As long as any Purchaser owns Securities, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. Upon the request of
any such Person, the Company shall deliver to such Person a written
certification of a duly authorized officer as to whether it has complied with
the preceding sentence. As long as any Purchaser owns Securities, if the Company
is not required to file reports pursuant to such laws, it will prepare and
furnish to the Purchasers and make publicly available in accordance with
paragraph (c) of Rule 144 such information as is required for the Purchasers to
sell the Securities under Rule 144. The Company further covenants that it will
take such further action as any holder of Securities may reasonably request, all
to the extent required from time to time to enable such Person to sell such
Securities without registration under the Securities Act within the limitation
of the exemptions provided by Rule 144.

 

4.4 Integration. The Company shall not, and shall use its best efforts to ensure
that no Affiliate of the Company shall, sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities in a manner that would require the registration under the
Securities Act of the sale of the Securities to the Purchasers, or that would be
integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any Trading Market.

 

4.5 Reservation and Listing of Securities.

 

(a) The Company shall maintain a reserve from its duly authorized shares of
Common Stock for issuance pursuant to the Transaction Documents in such amount
as may be required to fulfill its obligations in full under the Transaction
Documents.

 

19



--------------------------------------------------------------------------------

(b) If, on any date, the number of authorized but unissued (and otherwise
unreserved) shares of Common Stock (the “Remaining Authorized Shares”) is less
than 125% of (i) the Actual Minimum on such date, minus (ii) the number of
shares of Common Stock previously issued pursuant to the Transaction Documents,
then the Board of Directors of the Company shall use its best efforts to amend
the Company’s certificate or articles of incorporation to increase the number of
authorized but unissued shares of Common Stock to at least the Required Minimum
at such time (minus the number of shares of Common Stock previously issued
pursuant to the Transaction Documents), as soon as possible and in any event not
later than the 90th day after such date; provided that the Company will not be
required at any time to authorize a number of shares of Common Stock greater
than the maximum remaining number of shares of Common Stock that could possibly
be issued after such time pursuant to the Transaction Documents.

 

(c) If, at the time any Purchaser requests an exercise or conversion of any
Securities, the Actual Minimum minus the number of shares of Common Stock
previously issued pursuant to the Transaction Documents exceeds the Remaining
Authorized Shares, then the Company shall issue to the Purchaser requesting such
exercise or conversion a number of Underlying Shares not exceeding such
Purchaser’s pro-rata portion of the Remaining Authorized Shares (based on such
Purchaser’s share of the aggregate purchase price paid hereunder and provided
that the number of Remaining Authorized Shares issued to such Purchaser shall
not exceed the difference between (x) such Purchaser’s pro rata portion
(vis-à-vis other Purchasers) of the difference between (i) the Actual Minimum
and (ii) the total number of Remaining Authorized Shares prior to the issuance
by the Company of any Underlying Shares and (y) the total number of Underlying
Shares issued to such Purchaser as of the date of such exercise or conversion),
and the remainder of the Underlying Shares issuable in connection with such
exercise or conversion (if any) shall constitute “Excess Shares” issuable only
in accordance with the procedures described in Section 4.5(g) below.

 

(d) The Company shall (i) in the time and manner required by each Trading
Market, prepare and file with such Trading Market an additional shares listing
application covering a number of shares of Common Stock at least equal to the
greater of (A) the Required Minimum on the Closing Date and (B) the Required
Minimum on the date of such application, (ii) take all steps necessary to cause
such shares of Common Stock to be approved for listing on each Trading Market as
soon as possible thereafter, (iii) provide to the Purchasers evidence of such
listing, and (iv) maintain the listing of such Common Stock on each such Trading
Market or another Eligible Market.

 

(e) If, on any date, the number of shares of Common Stock previously listed on a
Trading Market is less than 125% of the Actual Minimum on such date, then the
Company shall take the necessary actions to list on such Trading Market, as soon
as reasonably possible, a number of shares of Common Stock at least equal to the
Required Minimum on such date; provided that the Company will not be required at
any time to list a number of shares of Common Stock greater than the maximum
number of shares of Common Stock that could possibly be issued pursuant to the
Transaction Documents.

 

20



--------------------------------------------------------------------------------

(f) Notwithstanding anything to the contrary in any of the Transaction
Documents, the maximum number of shares of Common Stock that the Company may
issue on the Closing Date pursuant to the Transaction Documents at an effective
purchase price less than the Closing Price on the Trading Day immediately
preceding the Closing Date equals 19.999% of the Common Stock outstanding on
such date (the “Issuable Maximum”), unless the Company obtains shareholder
approval in accordance with the rules and regulations of such Trading Market.
If, at the time any Purchaser requests an exercise or conversion of any
Securities, the Actual Minimum (excluding any shares issued or issuable at an
effective purchase price in excess of the Closing Price on the Trading Day
immediately preceding the Closing Date) exceeds the Issuable Maximum (and if the
Company has not previously obtained the required shareholder approval), then the
Company shall issue to the Purchaser requesting such exercise or conversion a
number of Underlying Shares of Common Stock not exceeding such Purchaser’s
pro-rata portion of the Issuable Maximum (based on such Purchaser’s share of the
aggregate purchase price paid hereunder and provided that the number of
Underlying Shares issued to such Purchaser shall not exceed the difference
between (x) such Purchaser’s pro rata portion (vis-à-vis other Purchasers) of
the Issuable Maximum and (y) the total number of Underlying Shares issued to
such Purchaser as of the date of such exercise or conversion), and the remainder
of the Underlying Shares issuable in connection with such exercise or conversion
(if any) shall constitute “Excess Shares” issuable only in accordance with the
procedures described in Section 4.5(g) below.

 

(g) Any Purchaser whose receipt of Excess Shares upon exercise or conversion of
Securities is restricted based on the number of Remaining Authorized Shares or
the Issuable Maximum shall have the option, by notice to the Company, to require
the Company to use its best efforts to obtain the required shareholder approval
necessary to permit the issuance of such Excess Shares as soon as is possible,
but in any event not later than the 60th day after such notice. No shares of
Common Stock that were issued pursuant to the Transaction Documents may be
entitled to vote to approve the issuance of such Excess Shares.

 

4.6 Conversion and Exercise Procedures. The form of Election to Purchase
included in the Warrants and the form of Conversion Notice included in the
Certificate of Designations set forth the totality of the procedures required in
order to exercise the Warrants or convert the Shares under the Transaction
Documents. Subject to, and in reliance upon, the satisfaction by Purchasers of
all obligations under the Transaction Documents, including but not limited the
obligations described in Section 3.2 of this Agreement and Section 6 of the
Registration Rights Agreement, no additional legal opinion or other information
or instructions shall be necessary to enable the Purchasers to exercise their
Warrants or convert their Shares. The Company shall honor exercises of the
Warrants and conversions of the Shares and shall deliver Underlying Shares in
accordance with the terms, conditions and time periods set forth in the
Transaction Documents.

 

4.7 Subsequent Placements.

 

(a) From the date hereof until the Effective Date (the “Blockout Period”), the
Company will not, directly or indirectly, offer, sell, grant any option to
purchase, or

 

21



--------------------------------------------------------------------------------

otherwise dispose of (or announce any offer, sale, grant or any option to
purchase or other disposition of) any of its or the Subsidiaries’ equity or
equity equivalent securities, including without limitation any debt, preferred
stock or other instrument or security that is, at any time during its life and
under any circumstances, convertible into or exchangeable or exercisable for
Common Stock or Common Stock Equivalents (any such offer, sale, grant,
disposition or announcement being referred to as a “Subsequent Placement”).

 

(b) From the end of the Blockout Period until the 90th Trading Day following the
Effective Date, the Company will not, directly or indirectly, effect any
Subsequent Placement unless the Company shall have first complied with this
Section 4.7(b).

 

(i) The Company shall deliver to each Purchaser a written notice (the “Offer”)
of any proposed or intended issuance or sale or exchange of the securities being
offered (the “Offered Securities”) in a Subsequent Placement, which Offer shall
(w) identify and describe the Offered Securities, (x) describe the price and
other terms upon which they are to be issued, sold or exchanged, and the number
or amount of the Offered Securities to be issued, sold or exchanged,
(y) identify the Persons or entities to which or with which the Offered
Securities are to be offered, issued, sold or exchanged and (z) offer to issue
and sell to or exchange with each Purchaser a pro rata portion of 50% of the
Offered Securities, based on such Purchaser’s pro rata portion of the aggregate
purchase price paid by the Purchasers for all of the Securities purchased
hereunder (the “Basic Amount”), and with respect to each Purchaser that elects
to purchase its Basic Amount, any additional portion of the Offered Securities
attributable to the Basic Amounts of other Purchasers as such Purchaser shall
indicate it will purchase or acquire should the other Purchasers subscribe for
less than their Basic Amounts (the “Undersubscription Amount”).

 

(ii) To accept an Offer, in whole or in part, a Purchaser must deliver a written
notice to the Company prior to the end of the five (5) Business Day period of
the Offer, setting forth the portion of the Purchaser’s Basic Amount that such
Purchaser elects to purchase and, if such Purchaser shall elect to purchase all
of its Basic Amount, the Undersubscription Amount, if any, that such Purchaser
elects to purchase (in either case, the “Notice of Acceptance”). If the Basic
Amounts subscribed for by all Purchasers are less than the total of all of the
Basic Amounts, then each Purchaser who has set forth an Undersubcription Amount
in its Notice of Acceptance shall be entitled to purchase, in addition to the
Basic Amounts subscribed for, the Undersubscription Amount it has subscribed
for; provided, however, that if the Undersubscription Amounts subscribed for
exceed the difference between the total of all the Basic Amounts and the Basic
Amounts subscribed for (the “Available Undersubscription Amount”), each
Purchaser who has subscribed for any Undersubscription Amount shall be entitled
to purchase on that portion of the Available Undersubscription Amount as the
Basic Amount of such Purchaser bears to the total Basic Amounts of all
Purchasers that have subscribed for Undersubscription Amounts, subject to
rounding by the Board of Directors to the extent its deems reasonably necessary.

 

22



--------------------------------------------------------------------------------

(iii) The Company shall have five (5) Business Days from the expiration of the
period set forth in Section 4.7(b)(ii) above to issue, sell or exchange all or
any part of such Offered Securities as to which a Notice of Acceptance has not
been given by the Purchasers (the “Refused Securities”), but only to the
offerees described in the Offer and only upon terms and conditions (including,
without limitation, unit prices and interest rates) that are not more favorable
to the acquiring Person or Persons or less favorable to the Company than those
set forth in the Offer.

 

(iv) In the event the Company shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in
Section 4.7(b)(iii) above), then each Purchaser may, at its sole option and in
its sole discretion, reduce the number or amount of the Offered Securities
specified in its Notice of Acceptance to an amount that shall be not less than
the number or amount of the Offered Securities that the Purchaser elected to
purchase pursuant to Section 4.7(b)(ii) above multiplied by a fraction, (i) the
numerator of which shall be the number or amount of Offered Securities the
Company actually proposes to issue, sell or exchange (including Offered
Securities to be issued or sold to Purchasers pursuant to Section 4.7(b)(ii)
above prior to such reduction) and (ii) the denominator of which shall be the
original amount of the Offered Securities. In the event that any Purchaser so
elects to reduce the number or amount of Offered Securities specified in its
Notice of Acceptance, the Company may not issue, sell or exchange more than the
reduced number or amount of the Offered Securities unless and until such
securities have again been offered to the Purchasers in accordance with
Section 4.7(b)(i) above.

 

(v) Upon the closing of the issuance, sale or exchange of all or less than all
of the Refused Securities, the Purchasers shall acquire from the Company, and
the Company shall issue to the Purchasers, the number or amount of Offered
Securities specified in the Notices of Acceptance, as reduced pursuant to
Section 4.7(b)(iv) above if the Purchasers have so elected, upon the terms and
conditions specified in the Offer. The purchase by the Purchasers of any Offered
Securities is subject in all cases to the preparation, execution and delivery by
the Company and the Purchasers of a purchase agreement relating to such Offered
Securities reasonably satisfactory in form and substance to the Purchasers and
their respective counsel.

 

(vi) Any Offered Securities not acquired by the Purchasers or other Persons in
accordance with Section 4.7(b)(iii) above may not be issued, sold or exchanged
until they are again offered to the Purchasers under the procedures specified in
this Agreement.

 

(c) The restrictions contained in this Section 4.7 shall not apply to Excluded
Stock.

 

4.8 Securities Laws Disclosure; Publicity. The Company shall no later than 8:30
a.m., New York City time on November 8, 2005, issue a press release acceptable
to the

 

23



--------------------------------------------------------------------------------

Purchasers disclosing all material terms of the transactions contemplated hereby
(the “Press Release”). On the Closing Date or the first Business Day thereafter,
the Company shall file a Current Report on Form 8-K with the Commission (the
“8-K Filing”) describing the terms of the transactions contemplated by the
Transaction Documents and including as exhibits to such Current Report on Form
8-K this Agreement and the form of Warrants, in the form required by the
Exchange Act. Thereafter, the Company shall timely file any filings and notices
required by the Commission or applicable law with respect to the transactions
contemplated hereby and, if any disclosure therein differs materially from that
which is contained in the 8-K Filing, provide copies thereof to the Purchasers
promptly after filing. The Company and the Purchasers shall consult with each
other in issuing any press releases or otherwise making public statements or
filings and other communications with the Commission or any regulatory agency or
Trading Market with respect to the transactions contemplated hereby, and neither
party shall issue any such press release or otherwise make any such public
statement, filing or other communication without the prior consent of the other,
except if such disclosure is required by law, in which case the disclosing party
shall promptly provide the other party with prior notice of such public
statement, filing or other communication. Notwithstanding the foregoing, the
Company shall not publicly disclose the name of any Purchaser, or include the
name of any Purchaser in any filing with the Commission or any regulatory agency
or Trading Market, without the prior written consent of such Purchaser, except
by way of filing this Agreement as an exhibit to the 8-K Filing, and otherwise
to the extent such disclosure (but not any disclosure as to the controlling
Persons thereof) is required by law or Trading Market regulations, in which case
the Company shall provide the Purchasers with prior notice of such disclosure.

 

4.9 Use of Proceeds. The Company shall use the net proceeds from the sale of the
Securities hereunder for working capital purposes and not for the satisfaction
of any portion of the Company’s debt (other than payment of trade payables and
accrued expenses in the ordinary course of the Company’s business and prior
practices), to redeem any Company equity or equity-equivalent securities or to
settle any outstanding litigation.

 

4.10 Reimbursement. If any Purchaser or any of its Affiliates or any officer,
director, partner, controlling person, employee or agent of a Purchaser or any
of its Affiliates (a “Related Person”) becomes involved in any capacity in any
Proceeding brought by or against any Person in connection with or as a result of
the transactions contemplated by the Transaction Documents, the Company will
indemnify and hold harmless such Purchaser or Related Person for its reasonable
legal and other expenses (including the costs of any investigation, preparation
and travel) and for any Losses incurred in connection therewith, as such
expenses or Losses are incurred, excluding only Losses that result directly from
such Purchaser’s or Related Person’s gross negligence or willful misconduct, or
breach of any provision of the Transaction Documents. In addition, the Company
shall indemnify and hold harmless each Purchaser and Related Person from and
against any and all Losses, as incurred, arising out of or relating to any
breach by the Company of any of the representations, warranties or covenants
made by the Company in this Agreement or any other Transaction Document, or any
allegation by a third party that, if true, would constitute such a breach. The
conduct of any Proceedings for which indemnification is available under this
paragraph shall be governed by Section 5(c) of the Registration Rights
Agreements. The indemnification obligations of the Company under this paragraph
shall be in addition to any liability that the Company may otherwise have and
shall be binding upon and inure to the benefit of any successors, assigns, heirs
and personal

 

24



--------------------------------------------------------------------------------

representatives of the Purchasers and any such Related Persons. The Company also
agrees that neither the Purchasers nor any Related Persons shall have any
liability to the Company or any Person asserting claims on behalf of or in right
of the Company in connection with or as a result of the transactions
contemplated by the Transaction Documents, except to the extent that any Losses
incurred by the Company result from such Purchaser’s violation of law, material
breach of this Agreement or the gross negligence or willful misconduct of the
applicable Purchaser or Related Person in connection with such transactions. If
the Company breaches its obligations under any Transaction Document, then, in
addition to any other liabilities the Company may have under any Transaction
Document or applicable law, the Company shall pay or reimburse the Purchasers on
demand for all costs of collection and enforcement (including reasonable
attorneys fees and expenses). Without limiting the generality of the foregoing,
the Company specifically agrees to reimburse the Purchasers on demand for all
costs of enforcing the indemnification obligations in this paragraph.

 

4.11 Default Interest. If the Company fails to make any cash payment required by
any Transaction Document in full when due, then the Company shall pay interest
thereon at a rate of 12% per annum (or such lesser maximum rate that is
permitted to be paid under applicable law) from the date such payment was due
until such amount, plus all such interest thereon, is paid in full.

 

4.12 Rights of Shareholders. Each time the Company delivers a notice or other
communication to holders of the Common Stock it will contemporaneously deliver a
copy of such notice or communication to the Purchasers.

 

4.13 MFN Provision. If any time prior to the date on which the Company has
consummated one or more equity financings with gross proceeds to the Company of
more than $15,000,000 following the Closing Date, the Company or any Subsidiary
of the Company offers to issue or issues to any Person any security of the
Company or any Subsidiary of the Company, then the Company shall offer to each
Purchaser the right to exchange all or a portion of the Series D Preferred Stock
then held by such Purchaser valued at the then Stated Value (as defined in the
Certificate of Designations), plus accumulated and unpaid dividends, of such
Series D Preferred Stock for such security. For example, if a Holder of 100,000
shares of Series D Preferred Stock with a stated value of $50.00 per share
exchanges all 100,000 shares of Series D Preferred Stock in exercise of its
rights under this provision, such Holder would have $5,000,000 of credit to
apply towards the purchase of the new security, at the price being offered to
the other offerees. Such offer shall made at the same time and in the same
manner as if such offer is being made to any other potential purchaser of such
security. Each Purchaser shall have 20 Trading Days to review the offer and
determine whether it wants to exchange all or any portion of the Series D
Preferred Stock.

 

4.14 Shareholders Rights Plan. In the event that a shareholders rights plan is
adopted by the Company, no claim will be made or enforced by the Company or any
other Person that any Purchaser is an “Acquiring Person” under any such plan or
in any way could be deemed to trigger the provisions of such plan by virtue of
receiving Securities under the Transaction Documents.

 

25



--------------------------------------------------------------------------------

4.15 Waiver of Right of First Refusal. Each of the Purchasers that are parties
to that certain Securities Purchase Agreement dated December 19, 2004 (“December
Agreement”) between the Company and each of Iroquois Capital LP, Cranshire
Capital, L.P, Omicron Master Trust, DKR Soundshore Oasis Holding Fund Ltd.,
Bluegrass Growth Fund LP and Bluegrass Growth Fund, Ltd. (collectively, the
“December Purchasers”) hereby waive their right of first refusal pursuant to
Section 4.5(b) of the December Agreement as such right relates to the offer and
sale of the Shares and Warrants pursuant to this Agreement.

 

ARTICLE V

CONDITIONS

 

5.1 Conditions Precedent to the Obligations of the Purchasers. The obligation of
each Purchaser to acquire Securities at the Closing is subject to the
satisfaction or waiver by such Purchaser, at or before the Closing, of each of
the following conditions:

 

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing as though made on and as of such
date;

 

(b) Performance. The Company and each other Purchaser shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by the Transaction Documents to be performed, satisfied
or complied with by it at or prior to the Closing;

 

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents;

 

(d) No Suspensions of Trading in Common Stock; Listing. Trading in the Common
Stock shall not have been suspended by the Commission or any Trading Market
(except for any suspensions of trading of not more than one Trading Day solely
to permit dissemination of material information regarding the Company) at any
time since the date of execution of this Agreement, and the Common Stock shall
have been at all times since the date hereof listed for trading on an Eligible
Market;

 

(e) Adverse Changes. Since the date of execution of this Agreement, no event or
series of events shall have occurred that reasonably could be expected to have
or result in a Material Adverse Effect.

 

5.2 Conditions Precedent to the Obligations of the Company. The obligation of
the Company to sell Securities at the Closing is subject to the satisfaction or
waiver by the Company, at or before the Closing, of each of the following
conditions:

 

(a) Representations and Warranties. The representations and warranties of the
Purchasers contained herein shall be true and correct in all material respects
as of the date when made and as of the Closing Date as though made on and as of
such date;

 

26



--------------------------------------------------------------------------------

(b) Performance. The Purchasers shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by the
Purchasers at or prior to the Closing; and

 

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

 

ARTICLE VI

MISCELLANEOUS

 

6.1 Termination. This Agreement may be terminated by the Company or any
Purchaser, by written notice to the other parties, if the Closing has not been
consummated by the third trading day following the date of this Agreement;
provided that no such termination will affect the right of any party to sue for
any breach by the other party (or parties).

 

6.2 Fees and Expenses. At the Closing, the Company shall pay to Iroquois Master
Fund Ltd. , an aggregate of $30,000 for their legal fees and expenses incurred
in connection with the preparation and negotiation of the Transaction Documents,
of which amount $10,000 has been previously paid by the Company. In lieu of the
foregoing payments, the Iroquois Master Fund Ltd. may retain the amount of such
payments instead of delivering such amounts to the Company at the Closing.
Except as expressly set forth in the Transaction Documents to the contrary, each
party shall pay the fees and expenses of its advisers, counsel, accountants and
other experts, if any, and all other expenses incurred by such party incident to
the negotiation, preparation, execution, delivery and performance of this
Agreement. The Company shall pay all transfer agent fees, stamp taxes and other
taxes and duties levied in connection with the issuance of any Securities.

 

6.3 Entire Agreement. The Transaction Documents, together with the Exhibits and
Schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules. At or
after the Closing, and without further consideration, the Company will execute
and deliver to the Purchasers such further documents as may be reasonably
requested in order to give practical effect to the intention of the parties
under the Transaction Documents.

 

6.4 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section prior to 6:30 p.m. (New York City time) on a Trading
Day, (b) the next Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified in
this Section on a day that is not a Trading Day or later than 6:30 p.m. (New
York City time) on any Trading Day, (c) the Trading Day following the date of
mailing, if sent by U.S. nationally recognized

 

27



--------------------------------------------------------------------------------

overnight courier service, or (d) upon actual receipt by the party to whom such
notice is required to be given. The addresses for such notices and
communications are those set forth on the signature pages hereof, or such other
address as may be designated in writing hereafter, in the same manner, by such
Person.

 

6.5 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and the holders of at least 50.1% of the outstanding Shares or, in the
case of a waiver, by the party against whom enforcement of any such waiver is
sought. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right.

 

6.6 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

6.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchasers. Any Purchaser may assign
its rights under this Agreement and the Registration Rights Agreement to any
Person to whom such Purchaser assigns or transfers any Securities, provided that
such assignee agrees in writing to be bound by the provisions of those
Agreements.

 

6.8 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except that each Related Person is an intended third party beneficiary
of Section 4.10 and may enforce the provisions of such Section directly against
the Company.

 

6.9 Governing Law; Venue; Waiver Of Jury Trial. THE CORPORATE LAWS OF THE STATE
OF NEVADA SHALL GOVERN ALL ISSUES CONCERNING THE RELATIVE RIGHTS OF THE COMPANY
AND ITS STOCKHOLDERS. ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE
AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, FOR
THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO
THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY
WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT
SUCH

 

28



--------------------------------------------------------------------------------

SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY HEREBY IRREVOCABLY WAIVES
PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH
SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED
MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE
ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH
SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. THE COMPANY HEREBY WAIVES ALL
RIGHTS TO A TRIAL BY JURY.

 

6.10 Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing and the delivery, conversion and/or
exercise of the Securities, as applicable.

 

6.11 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

 

6.12 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

6.13 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Purchaser exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Purchaser may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

 

6.14 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.

 

29



--------------------------------------------------------------------------------

6.15 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.

 

6.16 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

6.17 Usury. Notwithstanding any provision to the contrary contained in any
Transaction Document, it is expressly agreed and provided that the total
liability of the Company under the Transaction Documents for payments in the
nature of interest shall not exceed the maximum lawful rate authorized under
applicable law (the “Maximum Rate”), and, without limiting the foregoing, in no
event shall any rate of interest or default interest, or both of them, when
aggregated with any other sums in the nature of interest that the Company may be
obligated to pay under the Transaction Documents exceed such Maximum Rate. It is
agreed that if the maximum contract rate of interest allowed by law and
applicable to the Transaction Documents is increased or decreased by statute or
any official governmental action subsequent to the date hereof, the new maximum
contract rate of interest allowed by law will be the Maximum Rate of interest
applicable to the Transaction Documents from the effective date forward, unless
such application is precluded by applicable law. If under any circumstances
whatsoever, interest in excess of the Maximum Rate is paid by the Company to any
Purchaser with respect to indebtedness evidenced by the Transaction Documents,
such excess shall be applied by such Purchaser to the unpaid principal balance
of any such indebtedness or be refunded to the Company, the manner of handling
such excess to be at such Purchaser’s election.

 

6.18 Independent Nature of Purchasers’ Obligations and Rights as Among the
Purchasers. The obligations of each Purchaser under any Transaction Document are
several and not joint with the obligations of any other Purchaser, and no
Purchaser shall be responsible in any way for the performance of the obligations
of any other Purchaser under any Transaction Document. The decision of each
Purchaser to purchase Securities pursuant to this Agreement has been made by
such Purchaser independently of any other Purchaser and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or of the Subsidiary which
may have been made or given by any other Purchaser or by any agent or employee
of any other Purchaser, and no Purchaser or any of its agents or employees shall
have any liability to any other Purchaser (or any other Person) relating to or

 

30



--------------------------------------------------------------------------------

arising from any such information, materials, statements or opinions. Nothing
contained herein or in any Transaction Document, and no action taken by any
Purchaser pursuant thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Document. The Company hereby confirms that it understands and agrees
that the Purchasers are not acting as a “group” as that term is used in
Section 13(d) of the Exchange Act. Each Purchaser acknowledges that no other
Purchaser has acted as agent for such Purchaser in connection with making its
investment hereunder and that no other Purchaser will be acting as agent of such
Purchaser in connection with monitoring its investment hereunder. Each Purchaser
shall be entitled to independently protect and enforce its rights, including
without limitation the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose. Each
Purchaser represents that it has been represented by its own separate legal
counsel in its review and negotiations of this Agreement and the Transaction
Documents and each party represents and confirms that Proskauer Rose LLP
represents only Iroquois Master Fund Ltd. in connection with this Agreement and
the other Transaction Documents.

 

6.19 Adjustments in Share Numbers and Prices. In the event of any stock split,
subdivision, dividend or distribution payable in Common Shares (or other
securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly Common Shares), combination or other similar
recapitalization or event occurring after the date hereof, each reference in any
Transaction Document to a number of shares or a price per share shall be amended
to appropriately account for such event.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGES FOLLOW]

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

GLOBAL EPOINT, INC.

By:

  /s/    TORESA LOU        

Name:

  Toresa Lou

Title:

  Chief Executive Officer

 

Address for Notice: Global ePoint, Inc. 339 S. Cheryl Lane City of Industry, CA
91789 Facsimile No.: (909) 598-2936 Telephone No.: (909) 598-6588 Attn: Toresa
Lou, CEO With a copy to: Preston Gates & Ellis LLP 1900 Main Street, Suite 600
Irvine, CA 92614 Facsimile No.: (949) 253-0902 Telephone No.: (949) 623-3518
Attn: Daniel K. Donahue

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASERS FOLLOWS]

 

32



--------------------------------------------------------------------------------

Iroquois Master Fund Ltd.

By:

  /s/    JOSHUA SILVERMAN        

Name:

  Joshua Silverman

Title:

  Authorized Signatory

 

Address for Notice: Iroquois Master Fund Ltd.

641 Lexington Avenue, 28th Floor

New York, NY 10022

Facsimile No.:212-207-3452 Telephone No.:212-974-3070 Attn: Joshua Silverman
With a copy to: Proskauer Rose LLP 1585 Broadway New York, New York 10036-8299
Facsimile No.: (212) 969-2900 Telephone No.: (212) 969-3000 Attn: Adam J.
Kansler, Esq.

 

33



--------------------------------------------------------------------------------

Nite Capital LP

By:

  /s/    KEITH A. GOODMAN        

Name:

  Keith A. Goodman

Title:

  Manager of the General Partner

 

Address for Notice: Nite Capital LP 100 East Cook Avenue, Ste 201 Libertyville,
IL 60048 Facsimile No.: 847-968-2648 Telephone No.: 847-968-2655 Attn: Keith
Goodman

 

34



--------------------------------------------------------------------------------

The Tail Wind Fund Ltd.

By:

  /s/    DAVID CROOK        

Name:

  David Crook

Title:

  COO of Investment Manager, Tail Wind Advisory & Management Ltd.

 

Address for Notice: Facsimile No.: 011 44 207 468 7657 Telephone No.: 011 44 207
468 7691 Attn: D. Crook

 

35



--------------------------------------------------------------------------------

Smithfield Fiduciary LLC

By:

  /s/    ADAM J. CHILL        

Name:

  Adam J. Chill

Title:

  Authorized Signatory

 

Address for Notice: c/o High bridge Capital Management, LLC 9 West 57th Street,
27th Floor New York, New York 10019 Facsimile No.: (212) 751-0755 Telephone No.:
(212) 287-4720 Attn: Ari J. Storch / Adam J. Chill

 

36



--------------------------------------------------------------------------------

Omicron Master Trust

By:

  /s/    BRUCE BERNSTEIN        

Name:

  Bruce Bernstein

Title:

  Managing Partner

 

Address for Notice: 650 Fifth Ave., 24th Fl New York, NY 10019 Tel: 212 258-2302
Fax: 212 258-2315 Attn: Brian Daly

 

37



--------------------------------------------------------------------------------

EXHIBIT A

 

CERTIFICATE OF DESIGNATIONS OF PREFERENCES AND RIGHTS OF

SERIES D CONVERTIBLE PREFERRED STOCK

OF

GLOBAL EPOINT, INC.

a Nevada corporation

 

--------------------------------------------------------------------------------

 

The undersigned, John Pan certifies that:

 

1. He is the duly acting President and Secretary of Global ePoint, Inc., a
corporation organized and existing under the General Corporation Law of Nevada
of the State of Nevada (the “Corporation”).

 

2. Pursuant to authority conferred upon the Board of Directors by the Amended
and Restated Articles of Incorporation of the Corporation, as amended, and
pursuant to the provisions of Section 78.1955 of the General Corporation Law of
Nevada, said Board of Directors, has previously designated the Corporation’s
Series A Convertible Preferred Stock (“Series A Preferred Stock”).

 

3. Pursuant to authority conferred upon the Board of Directors by the Amended
and Restated Articles of Incorporation of the Corporation, as amended, and
pursuant to the provisions of Section 78.1955 of the General Corporation Law of
Nevada, said Board of Directors, has previously designated the Corporation’s
Series B Convertible Preferred Stock (“Series B Preferred Stock”).

 

4. Pursuant to authority conferred upon the Board of Directors by the Amended
and Restated Articles of Incorporation of the Corporation, as amended, and
pursuant to the provisions of Section 78.1955 of the General Corporation Law of
Nevada, said Board of Directors, has previously designated the Corporation’s
Series C Convertible Preferred Stock (“Series C Preferred Stock”).

 

5. Pursuant to authority conferred upon the Board of Directors by the Amended
and Restated Articles of Incorporation of the Corporation, as amended, and
pursuant to the provisions of Section 78.1955 of the General Corporation Law of
Nevada, said Board of Directors, pursuant to a unanimous written consent
effective as of November 7, 2005, adopted a resolution establishing the rights,
preferences, privileges and restrictions of, and the number of shares
comprising, the Corporation’s Series D Convertible Preferred Stock, which
resolution is as follows:

 

RESOLVED, that a series of Preferred Stock in the Corporation, having the
rights, preferences, privileges and restrictions, and the number of shares
constituting such series and the designation of such series, set forth below be,
and it hereby is, authorized by the Board of Directors of the Corporation
pursuant to authority given by the Corporation’s Certificate of Incorporation.

 

38



--------------------------------------------------------------------------------

NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors hereby fixes and
determines the Determinations of, the number of shares constituting, and the
rights, preferences, privileges and restrictions relating to, a new series of
Preferred Stock as follows:

 

SERIES D CONVERTIBLE PREFERRED STOCK

 

1. Designation, Amount and Par Value. The series of preferred stock shall be
designated as the Corporation’s Series D Convertible Preferred Stock (the
“Series D Preferred Stock”), and the number of shares so designated shall be
200,000. Each share of Series D Preferred Stock shall have no par value and a
stated value equal to $50.00 (the “Stated Value”).

 

2. Definitions. In addition to the terms defined elsewhere in this Certificate
of Designations, (a) the terms set forth in Exhibit A hereto have the meanings
indicated therein, and (b) the following terms have the meanings indicated:

 

“Conversion Price” means the Fixed Conversion Price, as adjusted pursuant to
this Certificate of Designations.

 

“Equity Conditions” means, with respect to a specified issuance of Common Stock,
that each of the following conditions is satisfied: (i) the number of authorized
but unissued and otherwise unreserved shares of Common Stock is sufficient for
such issuance; (ii) such shares of Common Stock are registered for resale by the
Holders and may be sold by the Holders pursuant to an effective Underlying
Shares Registration Statement or all such shares may be sold without volume
restrictions pursuant to Rule 144(k) under the Securities Act; (iii) the Common
Stock is listed or quoted (and is not suspended from trading) on an Eligible
Market and such shares of Common Stock are approved for listing upon issuance;
(iv) such issuance would be permitted in full without violating Section 17
hereof or the rules or regulations of any Trading Market; (v) no Bankruptcy
Event has occurred; (vi) the Company has not failed for any reason to deliver a
certificate evidencing any Securities to a Purchaser as required pursuant to any
Transaction Document within five Trading Days after delivery of notice of
failure to deliver by Purchaser and none of the exercise or conversion rights of
the Holders pursuant to the Transaction Documents are suspended for any reason
other than a breach of the Transaction Documents by the Purchasers; (vii) the
Company has not failed to make any cash payment required under the Transaction
Documents or if the Company has failed in making any payment under the
Transaction Documents, such failure has been or will be cured within five
Trading Days after notice of such default was first given to the Company by a
Purchaser; or (viii) the Company has not issued any equity securities of the
Company which are senior to the Series D Preferred Stock in right of payment, or
with respect to dividends, liquidation or dissolution; and (ix) the Closing
Price of the Common Stock is equal to or greater than $0.57.

 

“Fixed Conversion Price” means $4.16.

 

“Holder” means any holder of Series D Preferred Stock.

 

“Junior Securities” means the (i) Common Stock and all other equity or equity
equivalent securities of the Corporation outstanding as of the date hereof other
than the Series C Preferred Stock and (ii) all equity or equity equivalent
securities issued by the Corporation after the Closing Date.

 

39



--------------------------------------------------------------------------------

“Original Issue Date” means the date of the first issuance of any shares of the
Series D Preferred Stock regardless of the number of transfers of any particular
shares of Series D Preferred Stock and regardless of the number of certificates
that may be issued to evidence such Series D Preferred Stock.

 

“Purchase Agreement” means the Securities Purchase Agreement, dated as of
November 7, 2005, among the Corporation and the original purchasers of the
Series D Preferred Stock.

 

3. Dividends.

 

(a) Holders shall be entitled to receive, out of funds legally available
therefor, and the Corporation shall pay, cumulative dividends on the Series D
Preferred Stock at the rate per share (as a percentage of the Stated Value per
share) (as adjusted for any stock split, stock dividend, stock combination or
other similar transactions with respect to the Series D Preferred Stock) of
6% per annum, payable semi-annually in arrears commencing on March 31, 2006 and
thereafter on each September 30 and March 31, except if such date is not a
Trading Day, in which case such dividend shall be payable on the next succeeding
Trading Day (each, a “Dividend Payment Date”). Dividends on the Series D
Preferred Stock shall be calculated on the basis of a 360-day year, shall accrue
daily commencing on the Original Issue Date, and shall be deemed to accrue from
such date whether or not earned or declared and whether or not there are
profits, surplus or other funds of the Corporation legally available for the
payment of dividends.

 

(b) Subject to the conditions and limitations set forth below, the Corporation
may pay required dividends (i) in cash or (ii) in Common Stock. The Corporation
must deliver written notice (the “Dividend Notice”) to the Holders indicating
the manner in which it intends to pay dividends at least fifteen (15) Trading
Days prior to each Dividend Payment Date, but the Corporation may indicate in
any such notice that the election contained therein shall continue for
subsequent Dividend Payment Dates until revised. Failure to timely provide such
written notice shall be deemed an election by the Corporation to pay the
dividend in cash. All dividends payable in respect of the Series D Preferred
Stock on any Dividend Payment Date must be paid in the same manner.

 

(c) Notwithstanding the foregoing, the Corporation may not pay dividends by
issuing Common Stock unless, at such time, the Equity Conditions are satisfied
(or waived in writing by the applicable Holder) with respect to such Common
Stock dividend shares and all of the Underlying Shares then issuable upon
conversion in full of all the outstanding Series D Preferred Stock. Further,
notwithstanding any other provision of this Certificate of Designation, the
Corporation shall not be entitled to pay dividends by issuing Common Stock
unless the Company has obtained shareholder approval, if required, for the
issuance in accordance with the applicable rules and regulations of the Eligible
Market.

 

(d) So long as any Series D Preferred Stock is outstanding, (i) neither the
Corporation nor any Subsidiary shall, directly or indirectly, redeem, purchase
or otherwise acquire any Junior

 

40



--------------------------------------------------------------------------------

Securities or set aside any monies for such a redemption, purchase or other
acquisition, except for any redemptions or conversions of Series C Preferred
Stock for the Common Stock of the Corporation, and (ii) the Corporation shall
not pay or declare any dividend or make any distribution on any Junior
Securities, except pro rata stock dividends on the Common Stock payable in
additional shares of Common Stock and dividends due and paid in the ordinary
course on preferred stock of the Corporation, in each case only at such times as
the Corporation is in compliance with its payment and other obligations
hereunder.

 

(e) In the event that the Corporation elects to pay dividends in shares of
Common Stock, the number of shares of Common Stock to be issued to each Holder
as such dividend shall be (i) determined by dividing the total dividend then
payable to such Holder by the Dividend Conversion Price (as defined below) as of
the applicable Dividend Payment Date, and rounding up to the nearest whole
share, and (ii) paid to such Holder in accordance with Section 3(f) below. The
term “Dividend Conversion Price” shall mean 92.5% of the arithmetic average of
the Volume Weighted Average Prices of Common Stock for the twenty
(20) consecutive Trading Days immediately prior to the applicable Dividend
Payment Date (not including such date), as appropriately adjusted for any stock
dividend, stock split, stock combination or other similar transaction during
such five Trading Day period.

 

(f) In the event that any dividends are paid in Common Stock the Corporation
shall, on or before the fifth (5th) Trading Day following the applicable
Dividend Payment Date, (i) issue and deliver to such Holder a certificate,
registered in the name of the Holder or its designee, for the number of shares
of Common Stock to which the Holder shall be entitled, or (ii) subject to the
request of the Holder and provided that (a) a registration statement covering
the resale of the shares of Common Stock to which the holder shall be entitled
is effective under the Securities Act and (b) the Holder has complied with the
provisions of Section 6 of the Registration Rights Agreement, credit the number
of shares of Common Stock to which the Holder shall be entitled to the Holder’s
or its designee’s balance account with The Depository Trust Corporation (“DTC”)
through its Deposit Withdrawal Agent Commission System.

 

4. Registration of Series D Preferred Stock. The Corporation shall register
shares of the Series D Preferred Stock, upon records to be maintained by the
Corporation for that purpose (the “Series D Preferred Stock Register”), in the
name of the record Holders thereof from time to time. The Corporation may deem
and treat the registered Holder of shares of Series D Preferred Stock as the
absolute owner thereof for the purpose of any conversion hereof or any
distribution to such Holder, and for all other purposes, absent actual notice to
the contrary.

 

5. Registration of Transfers. The Corporation shall register the transfer of any
shares of Series D Preferred Stock in the Series D Preferred Stock Register,
upon surrender of certificates evidencing such Shares to the Corporation at its
address specified herein. Upon any such registration or transfer, a new
certificate evidencing the shares of Series D Preferred Stock so transferred
shall be issued to the transferee and a new certificate evidencing the remaining
portion of the shares not so transferred, if any, shall be issued to the
transferring Holder.

 

41



--------------------------------------------------------------------------------

6. Liquidation.

 

(a) In the event of any liquidation, dissolution or winding up of the
Corporation, either voluntary or involuntary (a “Liquidation Event”), the
Holders of Series D Preferred Stock shall be entitled to receive, prior and in
preference to any distribution of any of the assets or surplus funds of the
Corporation to the holders of Junior Securities by reason of their ownership
thereof, an amount per share in cash equal to the Stated Value for each share of
Series D Preferred Stock then held by them (as adjusted for any stock split,
stock dividend, stock combination or other similar transactions with respect to
the Series D Preferred Stock), plus all accrued but unpaid dividends on such
Series D Preferred Stock as of the date of such event (the “Series D Stock
Liquidation Preference”). If, upon the occurrence of a Liquidation Event, the
assets and funds thus distributed among the holders of the Series D Preferred
Stock shall be insufficient to permit the payment to such Holders of the full
Series D Stock Liquidation Preference, then the entire assets and funds of the
Corporation legally available for distribution shall be distributed ratably
among the Holders of the Series D Preferred Stock in proportion to the aggregate
Series D Stock Liquidation Preference that would otherwise be payable to each of
such Holders. Such payment shall constitute payment in full to the holders of
the Series D Stock upon the Liquidation Event. After such payment shall have
been made in full, or funds necessary for such payment shall have been set aside
by the Corporation in trust for the account of the holders of Series D Stock, so
as to be available for such payment, such holders of Series D Stock shall be
entitled to no further participation in the distribution of the assets of the
Corporation. The purchase or redemption by the Corporation of stock of any
class, in any manner permitted by law, shall not, for the purposes of this
Certificate of Designations, be deemed to be a Liquidation Event. Neither the
consolidation or merger of the Corporation with or into any other Person, nor
the sale or transfer by the Corporation of less than substantially all of its
assets shall, for the purposes of this Certificate of Designations, be deemed to
be a Liquidation Event.

 

(b) In the event of a Liquidation Event, following completion of the
distributions required by the first sentence of paragraph (a) of this Section 6,
if assets or surplus funds remain in the Corporation, the holders of the Junior
Securities shall share in all remaining assets of the Corporation, in accordance
with the General Corporation Law of Nevada and the Restated Articles of
Incorporation of the Corporation.

 

(c) The Corporation shall provide written notice of any Liquidation Event to
each record Holder not less than 30 days prior to the payment date or effective
date thereof, provided that such information shall be made known to the public
prior to or in conjunction with such notice being provided to the Holders.

 

7. Conversion.

 

(a) Conversion at Option of Holder. At the option of any Holder, any Series D
Preferred Stock held by such Holder may be converted into Common Stock based on
the Conversion Price then in effect for such Series D Preferred Stock. A Holder
may convert Series D Preferred Stock into Common Stock pursuant to this
paragraph at any time and from time to time after the Original Issue Date, by
delivering to the Corporation a Conversion Notice, in the form attached hereto,
appropriately completed and duly signed, and the date any such

 

42



--------------------------------------------------------------------------------

Conversion Notice is delivered to the Corporation (as determined in accordance
with the notice provisions hereof) is a “Conversion Date.”

 

(b) Conversion at Option of Corporation.

 

(i) If, at any time after the Effective Date, the average arithmetic Closing
Price for fifteen (15) consecutive Trading Days exceeds $5.00 (as adjusted for
any stock dividend, stock split, stock combination or other similar transaction
after the Original Issue Date) (the “Threshold Price”), the Corporation may
require the Holders to convert all or any part of the shares of Series D
Preferred Stock into Common Stock based on the Conversion Price. The Corporation
may require a conversion pursuant to this paragraph by delivering irrevocable
written notice of such election to the Holders, and the tenth (10th) Trading Day
after the date any such notice is delivered to the Holders (as determined in
accordance with the notice provisions hereof) will be the “Conversion Date” for
such required conversion. Notwithstanding the foregoing, the Corporation may not
require any conversion under this paragraph (and any notice thereof will be
void), unless (A) from the period commencing on the Corporation’s delivery of
the irrevocable written notice through the Conversion Date, the Equity
Conditions are satisfied (or waived in writing by the applicable Holder) on each
Trading Day with respect to all of the Underlying Shares then issuable upon
conversion in full of all outstanding Series D Preferred Stock. Any conversion
pursuant to this Section 7(b) shall be pro rata among all of the Holders.

 

(ii) If a Holder asserts that a Conversion required by the Corporation will
cause such Holder’s beneficial ownership of the Corporation’s Common Stock to
exceed the Maximum Percentage (as defined in Section 17(a) hereof)(an “Asserting
Holder”), the Corporation shall require the Asserting Holder to convert only
that number of shares of Series D Preferred Stock that would not cause the
Asserting Holder’s beneficial ownership to exceed the Maximum Percentage. Under
such circumstances, the Corporation may require all other Holders, on a pro-rata
basis up to the total number of shares of Series D Preferred Stock held in the
aggregate by such Holders, to convert the balance of the Series D Preferred
Stock that the Corporation was unable to require the Asserting Holder to
convert.

 

8. Mechanics of Conversion.

 

(a) The number of Underlying Shares issuable upon any conversion of a share of
Series D Preferred Stock hereunder shall equal (i) the Stated Value of such
share of Series D Preferred Stock to be converted, divided by the Conversion
Price on the Conversion Date, plus (ii) the amount of any accrued but unpaid
dividends on such share of Series D Preferred Stock through the Conversion Date,
divided by the Conversion Price on the Conversion Date.

 

(b) Upon conversion of any share of Series D Preferred Stock, and provided that
the Holder has complied with the provisions of Section 6 of the Registration
Rights Agreement, the Corporation shall promptly (but in no event later than
three Trading Days after the Conversion

 

43



--------------------------------------------------------------------------------

Date) issue or cause to be issued and cause to be delivered to or upon the
written order of the Holder and in such name or names as the Holder may
designate a certificate for the Underlying Shares issuable upon such conversion,
free of restrictive legends unless a registration statement covering the resale
of the Underlying Shares and naming the Holder as a selling stockholder
thereunder is not then effective and such Underlying Shares are not then freely
transferable without volume restrictions pursuant to Rule 144 under the
Securities Act. The Holder, or any Person so designated by the Holder to receive
Underlying Shares, shall be deemed to have become holder of record of such
Underlying Shares as of the Conversion Date. The Corporation shall, upon request
of the Holder, use its best efforts to deliver Underlying Shares hereunder
electronically through the DTC or another established clearing corporation
performing similar functions, and shall issue such Underlying Shares in the same
manner as dividend payment shares are issued pursuant to Section 3(f) above.

 

(c) A Holder shall not be required to deliver the original certificate(s)
evidencing the Series D Preferred Stock being converted in order to effect a
conversion of such Series D Preferred Stock. Execution and delivery of the
Conversion Notice shall have the same effect as cancellation of the original
certificate(s) and issuance of a new certificate evidencing the remaining shares
of Series D Preferred Stock. Upon surrender of a certificate following one or
more partial conversions, the Corporation shall promptly deliver to the Holder a
new certificate representing the remaining shares of Series D Preferred Stock.

 

(d) The Corporation’s obligations to issue and deliver Underlying Shares upon
conversion of Series D Preferred Stock in accordance with the terms hereof are
absolute and unconditional, irrespective of any action or inaction by any Holder
to enforce the same, any waiver or consent with respect to any provision hereof,
the recovery of any judgment against any Person or any action to enforce the
same, or any setoff, counterclaim, recoupment, limitation or termination, or any
breach or alleged breach by any Holder or any other Person of any obligation to
the Corporation or any violation or alleged violation of law by any Holder or
any other Person, and irrespective of any other circumstance which might
otherwise limit such obligation of the Corporation to any Holder in connection
with the issuance of such Underlying Shares.

 

9. Redemption Rights.

 

(a) Optional Redemption Right.

 

(i) At any time following the 30th Trading Day following the Effective Date, the
Corporation shall have the right to repurchase (an “Optional Redemption”) all of
the then outstanding Series D Preferred Stock at a price equal to 105% of the
Stated Value of such shares of Series D Preferred Stock (the “Optional
Redemption Price”), plus all accrued but unpaid dividends thereon to the date of
payment, in cash. The Corporation must deliver a notice of the Optional
Redemption to the Holders at least twenty (20) Trading Days prior the date of
the Optional Redemption (the “Optional Redemption Date”), which notice shall
state the date of the Optional Redemption Date and the Optional Redemption
Price.

 

44



--------------------------------------------------------------------------------

(ii) Upon receipt of payment of the Optional Redemption Price by the Holders of
Series D Preferred Stock, each Holder will deliver the certificate(s) evidencing
the Series D Preferred Stock redeemed by the Corporation, unless such Holder is
awaiting receipt of a new certificate evidencing such shares from the
Corporation pursuant to another provision hereof. At any time on or prior to the
Optional Redemption Date, the Holders may convert any or all of the shares of
Series D Preferred Stock, and the Corporation shall honor any such conversions
in accordance with the terms hereof.

 

(b) Mandatory Redemption.

 

(i) Beginning on the nine month anniversary of the Original Issue Date of the
Series D Preferred Stock and on the first Trading Day of the calendar quarter
commencing November 1, 2006 (month 12) and on the first Trading Day of each of
the next 8 calendar quarters thereafter (months 15, 18, 21, 24, 27, 30 and 33
following the Original Issue Date) (each a “Mandatory Redemption Date”), the
Corporation shall redeem a number of shares of Series D Preferred Stock equal to
8.333% of the shares of Series D Preferred Stock originally issued at a price
equal to 100% of the Stated Value of such shares of Series D Preferred Stock,
plus all accrued but unpaid dividends thereon to the date of payment (for each
redemption on a Mandatory Redemption Date, the “Mandatory Redemption Price”).

 

(ii) At any time following the 36th month following the Original Issue Date of
the Series D Preferred Stock (each a “Mandatory Redemption II Date”, and
together with the Mandatory Redemption Date, each a “Mandatory Redemption
Date”), the Holder shall have the right to require the Corporation to redeem all
or any portion of the outstanding principal amount of the Series D Preferred
Stock at a price equal to 100% of the Stated Value of such shares of Series D
Preferred Stock, plus all accrued but unpaid dividends thereon to the date of
payment (for each redemption on a Mandatory Redemption II Date, the “Mandatory
Redemption II Price” and together with the Mandatory Redemption Price, each a
“Mandatory Redemption Price”) on each such Mandatory Redemption Date; provided,
however, that on the 60th month anniversary of the Original Issue Date, any
remaining outstanding principal amount of the Series D Preferred Stock shall be
redeemed at the Mandatory Redemption II Price. The Holder must deliver a notice
of the redemption at least twenty (20) Trading Days prior to the Mandatory
Redemption II Date, which notice shall state the numbers of shares of Series D
Preferred Stock to be redeemed at the Mandatory Redemption II Date.

 

(iii) Subject to the conditions and limitations set forth below, the Corporation
may pay a Mandatory Redemption Price (i) in cash or (ii) in Common Stock. The
Corporation must deliver written notice (the “Mandatory Redemption Notice”) to
the Holders indicating the manner in which it intends to pay a Mandatory
Redemption Price at least seven (7) Trading Days prior to the applicable
Mandatory Redemption Date. Failure to timely provide such written notice shall
be deemed an election by the Corporation to pay such Mandatory Redemption Price
in cash.

 

45



--------------------------------------------------------------------------------

(iv) Notwithstanding the foregoing, the Corporation may not pay a Mandatory
Redemption Price by issuing Common Stock unless, at such time, the Equity
Conditions are satisfied (or waived in writing by the applicable Holder) with
respect to such Common Stock shares and all of the Underlying Shares then
issuable upon conversion in full of all the outstanding Series D Preferred
Stock.

 

(v) In the event that the Corporation elects to pay a Mandatory Redemption Price
in shares of Common Stock, the number of shares of Common Stock to be issued to
each Holder on the applicable Mandatory Redemption Date shall be (i) determined
by dividing the total Mandatory Redemption Price then payable to such Holder by
the Redemption Market Price (as defined below) as of the applicable Mandatory
Redemption Date, and rounding up to the nearest whole share, and (ii) paid to
such Holder in accordance with Section 9(c)(v) below. The term “Redemption
Market Price” shall mean 92.5% of the arithmetic average of the Volume Weighted
Average Prices of Common Stock for the twenty (20) consecutive Trading Days
immediately prior to the applicable Mandatory Redemption Date (not including
such date). Notwithstanding any other provision of this Certificate of
Designation, the Corporation shall not be entitled to pay a Mandatory Redemption
Price in shares of Common Stock unless the Company has obtained shareholder
approval, if required, for the issuance in accordance with the applicable rules
and regulations of the Eligible Market.

 

(vi) In the event that a Mandatory Redemption Price is paid in Common Stock the
Corporation shall, within two Trading Days of the applicable Mandatory
Redemption Date, (i) issue and deliver to such Holder a certificate, registered
in the name of the Holder or its designee, for the number of shares of Common
Stock to which the Holder shall be entitled, or (ii) if the Holder has notified
the Corporation that this clause (ii) shall apply, provided that the Holder has
complied with the provisions of Section 6 of the Registration Rights Agreement,
credit the number of shares of Common Stock to which the Holder shall be
entitled to the Holder’s or its designee’s balance account with DTC through its
Deposit Withdrawal Agent Commission System.

 

10. Triggering Events.

 

(a) During the first fifteen (15) Trading Days following the occurrence of a
Triggering Event, each Holder shall have the option to elect, by notice to the
Corporation (an “Event Notice”), to require the Corporation to repurchase all or
any portion of the Series D Preferred Stock then held by such Holder, at a price
per share equal to the Stated Value plus all accrued but unpaid dividends
thereon through the date of payment. The aggregate amount payable pursuant to
the preceding sentence is referred to as the “Event Price.” The Corporation
shall pay the aggregate Event Price to each Holder no later than the sixtieth
day following the date of delivery of the Event Notice, and upon receipt thereof
such Holder shall deliver original certificates evidencing the shares of Series
D Preferred Stock and Underlying Shares so repurchased to the Corporation (to
the extent such certificates have been delivered to the Holder).

 

46



--------------------------------------------------------------------------------

(b) Upon the occurrence of any Bankruptcy Event, the Corporation shall
immediately be obligated, without any further action by any Holder, to
repurchase all outstanding shares of Series D Preferred Stock and all such
Underlying Shares at the Event Price pursuant to the preceding paragraph as if
each Holder had delivered an Event Notice immediately prior to the occurrence of
such Bankruptcy Event.

 

11. Voting Rights. Except as otherwise provided herein or as required by
applicable law, the Holders of the Series D Preferred Stock shall not be
entitled to vote on matters on which holders of Common Stock are entitled to
vote. So long as any shares of Series D Preferred Stock are outstanding, except
as otherwise provided herein, the Corporation shall not, without the affirmative
vote of the Holders of a majority of the shares of Series D Preferred Stock then
outstanding, (a) alter or change adversely the powers, preferences or rights
given to the Series D Preferred Stock or alter or amend this Certificate of
Designation (whether by merger, reorganization, consolidation or otherwise),
(b) authorize or create any class of stock ranking as to dividends, redemption
or distribution of assets upon a Liquidation Event or Change of Control senior
to or otherwise pari passu with the Series D Preferred Stock; provided, however,
that the Corporation shall be permitted to issue without the consent of the
Holders of the Series D Preferred Stock any class of preferred stock ranking
pari passu with the Series D Preferred Stock if the conversion price of such
class of preferred stock, directly or indirectly to Common Stock, is greater
than the Conversion Price for the Series D Preferred Stock, (c) amend its
certificate or articles of incorporation or other charter documents so as to
affect adversely any rights of the Holders (whether by merger, reorganization,
consolidation or otherwise), (d) increase the authorized number of shares of
Series D Preferred Stock, (e) redeem, repurchase or otherwise acquire any share
of Junior Securities, (f) increase the authorized number of shares of Series B
Preferred Stock, (g) issue any Series A Preferred Stock or Series B Preferred
Stock, (h) issue greater than 120,000 shares of Series D Preferred Stock, except
in connection with Section 4.13 of that Securities Purchase Agreement dated
June 2, 2005, among the Corporation and the purchasers listed on the signature
page thereto, or (i) enter into any agreement with respect to the foregoing.

 

12. Charges, Taxes and Expenses. Issuance of certificates for shares of Series D
Preferred Stock and for Underlying Shares issued on conversion of (or otherwise
in respect of) the Series D Preferred Stock shall be made without charge to the
Holders for any issue or transfer tax, withholding tax, transfer agent fee or
other incidental tax or expense in respect of the issuance of such certificates,
all of which taxes and expenses shall be paid by the Corporation; provided,
however, that the Corporation shall not be required to pay any tax that may be
payable in respect of any transfer involved in the registration of any
certificates for Common Stock or Series D Preferred Stock in a name other than
that of the Holder. The Holder shall be responsible for all other tax liability
that may arise as a result of holding or transferring the Series D Preferred
Stock or receiving Underlying Shares in respect of the Series D Preferred Stock.

 

13. Replacement Certificates. If any certificate evidencing Series D Preferred
Stock or Underlying Shares is mutilated, lost, stolen or destroyed, the
Corporation shall issue or cause to be issued in exchange and substitution for
and upon cancellation hereof, or in lieu of and

 

47



--------------------------------------------------------------------------------

substitution for such certificate, a new certificate, but only upon receipt of
evidence reasonably satisfactory to the Corporation of such loss, theft or
destruction and customary and reasonable indemnity, if requested. Applicants for
a new certificate under such circumstances shall also comply with such other
reasonable regulations and procedures and pay such other reasonable third-party
costs as the Corporation may prescribe.

 

14. Reservation of Underlying Shares. The Corporation covenants that it shall at
all times reserve and keep available out of the aggregate of its authorized but
unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Underlying Shares as required hereunder, the number of
Underlying Shares which are then issuable and deliverable upon the conversion of
(and otherwise in respect of) all outstanding Series D Preferred Stock (taking
into account the adjustments of Section 15), free from preemptive rights or any
other contingent purchase rights of persons other than the Holder. The
Corporation covenants that all Underlying Shares so issuable and deliverable
shall, upon issuance in accordance with the terms hereof, be duly and validly
authorized, issued and fully paid and nonassessable. The Corporation covenants
that it shall use its best efforts to satisfy each of the Equity Conditions.

 

15. Certain Adjustments. The Conversion Price is subject to adjustment from time
to time as set forth in this Section 15.

 

(a) Stock Dividends and Splits. If the Corporation, at any time while Series D
Preferred Stock is outstanding, (i) pays a stock dividend on its Common Stock or
otherwise makes a distribution on any class of capital stock that is payable in
shares of Common Stock (other than regular dividends on the Series D Preferred
Stock), (ii) subdivides outstanding shares of Common Stock into a larger number
of shares, or (iii) combines outstanding shares of Common Stock into a smaller
number of shares, then in each such case the Conversion Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock outstanding immediately before such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event. Any adjustment made pursuant to clause (i) of this
paragraph shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution,
and any adjustment pursuant to clause (ii) or (iii) of this paragraph shall
become effective immediately after the effective date of such subdivision or
combination.

 

(b) Pro Rata Distributions. If the Corporation, at any time while Series D
Preferred Stock is outstanding, distributes to all holders of Common Stock
(i) evidences of its indebtedness, (ii) any security (other than a distribution
of Common Stock covered by the preceding paragraph), (iii) rights or warrants to
subscribe for or purchase any security, or (iv) any other asset (in each case,
“Distributed Property”), then in each such case upon any conversion of Series D
Preferred Stock that occurs after such record date, such Holder shall be
entitled to receive, in addition to the Underlying Shares otherwise issuable
upon such conversion, the Distributed Property that such Holder would have been
entitled to receive in respect of such number of Underlying Shares had the
Holder been the record holder of such Underlying Shares immediately prior to
such record date.

 

(c) Fundamental Transactions. If, at any time while Series D Preferred Stock is
outstanding, (i) the Corporation effects any merger or consolidation of the
Corporation with or

 

48



--------------------------------------------------------------------------------

into another Person, (ii) the Corporation effects any sale of all or
substantially all of its assets in one or a series of related transactions,
(iii) any tender offer or exchange offer (whether by the Corporation or another
Person) is completed pursuant to which holders of Common Stock are permitted to
tender or exchange their shares for other securities, cash or property, or
(iv) the Corporation effects any reclassification of the Common Stock or any
compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property (other than
as a result of a subdivision or combination of shares of Common Stock covered by
Section 15(a) above) (in any such case, a “Fundamental Transaction”), then upon
any subsequent conversion of Series D Preferred Stock, each Holder shall have
the right to receive, for each Underlying Share that would have been issuable
upon such conversion absent such Fundamental Transaction, the same kind and
amount of securities, cash or property as it would have been entitled to receive
upon the occurrence of such Fundamental Transaction if it had been, immediately
prior to such Fundamental Transaction, the holder of one share of Common Stock
(the “Alternate Consideration”). For purposes of any such conversion, the
determination of the Conversion Price shall be appropriately adjusted to apply
to such Alternate Consideration based on the amount of Alternate Consideration
issuable in respect of one share of Common Stock in such Fundamental
Transaction, and the Corporation shall apportion the Conversion Price among the
Alternate Consideration in a reasonable manner reflecting the relative value of
any different components of the Alternate Consideration. If holders of Common
Stock are given any choice as to the securities, cash or property to be received
in a Fundamental Transaction, then each Holder shall be given the same choice as
to the Alternate Consideration it receives upon any conversion of Series D
Preferred Stock following such Fundamental Transaction. To the extent necessary
to effectuate the foregoing provisions, any successor to the Corporation or
surviving entity in such Fundamental Transaction shall issue to the Holder a new
series of preferred stock consistent with the foregoing provisions and
evidencing the Holders’ right to convert such preferred stock into Alternate
Consideration. The terms of any agreement pursuant to which a Fundamental
Transaction is effected shall include terms requiring any such successor or
surviving entity to comply with the provisions of this paragraph (c) and
insuring that the Series D Preferred Stock (or any such replacement security)
will be similarly adjusted upon any subsequent transaction analogous to a
Fundamental Transaction.

 

(d) Calculations. All calculations under this Section 15 shall be made to the
nearest cent or the nearest 1/100th of a share, as applicable. The number of
shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Corporation, and the disposition of
any such shares shall be considered an issue or sale of Common Stock.

 

(e) Notice of Adjustments. Upon the occurrence of each adjustment pursuant to
this Section 15, the Corporation at its expense will promptly compute such
adjustment in accordance with the terms hereof and prepare a certificate
describing in reasonable detail such adjustment and the transactions giving rise
thereto, including all facts upon which such adjustment is based. Upon written
request, the Corporation will promptly deliver a copy of each such certificate
to each Holder and to the Corporation’s Transfer Agent.

 

(f) Notice of Corporate Events. If the Corporation (i) declares a dividend or
any other distribution of cash, securities or other property in respect of its
Common Stock, including

 

49



--------------------------------------------------------------------------------

without limitation any granting of rights or warrants to subscribe for or
purchase any capital stock of the Corporation or any Subsidiary, (ii) authorizes
or approves, enters into any agreement contemplating or solicits stockholder
approval for any Fundamental Transaction or (iii) authorizes the voluntary
dissolution, liquidation or winding up of the affairs of the Corporation, then
the Corporation shall deliver to each Holder a notice describing the material
terms and conditions of such transaction, at least 20 calendar days prior to the
applicable record or effective date on which a Person would need to hold Common
Stock in order to participate in or vote with respect to such transaction, and
the Corporation will take all steps reasonably necessary in order to insure that
each Holder is given the practical opportunity to convert its Series D Preferred
Stock prior to such time so as to participate in or vote with respect to such
transaction; provided, however, that the failure to deliver such notice or any
defect therein shall not affect the validity of the corporate action required to
be described in such notice.

 

16. Change of Control.

 

(a) Reorganization, Reclassification, Consolidation, Merger or Sale. Any
recapitalization, reorganization, reclassification, consolidation, merger, sale
of all or substantially all of the Corporation’s assets to another Person or
other transaction which is effected in such a way that holders of Common Stock
are entitled to receive (either directly or upon subsequent liquidation) stock,
securities or assets with respect to or in exchange for Common Stock is referred
to herein as “Organic Change.” As long as any share of Series D Preferred Stock
is outstanding, prior to the consummation of any (i) sale of all or
substantially all of the Corporation’s assets to an acquiring Person or
(ii) other Organic Change following which the Corporation is not a surviving
entity, the Corporation will secure from the Person purchasing such assets or
the successor resulting from such Organic Change (in each case, the “Acquiring
Entity”) a written agreement (in form and substance reasonably satisfactory to
the Holders of at least a majority of the Series D Preferred Stock then
outstanding) to deliver to each Holder of Series D Preferred Stock in exchange
for such shares, a security of the Acquiring Entity evidenced by a written
instrument substantially similar in form and substance to the Series D Preferred
Stock (including, without limitation, having a stated value and liquidation
preference equal to the Stated Value and the Series D Stock Liquidation
Preference held by such Holder) and reasonably satisfactory to the Holders of at
least a majority of the Series D Preferred Stock then outstanding. Prior to the
consummation of any other Organic Change, the Corporation shall make appropriate
provision (in form and substance reasonably satisfactory to the Holders of at
least a majority of the Series D Preferred Stock then outstanding) to insure
that each of the Holders of the Series D Preferred Stock will thereafter have
the right to acquire and receive in lieu of or in addition to (as the case may
be) the shares of Common Stock immediately theretofore acquirable and receivable
upon the conversion of such Holder’s Series D Preferred Stock such shares of
stock, securities or assets that would have been issued or payable in such
Organic Change with respect to or in exchange for the number of shares of Common
Stock which would have been acquirable and receivable upon the conversion of
such Holder’s Series D Preferred Stock as of the date of such Organic Change
(without taking into account any limitations or restrictions on the
convertibility of the Series D Preferred Stock).

 

(b) Optional Redemption Upon Change of Control. In addition to the rights of the
Holders of Series D Preferred Stock under Section 16(a), upon a Change of
Control of the Corporation each Holder of Series D Preferred Stock shall have
the right, at such Holder’s

 

50



--------------------------------------------------------------------------------

option, to require the Corporation to redeem all or a portion of such Holder’s
Series D Preferred Stock at a price per Series D Preferred Stock equal to the
Stated Value plus all accrued but unpaid dividends thereon through the date of
payment (the “Change of Control Redemption Price”). No sooner than 60 days nor
later than ten (10) days prior to the consummation of a Change of Control, but
not prior to the public announcement of such Change of Control, the Corporation
shall deliver written notice thereof via facsimile and overnight courier (a
“Notice of Change of Control”) to each Holder of Series D Preferred Stock. At
any time during the period beginning after receipt of a Notice of Change of
Control (or, in the event a Notice of Change of Control is not delivered at
least ten (10) days prior to a Change of Control, at any time on or after the
date which is ten (10) days prior to a Change of Control) and ending on the
twentieth day following Holder’s receipt of a Notice of Change of Control, any
Holder of the Series D Preferred Stock then outstanding may require the
Corporation to redeem all or a portion of the Holder’s Series D Preferred Stock
then outstanding by delivering written notice thereof via facsimile and
overnight courier (a “Notice of Redemption Upon Change of Control”) to the
Corporation, which Notice of Redemption Upon Change of Control shall indicate
(i) the number of Series D Preferred Stock that such Holder is submitting for
redemption, and (ii) the applicable Change of Control Redemption Price, as
calculated pursuant to this Section 16(b). Upon the Corporation’s receipt of a
Notice(s) of Redemption Upon Change of Control from any Holder of Series D
Preferred Stock, the Corporation shall promptly, but in no event later than two
(2) Trading Days following such receipt, notify each Holder of Series D
Preferred Stock by facsimile of the Corporation’s receipt of such Notice(s) of
Redemption Upon Change of Control. The Corporation shall deliver the applicable
Change of Control Redemption Price within sixty (60) days of the consummation of
the Change of Control. Payments provided for in this Section 16(b) shall have
priority to payments to other stockholders in connection with a Change of
Control.

 

17. Limitation on Conversion.

 

(a) Notwithstanding anything to the contrary contained herein, the number of
shares of Common Stock that may be acquired by any Holder upon any conversion of
Series D Preferred Stock (or otherwise in respect of the Series D Preferred
Stock) shall be limited to the extent necessary to insure that, following such
conversion (or other issuance), the total number of shares of Common Stock then
beneficially owned by such Holder and its Affiliates and any other Persons whose
beneficial ownership of Common Stock would be aggregated with the Holder’s for
purposes of Section 13(d) of the Exchange Act, does not exceed 4.999% (the
“Maximum Percentage”) of the total number of issued and outstanding shares of
Common Stock (including for such purpose the shares of Common Stock issuable
upon such conversion). For such purposes, (i) beneficial ownership shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder, and (ii) no Holder shall be allowed to
assert beneficial ownership of the securities of the Corporation in combination
with one or more other Holders for purposes of asserting that the Maximum
Percentage has been reached. Each delivery of a Conversion Notice by a Holder
will constitute a representation by such Holder that it has evaluated the
limitation set forth in this paragraph and determined that issuance of the full
number of Underlying Shares requested in such Conversion Notice is permitted
under this paragraph. By written notice to the Corporation, any Holder may waive
the provisions of this Section or increase or decrease the Maximum Percentage to
any other percentage specified in such notice, but (i) any such waiver or
increase will not be effective until

 

51



--------------------------------------------------------------------------------

the 61st day after such notice is delivered to the Corporation, and (ii) any
such waiver or increase or decrease will apply only to such Holder and not to
any other Holder.

 

(b) Notwithstanding anything to the contrary contained herein, the maximum
number of shares of Common Stock that the Company may issue pursuant to the
Transaction Documents at an effective purchase price less than the Closing Price
on the Trading Day immediately preceding the Closing Date equals 19.99% of the
outstanding shares of Common Stock immediately preceding the Closing Date (the
“Issuable Maximum”), unless the Company obtains shareholder approval, if
required, in accordance with the rules and regulations of such Trading Market.
If, at the time any Holder requests a conversion of any of the Series D
Preferred Stock, the Actual Minimum (excluding any shares issued or issuable at
an effective purchase price in excess of the Closing Price on the Trading Day
immediately preceding the Closing Date) exceeds the Issuable Maximum (and if the
Company has not previously obtained the required shareholder approval), then the
Company shall issue to the Holder requesting such exercise a number of shares of
Common Stock not exceeding such Holder’s pro-rata portion of the Issuable
Maximum (based on such Holder’s share (vis-à-vis other Holders) of the aggregate
purchase price paid under the Purchase Agreement and taking into account any
Series D Preferred Stock previously issued to such Holder). For the purposes
hereof, “Actual Minimum” shall mean, as of any date, the maximum aggregate
number of shares of Common Stock then issued or potentially issuable in the
future pursuant to the Transaction Documents, including any Underlying Shares
issuable upon exercise and/or conversion in full of all Warrants and Shares,
without giving effect to any limits on the number of shares of Common Stock that
may be owned by a Holder at any one time.

 

18. Fractional Shares. The Corporation shall not be required to issue or cause
to be issued fractional Underlying Shares on conversion of Series D Preferred
Stock. If any fraction of an Underlying Share would, except for the provisions
of this Section, be issuable upon conversion of Series D Preferred Stock, the
number of Underlying Shares to be issued will be rounded up to the nearest whole
share.

 

19. Notices. Any and all notices or other communications or deliveries hereunder
(including without limitation any Conversion Notice) shall be in writing and
shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section prior to 6:30 p.m. (New York City
time) on a Trading Day, (ii) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section on a day that is not a Trading Day or
later than 6:30 p.m. (New York City time) on any Trading Day, (iii) the Trading
Day following the date of mailing, if sent by nationally recognized overnight
courier service, or (iv) upon actual receipt by the party to whom such notice is
required to be given. The addresses for such communications shall be: (i) if to
the Corporation, to 339 S. Cheryl Lane, City of Industry, California 91789,
facsimile: 909-598-8838, attention Chief Financial Officer, or (ii) if to a
Holder, to the address or facsimile number appearing on the Corporation’s
stockholder records or such other address or facsimile number as such Holder may
provide to the Corporation in accordance with this Section.

 

52



--------------------------------------------------------------------------------

20. Miscellaneous.

 

(a) The headings herein are for convenience only, do not constitute a part of
this Certificate of Designations and shall not be deemed to limit or affect any
of the provisions hereof.

 

(b) No provision of this Certificate of Designations may be amended, except in a
written instrument signed by the Company and Holders of at least 60% of the
shares of Series D Preferred Stock then outstanding.

 

(c) The Series D Preferred Stock is (i) senior to all equity interests in the
Company outstanding as of the Closing Date in right of payment, whether with
respect to dividends or upon liquidation or dissolution, or otherwise other than
the Series C Preferred Stock and (ii) will be senior to all other equity or
equity equivalent securities issued by the Corporation after the Closing Date.

 

(d) Any of the rights of the Holders of Series D Preferred Stock set forth
herein, including any Equity Conditions, Triggering Events or any other similar
conditions for the Holders’ benefit, may be waived by the affirmative vote of
Holders of at least 60% of the shares of Series D Preferred Stock then
outstanding. No waiver of any default with respect to any provision, condition
or requirement of this Certificate of Designation shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

 

53



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Certificate of Designations
to be duly executed as of this 7th day of November 2005.

 

GLOBAL EPOINT, INC.

By:

   

Name: 

   

Title:

   

 

54



--------------------------------------------------------------------------------

EXHIBIT A

 

ADDITIONAL DEFINITIONS

 

“Actual Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant to
the Transaction Documents, including any Underlying Shares issuable upon
exercise or conversion in full of all Warrants and Shares, ignoring any limits
on the number of shares of Common Stock that may be owned by a Purchaser at any
one time and (i) assuming that (a) any previously unconverted Shares are held
until the fifth anniversary of the Closing Date and all dividends thereon are
paid in shares of Common Stock, and (b) the Closing Price at all times on and
after the date of determination equals 100% of the actual Closing Price on the
Trading Day immediately prior to the date of determination, and (ii) giving
effect to the Conversion Price (as defined in the Certificate of Designations)
as in effect on such date, without regard to potential changes in the Closing
Price that may occur thereafter.

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act. With respect to a Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Purchaser will be deemed to be an Affiliate of such Purchaser.

 

“Bankruptcy Event” means any of the following events: (a) the Corporation or any
Subsidiary commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Corporation or any Subsidiary thereof; (b) there is commenced against the
Corporation or any Subsidiary any such case or proceeding that is not dismissed
within 60 days after commencement; (c) the Corporation or any Subsidiary is
adjudicated insolvent or bankrupt or any order of relief or other order
approving any such case or proceeding is entered; (d) the Corporation or any
Subsidiary suffers any appointment of any custodian or the like for it or any
substantial part of its property that is not discharged or stayed within 60
days; (e) the Corporation or any Subsidiary makes a general assignment for the
benefit of creditors; (f) the Corporation or any Subsidiary fails to pay, or
states that it is unable to pay or is unable to pay, its debts generally as they
become due; (g) the Corporation or any Subsidiary calls a meeting of its
creditors with a view to arranging a composition, adjustment or restructuring of
its debts; or (h) the Corporation or any Subsidiary, by any act or failure to
act, expressly indicates its consent to, approval of or acquiescence in any of
the foregoing or takes any corporate or other action for the purpose of
effecting any of the foregoing.

 

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by law to
remain closed.

 

“Change of Control” means the occurrence of any of the following in one or a
series of related transactions other than a transaction or transactions
contemplated by the Letter of Intent: (i) an acquisition after the date hereof
by an individual or legal entity or “group” (as described in Rule

 

55



--------------------------------------------------------------------------------

13d-5(b)(1) under the Exchange Act) of more than one-half of the voting rights
or equity interests in the Corporation; ; (iii) a merger or consolidation of the
Corporation or any significant Subsidiary or a sale of more than one-half of the
assets of the Corporation (other than non-homeland security assets) in one or a
series of related transactions, unless following such transaction or series of
transactions, the holders of the Corporation’s securities prior to the first
such transaction continue to hold at least two-thirds of the voting rights and
equity interests in the surviving entity or acquirer of such assets; (iv) a
recapitalization, reorganization or other transaction involving the Corporation
or any significant Subsidiary that constitutes or results in a transfer of more
than one-half of the voting rights or equity interests in the Corporation;
(v) consummation of a “Rule 13e-3 transaction” as defined in Rule 13e-3 under
the Exchange Act with respect to the Corporation, or (vi) the execution by the
Corporation or its controlling shareholders of an agreement providing for or
reasonably likely to result in any of the foregoing events.

 

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.2 of the Purchase Agreement upon the satisfaction of each of the
conditions set forth in Sections 5.1 and 5.2 of the Purchase Agreement.

 

“Closing Date” means the date of the Closing.

 

“Closing Price” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on an Eligible Market or any other national securities exchange, the closing bid
price per share of the Common Stock for such date (or the nearest preceding
date) on the primary Eligible Market or exchange on which the Common Stock is
then listed or quoted; (b) if prices for the Common Stock are then quoted on the
OTC Bulletin Board, the closing bid price per share of the Common Stock for such
date (or the nearest preceding date) so quoted; (c) if prices for the Common
Stock are then reported in the “Pink Sheets” published by Pink Sheets LLC (or a
similar organization or agency succeeding to its functions of reporting prices),
the most recent closing bid price per share of the Common Stock so reported; or
(d) in all other cases, the fair market value of a share of Common Stock as
determined by an independent appraiser selected in good faith by Purchasers
holding a majority of the Securities, the cost of which shall be paid by the
Corporation.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Corporation, par value $0.03 per
share.

 

“Convertible Securities” shall mean any evidence of indebtedness, shares,
options, warrants or other securities directly or indirectly convertible into or
exercisable or exchangeable for shares of Common Stock.

 

“Effective Date” means the date that an Underlying Shares Registration Statement
is declared effective by the Commission.

 

“Eligible Market” means any of the New York Stock Exchange, the American Stock
Exchange, the NASDAQ National Market, the NASDAQ SmallCap Market or the OTC
Bulletin Board.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

56



--------------------------------------------------------------------------------

“GAAP” means United States generally accepted accounting principles, as
recognized by the American Institute of Certified Public Accountants or the
Financial Accounting Standards Board, consistently applied and maintained on a
consistent basis for the Corporation and its Subsidiaries throughout the period
indicated and consistent with the prior financial practice of the Corporation;
provided, however, that any accounting principle or practice required to be
changed by the American Institute of Certified Public Accountants or the
Financial Accounting Standards Board (or other appropriate board or committee of
either) in order to continue as a generally accepted accounting principle or
practice may be so changed.

 

“Letter of Intent” means that certain letter dated May 27, 2005 between the
Corporation and Astrophysics, Inc. regarding the proposed acquisition of
Astrophysics, Inc. by the Corporation and the related financing (the
“Financing”) described therein.

 

“Lien” means any lien, charge, claim, security interest, encumbrance, right of
first refusal or other restriction.

 

“Losses” means any and all losses, claims, damages, liabilities, settlement
costs and expenses, including without limitation costs of preparation of legal
action and reasonable attorneys’ fees.

 

“Options” means any rights, warrants or options to subscribe for or purchase
Common Stock or Convertible Securities.

 

“Person” means any individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or any court or
other federal, state, local or other governmental authority or other entity of
any kind.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
on or around the Closing Date, among the Corporation and the Purchasers, in the
form of Exhibit B to the Purchase Agreement.

 

“Required Effectiveness Date” means the date on which an Underlying Shares
Registration Statement is required to become effective pursuant to the
Registration Rights Agreement.

 

“Required Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant to
the Transaction Documents, including any Underlying Shares issuable upon
exercise or conversion in full of all Warrants and Convertible Securities,
ignoring any limits on the number of shares of Common Stock that may be owned by
a Purchaser at any one time and (i) assuming that (a) any previously unconverted
Shares are held until the third anniversary of the Closing Date or, if earlier,
until maturity, and all dividends thereon are paid in shares of Common Stock,
and (b) the Closing Price at all times on and after the date of determination
equals 50% of the actual Closing Price on the Trading Day immediately prior to
the date of determination, and (ii) giving effect to the

 

57



--------------------------------------------------------------------------------

Conversion Price (as defined in the Certificate of Designations) as in effect on
such date, without regard to potential changes in the Closing Price that may
occur thereafter.

 

“Rule 144,” “Rule 415,” and “Rule 424” means Rule 144, Rule 415 and Rule 424,
respectively, promulgated by the Commission pursuant to the Securities Act, as
such Rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission having substantially the same effect as such
Rule.

 

“Securities” means the Shares, the Warrants and the Underlying Shares.

 

“Senior Debt” means any indebtedness of the Corporation from the date hereof
that is senior to any indebtedness set forth on Schedule 3.1(bb) of the Purchase
Agreement in right of payment, whether with respect to interest or upon
liquidation or dissolution, or otherwise.

 

“Series D Preferred Stock” means the Series D Convertible Preferred Stock, no
par value, of the Corporation, which is convertible into shares of Common Stock.

 

“Shares” means an aggregate of 120,000 shares of Series D Preferred Stock, which
are being purchased by the Purchasers pursuant to the Purchase Agreement.

 

“Subsidiary” means any subsidiary of the Corporation that is required to be
listed in Schedule 3.1(a) of the Purchase Agreement.

 

“Trading Day” means (a) any day on which the Common Stock is listed or quoted
and traded on an Eligible Market or (b) if trading ceases to occur on an
Eligible Market, any Business Day.

 

“Trading Market” means the Nasdaq SmallCap Market or any other national
securities exchange, market or trading or quotation facility on which the Common
Stock is then listed or quoted.

 

“Transaction Documents” means the Purchase Agreement, the Securities, the
Registration Rights Agreement, the Certificate of Designations, and any other
documents or agreements executed in connection with the transactions
contemplated hereunder.

 

“Triggering Event” means any of the following events: (a) immediately prior to
any Bankruptcy Event; (b) the Common Stock is not listed or quoted, or is
suspended from trading, on an Eligible Market for a period of seven consecutive
Trading Days or for a period of twenty Trading Days (which need not be
consecutive Trading Days) in any 12 month period; (c) the Corporation fails for
any reason to deliver a certificate evidencing any Securities to a Purchaser as
required pursuant to any Transaction Document within five Trading Days after
delivery of notice of failure to deliver by Purchaser or the exercise or
conversion rights of the Holders pursuant to the Transaction Documents are
otherwise suspended for any reason other than a breach of the Transaction
Documents by the Purchasers; (d) the Corporation fails to have available a
sufficient number of authorized but unissued and otherwise unreserved shares of
Common Stock available to issue Underlying Shares upon any exercise of the
Warrants or any conversion of convertible Securities; (e) any other Event (as
defined in the Registration Rights Agreement) occurs and remains uncured for 90
days; (f) the Corporation fails to make any cash payment required under the
Transaction Documents and such failure is not cured within ten Trading Days
after notice of

 

58



--------------------------------------------------------------------------------

such default is first given to the Corporation by a Purchaser; or (i) the
Corporation shall issue equity securities of the Corporation which shall be
senior to the Series D Preferred Stock in right of payment, or with respect to
dividends, liquidation, or dissolution.

 

“Underlying Shares” means the shares of Common Stock issuable upon conversion of
the Shares and upon exercise of the Warrants and in satisfaction of any other
obligation of the Corporation to issue shares of Common Stock pursuant to the
Transaction Documents.

 

“Underlying Shares Registration Statement” means a registration statement
meeting the requirements set forth in the Registration Rights Agreement and
covering the resale of the Securities by the Purchasers.

 

“Volume Weighted Average Price” means, with respect to any particular Trading
Day or for any particular period, the volume weighted average trading price per
share of Common Stock on such date or for such period on an Eligible Market as
reported by Bloomberg, L.P., or any successor performing similar functions.

 

59



--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF CONVERSION NOTICE

 

(To be executed by the registered Holder in order to convert shares of Series D
Preferred Stock)

 

The undersigned hereby elects to convert the number of shares of Series D
Convertible Preferred Stock indicated below into shares of common stock, $0.03
par value (the “Common Stock”), of Global ePoint, Inc., a Nevada corporation
(the “Corporation”), according to the conditions hereof, as of the date written
below.

 

  Date to Effect Conversion   Number of shares of Series D Preferred Stock owned
prior to Conversion   Number of shares of Series D Preferred Stock to be
Converted   Stated Value of shares of Series D Preferred Stock to be Converted  
Number of shares of Common Stock to be Issued   Applicable Conversion Price  
Number of shares of Series D Preferred Stock subsequent to Conversion   Name of
Holder By:    

Name: 

   

Title:

   

 

60



--------------------------------------------------------------------------------

EXHIBIT B

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of November 7, 2005, among Global ePoint, Inc., a Nevada corporation (the
“Company”), and the investors signatory hereto (each such investor is a
“Purchaser” and all such investors are, collectively, the “Purchasers”).

 

WHEREAS, the parties have agreed to enter into this Agreement in connection
with, and as a condition to the Closing under, the Securities Purchase
Agreement, dated as of the date hereof, among the Company and the Purchasers
(the “Purchase Agreement”);

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers agree
as follows:

 

1. Definitions. In addition to the terms defined elsewhere in this Agreement,
(a) capitalized terms that are not otherwise defined herein have the meanings
given to such terms in the Purchase Agreement, and (b) the following terms have
the meanings indicated:

 

“Filing Date” means, with respect to the initial Registration Statement required
to be filed pursuant to Section 2, December 7, 2005; with respect to the
registration of the Underlying Shares relating to Warrant C (the “Warrant C
Shares”), the date set forth in Section 2(e); and, with respect to any other
additional Registration Statements that may be required pursuant to
Section 3(c), the 30th day following the date on which the Company first knows,
or reasonably should have known, that such additional Registration Statement is
required under such Section.

 

“Holder” means any holder, from time to time, of Registrable Securities.

 

“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

“Registrable Securities” means any Common Stock (including Underlying Shares)
issued or issuable pursuant to the Transaction Documents, together with any
securities issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to the foregoing.

 

61



--------------------------------------------------------------------------------

“Registration Statement” means the initial registration statement required to be
filed hereunder and any additional registration statements contemplated by
Section 3(c), including (in each case) the Prospectus, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.

 

“Required Effectiveness Date” means, (i) with respect to the initial
Registration Statement required to be filed hereunder, February 5, 2006,
(ii) with respect to the registration statement covering the Warrant C Shares,
the sixtieth (60th) day following the date any Warrant B is first exercised (the
“Warrant B Exercise Date”), and, (iii) with respect to any additional
Registration Statements that may be required pursuant to Section 3(c), the 60th
day following the date on which the Company first knows, or reasonably should
have known, that such additional Registration Statement is required under such
Section.

 

“Rule 415,” “Rule 424” and “Rule 461” means Rule 415, Rule 424 and Rule 461,
respectively, promulgated by the Commission pursuant to the Securities Act, as
such Rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission having substantially the same effect as such
Rule.

 

“Special Counsel” means one special counsel to the Holders. Unless the Holders
notify the Company otherwise, the Special Counsel will be the Purchaser Counsel
identified in the Purchase Agreement.

 

2. Shelf Registration

 

(a) As promptly as possible, and in any event on or prior to each Filing Date,
the Company shall prepare and file with the Commission a “Shelf” Registration
Statement covering the resale of all Registrable Securities for an offering to
be made on a continuous basis pursuant to Rule 415. The Registration Statement
shall be on Form S-3 (except if the Company is not then eligible to register for
resale the Registrable Securities on Form S-3, in which case such registration
shall be on another appropriate form in accordance herewith as the Holders may
consent) and shall contain (except if otherwise directed by the Holders) the
“Plan of Distribution” attached hereto as Annex A. The Company shall use its
best efforts to cause the Registration Statement to be declared effective under
the Securities Act as promptly as possible after the filing thereof, but in any
event prior to the Required Effectiveness Date, and shall use its best efforts
to keep such Registration Statement continuously effective under the Securities
Act until the earlier of (i) the fifth anniversary of the Effective Date;
(ii) as to any Holder of Registrable Securities, the date that the Holder
receives an opinion of counsel to the Company that all of the Registrable
Securities held by the Holder may be freely traded without registration under
the Securities Act in reliance on Rule 144(k) promulgated under the Securities
Act, or (iii) when all Registrable Securities covered by such Registration
Statement have been sold (the “Effectiveness Period”). The Company shall notify
each Holder in writing promptly (and in any event within one business day) after
receiving notification from the Commission that a Registration Statement has
been declared effective.

 

62



--------------------------------------------------------------------------------

(b) The initial Registration Statement to be filed hereunder shall cover the
sale by the Holders of at least the Required Minimum number of shares of Common
Stock.

 

(c) If: (i) any Registration Statement is not filed on or prior to the Filing
Date, or (ii) the Company fails to file with the Commission a request for
acceleration in accordance with Rule 461 promulgated under the Securities Act,
within five Trading Days after the date that the Company is notified (orally or
in writing, whichever is earlier) by the Commission that a Registration
Statement will not be “reviewed,” or will not be subject to further review, or
(iii) the Company fails to respond to any comments made by the Commission
(A) within 10 Trading Days after the receipt of such comments on the initial
Registration Statement or (B) within 20 Trading Days after the receipt of such
comments on any additional Registration Statement, or (iv) a Registration
Statement filed hereunder is not declared effective by the Commission by the
Required Effectiveness Date, or (v) the Common Stock is not listed or quoted, or
is suspended from trading on an Eligible Market for a period of a period of
seven consecutive Trading Days or for a period of twenty Trading Days (which
need not be consecutive Trading Days) in any 12 month period (any such failure
or breach being referred to as an “Event,” and for purposes of clause (i) or
(iv) the date on which such Event occurs, or for purposes of clause (ii) or
(v) the date on which such applicable Trading Day period is exceeded, or for
purposes of clause (iii) the date which such ten Trading Day-period is exceeded,
being referred to as “Event Date”), then: (x) on each such Event Date the
Company shall pay to each Purchaser an amount in cash, as partial liquidated
damages and not as a penalty, equal to 1% of the aggregate purchase price paid
by such Purchaser pursuant to the Purchase Agreement; and (y) on each monthly
anniversary of each such Event Date thereof (if the applicable Event shall not
have been cured by such date) until the applicable Event is cured, the Company
shall pay to each Purchaser an amount in cash, as partial liquidated damages and
not as a penalty, equal to 1% of the aggregate purchase price paid by such
Purchaser pursuant to the Purchase Agreement, or a proportional amount in the
event of periods of less than one month. Such payments shall be in partial
compensation to the Purchasers and shall not constitute the Purchaser’s
exclusive remedy for such events. If the Company fails to pay any liquidated
damages pursuant to this Section in full within seven days after the date
payable, the Company will pay interest thereon at a rate of 12% per annum (or
such lesser maximum amount that is permitted to be paid by applicable law) to
the Purchaser, accruing daily from the date such liquidated damages are due
until such amounts, plus all such interest thereon, are paid in full.

 

(d) The Company shall not, prior to the Effective Date of the Registration
Statement, prepare and file with the Commission a registration statement
relating to an offering for its own account or the account of others under the
Securities Act of any of its equity securities.

 

(e) Notwithstanding anything to the contrary in this Agreement or any related
agreement, the Company is not required to register the Warrant C Shares until
the thirtieth (30th) day following the Warrant B Exercise Date.

 

3. Registration Procedures. In connection with the Company’s registration
obligations hereunder, the Company shall:

 

63



--------------------------------------------------------------------------------

(a) Not less than three Trading Days prior to the filing of a Registration
Statement or any related Prospectus or any amendment or supplement thereto, the
Company shall furnish to any counsel designated by any Purchaser (each, a
“Purchaser Counsel”, and Iroquois Capital LP has initially designated Proskauer
Rose LLP, “LP Counsel”) copies of all such documents proposed to be filed, which
documents (other than those incorporated or deemed to be incorporated by
reference) will be subject to the review of each Purchaser and Purchaser
Counsel. The Company shall not file a Registration Statement or any such
Prospectus or any amendments or supplements thereto to which Purchasers holding
a majority of the Registrable Securities shall reasonably object in their good
faith.

 

(b) (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to each Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep the Registration
Statement continuously effective as to the applicable Registrable Securities for
the Effectiveness Period and prepare and file with the Commission such
additional Registration Statements in order to register for resale under the
Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424;
(iii) respond as promptly as reasonably possible, and in any event within ten
days, to any comments received from the Commission with respect to the
Registration Statement or any amendment thereto; and (iv) comply in all material
respects, to the extent applicable to the Company, with the provisions of the
Securities Act and the Exchange Act with respect to the disposition of all
Registrable Securities covered by the Registration Statement during the
applicable period in accordance with the intended methods of disposition by the
Purchasers thereof set forth in the Registration Statement as so amended or in
such Prospectus as so supplemented.

 

(c) Notify Purchaser Counsel as promptly as reasonably possible, and (if
requested by any such Person) confirm such notice in writing no later than one
Trading Day thereafter, of any of the following events: (i) the Commission
notifies the Company whether there will be a “review” of any Registration
Statement; (ii) the Commission comments in writing on any Registration
Statement; (iii) any Registration Statement or any post-effective amendment is
declared effective; (iv) the Commission or any other Federal or state
governmental authority requests any amendment or supplement to any Registration
Statement or Prospectus or requests additional information related thereto;
(v) the Commission issues any stop order suspending the effectiveness of any
Registration Statement or initiates any Proceedings for that purpose; (vi) the
Company receives notice of any suspension of the qualification or exemption from
qualification of any Registrable Securities for sale in any jurisdiction, or the
initiation or threat of any Proceeding for such purpose; or (vii) an event has
occurred which requires a post-effective amendment to the Registration Statement
or a supplement to the prospectus included therein.

 

(d) Use its best efforts to avoid the issuance of or, if issued, obtain the
withdrawal of (i) any order suspending the effectiveness of any Registration
Statement, or (ii) any suspension of the qualification (or exemption from
qualification) of any of the Registrable Securities for sale in any
jurisdiction, as soon as possible.

 

(e) Promptly deliver to Purchaser Counsel, without charge, an electronic copy of
the Prospectus or Prospectuses (including each form of prospectus) and each
amendment or

 

64



--------------------------------------------------------------------------------

supplement thereto as such Persons may reasonably request. The Company hereby
consents to the use of such Prospectus and each amendment or supplement thereto
by each of the selling Purchasers in connection with the offering and sale of
the Registrable Securities covered by such Prospectus and any amendment or
supplement thereto.

 

(f) Promptly deliver to each Purchaser and Purchaser Counsel, without charge, as
many copies of the Prospectus or Prospectuses (including each form of
prospectus) and each amendment or supplement thereto as such Persons may
reasonably request. The Company hereby consents to the use of such Prospectus
and each amendment or supplement thereto by each of the selling Purchasers in
connection with the offering and sale of the Registrable Securities covered by
such Prospectus and any amendment or supplement thereto.

 

(g) (i) In the time and manner required by each Trading Market, prepare and file
with such Trading Market an additional shares listing application covering all
of the Registrable Securities; (ii) take all steps necessary to cause such
Registrable Securities to be approved for listing on each Trading Market as soon
as possible thereafter; (iii) provide to the Purchasers evidence of such
listing; and (iv) maintain the listing of such Registrable Securities on each
such Trading Market or another Eligible Market.

 

(h) Prior to any public offering of Registrable Securities, use its best efforts
to register or qualify or cooperate with the selling Purchasers and each
applicable Purchaser Counsel in connection with the registration or
qualification (or exemption from such registration or qualification) of such
Registrable Securities for offer and sale under the securities or Blue Sky laws
of such jurisdictions within the United States as any Purchaser reasonably
requests in writing, to keep each such registration or qualification (or
exemption therefrom) effective during the Effectiveness Period and to do any and
all other acts or things necessary or advisable to enable the disposition in
such jurisdictions of the Registrable Securities covered by a Registration
Statement.

 

(i) Subject to Purchasers compliance with Section 6 hereof, cooperate with the
Purchasers to facilitate the timely preparation and delivery of certificates
representing Registrable Securities to be delivered to a transferee pursuant to
a Registration Statement, which certificates shall be free, to the extent
permitted by this Agreement, of all restrictive legends, and to enable such
Registrable Securities to be in such denominations and registered in such names
as any such Purchasers may request.

 

(j) Upon the occurrence of any event described in Section 3(c)(vii), as promptly
as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file such supplement, amendment or any other document
as may be required.

 

(k) If Holders of a majority of the Registrable Securities being offered
pursuant to a Registration Statement select underwriters for the offering, the
Company shall enter into and perform its obligations under an underwriting
agreement, in usual and customary form, including, without limitation, by
providing customary legal opinions, comfort letters and indemnification and
contribution obligations.

 

65



--------------------------------------------------------------------------------

(l) Comply with all applicable rules and regulations of the Commission.

 

4. Registration Expenses. The Company shall pay all fees and expenses incident
to the performance of or compliance with this Agreement by the Company,
including without limitation (a) all registration and filing fees and expenses,
including without limitation those related to filings with the Commission, any
Trading Market and in connection with applicable state securities or Blue Sky
laws, (b) printing expenses (including without limitation expenses of printing
certificates for Registrable Securities and of printing prospectuses requested
by the Purchasers), (c) messenger, telephone and delivery expenses, (d) fees and
disbursements of counsel for the Company, (e) fees and expenses of all other
Persons retained by the Company in connection with the consummation of the
transactions contemplated by this Agreement, and (f) all listing fees to be paid
by the Company to the Trading Market.

 

5. Indemnification

 

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Purchaser, the
officers, directors, partners, members, agents, investment advisors and
employees of each of them, each Person who controls any such Purchaser (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act) and the officers, directors, partners, members, agents and employees of
each such controlling Person, to the fullest extent permitted by applicable law,
from and against any and all Losses, as incurred, arising out of or relating to
any untrue or alleged untrue statement of a material fact contained in the
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus or form of prospectus or supplement thereto, in the light of the
circumstances under which they were made) not misleading, except to the extent,
but only to the extent, that (i) such untrue statements, alleged untrue
statements, omissions or alleged omissions are based solely upon information
regarding such Purchaser furnished in writing to the Company by such Purchaser
or its counsel or other Person acting on behalf of such Purchaser expressly for
use therein, or to the extent that such information relates to such Purchaser or
such Purchaser’s proposed method of distribution of Registrable Securities and
was reviewed and expressly approved in writing by such Purchaser or its counsel
or other Person acting on behalf of such Purchaser expressly for use in the
Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto or (ii) in the case of an occurrence of an event
of the type specified in Section 3(c)(v)-(vii), the use by such Purchaser of an
outdated or defective Prospectus after the Company has notified such Purchaser
in writing that the Prospectus is outdated or defective and prior to the receipt
by such Purchaser of the Advice contemplated in Section 6. The Company shall
notify the Purchasers promptly of the institution, threat or assertion of any
Proceeding of which the Company is aware in connection with the transactions
contemplated by this Agreement.

 

(b) Indemnification by Purchasers. Each Purchaser shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such

 

66



--------------------------------------------------------------------------------

controlling Persons, to the fullest extent permitted by applicable law, from and
against all Losses arising solely out of any untrue statement of a material fact
contained in the Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto, or arising solely out of
any omission of a material fact required to be stated therein or necessary to
make the statements therein (in the case of any Prospectus or form of prospectus
or supplement thereto, in the light of the circumstances under which they were
made) not misleading to the extent, but only to the extent, that such untrue
statement or omission is contained in any information so furnished in writing by
such Purchaser to the Company specifically for inclusion in such Registration
Statement or such Prospectus or to the extent that (i) such untrue statements or
omissions are based solely upon information regarding such Purchaser furnished
in writing to the Company by such Purchaser expressly for use therein, or to the
extent that such information relates to such Purchaser or such Purchaser’s
proposed method of distribution of Registrable Securities and was reviewed and
expressly approved in writing by such Purchaser or its counsel or other person
acting on behalf of such Purchaser expressly for use in the Registration
Statement, such Prospectus or such form of Prospectus or in any amendment or
supplement thereto or (ii) in the case of an occurrence of an event of the type
specified in Section 3(c)(v)-(vii), the use by such Purchaser of an outdated or
defective Prospectus after the Company has notified such Purchaser in writing
that the Prospectus is outdated or defective and prior to the receipt by such
Purchaser of the Advice contemplated in Section 6. In no event shall the
liability of any selling Purchaser hereunder be greater in amount than the
dollar amount of the net proceeds received by such Purchaser upon the sale of
the Registrable Securities giving rise to such indemnification obligation.

 

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement, except (and
only) to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (ii) the Indemnifying Party shall have failed promptly to assume
the defense of such Proceeding and to employ counsel reasonably satisfactory to
such Indemnified Party in any such Proceeding; or (iii) the named parties to any
such Proceeding (including any impleaded parties) include both such Indemnified
Party and the Indemnifying Party, and a conflict of interest is likely to exist
if the same counsel were to represent such Indemnified Party and the
Indemnifying Party (in which case, if such Indemnified Party notifies the
Indemnifying Party in writing that it elects to employ separate counsel at the
expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and such counsel shall be at the expense of
the Indemnifying Party). The

 

67



--------------------------------------------------------------------------------

Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld. No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless (i) a conflict of interest exists
between the Indemnified Party and the Indemnifying Party or (ii) such settlement
includes an unconditional release of such Indemnified Party from all liability
on claims that are the subject matter of such Proceeding.

 

All reasonable fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section) shall be paid to the Indemnified Party, as incurred, within ten Trading
Days of written notice thereof to the Indemnifying Party (regardless of whether
it is ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder).

 

(d) Contribution. If a claim for indemnification under Section 5(a) or (b) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations. The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in Section 5(c), any reasonable attorneys’ or other reasonable fees or expenses
incurred by such party in connection with any Proceeding to the extent such
party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), no Purchaser shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the proceeds actually received by such Purchaser from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

 

68



--------------------------------------------------------------------------------

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

 

6. Dispositions. Each Purchaser agrees that it will comply with the prospectus
delivery requirements of the Securities Act as applicable to it in connection
with sales of Registrable Securities pursuant to the Registration Statement.
Each Purchaser further agrees that, upon receipt of a notice from the Company of
the occurrence of any event of the kind described in Sections 3(c)(v), (vi) or
(vii), such Purchaser will discontinue disposition of such Registrable
Securities under the Registration Statement until such Purchaser’s receipt of
the copies of the supplemented Prospectus and/or amended Registration Statement
contemplated by Section 3(j), or until it is advised in writing (the “Advice”)
by the Company that the use of the applicable Prospectus may be resumed, and, in
either case, has received copies of any additional or supplemental filings that
are incorporated or deemed to be incorporated by reference in such Prospectus or
Registration Statement. The Company may provide appropriate stop orders to
enforce the provisions of this paragraph.

 

7. Miscellaneous

 

(a) Remedies. In the event of a breach by the Company or by a Holder of any of
their obligations under this Agreement, each Holder or the Company, as the case
may be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.

 

(b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Holders of
at least two-thirds of the then outstanding Registrable Securities.
Notwithstanding the foregoing, a waiver or consent to depart from the provisions
hereof with respect to a matter that relates exclusively to the rights of
Holders and that does not directly or indirectly affect the rights of other
Holders may be given by Holders of at least a majority of the Registrable
Securities to which such waiver or consent relates; provided, however, that the
provisions of this sentence may not be amended, modified, or supplemented except
in accordance with the provisions of the immediately preceding sentence.

 

(c) No Inconsistent Agreements. Neither the Company nor any of its subsidiaries
has entered, as of the date hereof, nor shall the Company or any of its
subsidiaries, on or after the date of this Agreement, enter into any agreement
with respect to its securities that would have the effect of impairing the
rights granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof. Except as and to the extent specified in the applicable
schedule to the Purchase Agreement, neither the Company nor any Subsidiary has
previously entered into any agreement granting any registration rights with
respect to any of its securities to any Person that have not been satisfied in
full.

 

69



--------------------------------------------------------------------------------

(d) No Piggyback on Registrations. Except as and to the extent specified in
Schedule 3.1(w) to the Purchase Agreement, neither the Company nor any of its
security holders (other than the Holders in such capacity pursuant hereto) may
include securities of the Company in the Registration Statement other than the
Registrable Securities, and the Company shall not after the date hereof enter
into any agreement providing any such right to any of its security holders.

 

(e) Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement.

 

(f) Piggy-Back Registrations. If at any time during the Effectiveness Period
there is not an effective Registration Statement covering all of the Registrable
Securities and the Company shall determine to prepare and file with the
Commission a registration statement relating to an offering for its own account
or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans, then the Company shall send to each Holder written notice of such
determination and, if within fifteen days after receipt of such notice, any such
Holder shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities such
holder requests to be registered.

 

(g) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile telephone
number specified in this Section prior to 5:30 p.m. (New York City time) on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile telephone
number specified in this Agreement on a day that is not a Trading Day or later
than 5:30 p.m. (New York City time) and earlier than 11:59 p.m. (New York City
time) on any Trading Day, (c) the Trading Day following the date of mailing, if
sent by U.S. nationally recognized overnight courier service, or (d) upon actual
receipt by the party to whom such notice is required to be given. The address
for such notices and communications shall be as set forth in the Purchase
Agreement.

 

(h) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. The Company may not assign its rights
or obligations hereunder without the prior written consent of each Holder. Each
Holder may assign its rights and obligations hereunder in the manner and to the
extent permitted under the Purchase Agreement; provided that such transferee
agrees in writing to be bound by the provisions of this Agreement.

 

(i) Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and, all of
which taken together shall constitute one and the same Agreement. In the event
that any signature is

 

70



--------------------------------------------------------------------------------

delivered by facsimile transmission, such signature shall create a valid binding
obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
were the original thereof.

 

(j) GOVERNING LAW; VENUE; WAIVER OF JURY TRAIL. THE CORPORATE LAWS OF THE STATE
OF NEVADA SHALL GOVERN ALL ISSUES CONCERNING THE RELATIVE RIGHTS OF THE COMPANY
AND ITS STOCKHOLDERS. ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE
AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, FOR
THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO
THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY
WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT
SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY HEREBY IRREVOCABLY
WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY
SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR
CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY
AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT
SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. THE COMPANY HEREBY WAIVES ALL
RIGHTS TO A TRIAL BY JURY.

 

(k) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

 

(l) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable efforts to find and employ an alternative means to achieve the
same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

 

71



--------------------------------------------------------------------------------

(m) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGES TO FOLLOW]

 

72



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

GLOBAL EPOINT, INC.

By:

   

Name:

   

Title:

   

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGES OF PURCHASERS TO FOLLOW]

 

73



--------------------------------------------------------------------------------

IROQUOIS MASTER FUND LTD. By:    

Name: 

    Title:     Address for Notice:

Iroquois Master Fund Ltd.

   

641 Lexington Avenue, 28th Fl.

   

New York, NY 10022

Telephone No.: 212-207-3452

Facsimile No.: 212-974-3070

   

Attn: Joshua Silverman

   

With copies to:

   

Proskauer Rose LLP

   

1585 Broadway

   

New York, New York 10036-8299

   

Facsimile No.: (212) 969-2900

   

Telephone No.: (212) 969-3000

   

Attn: Adam J. Kansler, Esq.

 

74



--------------------------------------------------------------------------------

[Purchaser] By:    

Name: 

   

Title:

   

Address for Notice:

   

Facsimile No.:

   

Attn:

 

75



--------------------------------------------------------------------------------

Annex A

 

Plan of Distribution

 

The selling stockholders may, from time to time, sell any or all of their shares
of common stock on any stock exchange, market or trading facility on which the
shares are traded or in private transactions. These sales may be at fixed or
negotiated prices. The selling stockholders may use any one or more of the
following methods when selling shares:

 

  •   ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

 

  •   block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

  •   purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;

 

  •   an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •   privately negotiated transactions;

 

  •   short sales;

 

  •   broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

  •   a combination of any such methods of sale; and

 

  •   any other method permitted pursuant to applicable law.

 

The selling stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.

 

The selling stockholders may also engage in short sales against the box, puts
and calls and other transactions in our securities or derivatives of our
securities and may sell or deliver shares in connection with these trades.

 

Broker-dealers engaged by the selling stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The selling stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved. Any
profits on the resale of shares of common stock by a broker-dealer acting as
principal might be deemed to be underwriting discounts or commissions under the
Securities Act. Discounts, concessions, commissions and similar selling
expenses, if any, attributable to the sale of shares will be borne by a selling
stockholder. The selling stockholders may agree to indemnify any



--------------------------------------------------------------------------------

agent, dealer or broker-dealer that participates in transactions involving sales
of the shares if liabilities are imposed on that person under the Securities
Act.

 

The selling stockholders may from time to time pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock from time to time under
this prospectus after we have filed an amendment to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act of 1933 amending
the list of selling stockholders to include the pledgee, transferee or other
successors in interest as selling stockholders under this prospectus.

 

The selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus
and may sell the shares of common stock from time to time under this prospectus
after we have filed an amendment to this prospectus under Rule 424(b)(3) or
other applicable provision of the Securities Act of 1933 amending the list of
selling stockholders to include the pledgee, transferee or other successors in
interest as selling stockholders under this prospectus.

 

The selling stockholders and any broker-dealers or agents that are involved in
selling the shares of common stock may be deemed to be “underwriters” within the
meaning of the Securities Act in connection with such sales. In such event, any
commissions received by such broker-dealers or agents and any profit on the
resale of the shares of common stock purchased by them may be deemed to be
underwriting commissions or discounts under the Securities Act.

 

We are required to pay all fees and expenses incident to the registration of the
shares of common stock, including the fees and disbursements of counsel to the
selling stockholders. We have agreed to indemnify the selling stockholders
against certain losses, claims, damages and liabilities, including liabilities
under the Securities Act.

 

The selling stockholders have advised us that they have not entered into any
agreements, understandings or arrangements with any underwriters or
broker-dealers regarding the sale of their shares of common stock, nor is there
an underwriter or coordinating broker acting in connection with a proposed sale
of shares of common stock by any selling stockholder. If we are notified by any
selling stockholder that any material arrangement has been entered into with a
broker-dealer for the sale of shares of common stock, if required, we will file
a supplement to this prospectus. If the selling stockholders use this prospectus
for any sale of the shares of common stock, they will be subject to the
prospectus delivery requirements of the Securities Act.

 

The anti-manipulation rules of Regulation M under the Securities Exchange Act of
1934 may apply to sales of our common stock and activities of the selling
stockholders.

 

77



--------------------------------------------------------------------------------

EXHIBIT C-1

 

NEITHER THESE SECURITIES NOR THE SECURITIES FOR WHICH THESE SECURITIES ARE
EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH APPLICABLE STATE
SECURITIES OR BLUE SKY LAWS. THESE SECURITIES AND THE SECURITIES ISSUABLE UPON
EXERCISE OF THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES, SUBJECT TO THE TERMS OF
THIS LEGEND AND THE SECURITIES ACT.

 

GLOBAL ePOINT, INC.

 

WARRANT A

 

Warrant A No. [     ]       Dated: November 7, 2005

 

Global ePoint, Inc., a Nevada corporation (the “Company”), hereby certifies
that, for value received, [Name of Holder] or its registered assigns (the
“Holder”), is entitled to purchase from the Company up to a total of
[            ]1 shares of common stock, $0.03 par value per share (the “Common
Stock”), of the Company (each such share, a “Warrant Share” and all such shares,
the “Warrant Shares”) at an exercise price equal to $4.33 per share (as adjusted
from time to time as provided in Section 9, the “Exercise Price”), at any time
and from time to time from and after the date hereof and through and including
the third anniversary of the Effective Date (the “Expiration Date”), and subject
to the following terms and conditions. This Warrant (this “Warrant”) is one of a
series of similar warrants issued pursuant to that certain Securities Purchase
Agreement, dated as of the date hereof, by and among the Company and the
Purchasers identified therein (the “Purchase Agreement”). All such warrants are
referred to herein, collectively, as the “Warrants.”

 

1. Definitions. In addition to the terms defined elsewhere in this Warrant,
capitalized terms that are not otherwise defined herein have the meanings given
to such terms in the Purchase Agreement.

--------------------------------------------------------------------------------

1 Equal to 50% (aggregate) warrant coverage

 

78



--------------------------------------------------------------------------------

2. Registration of Warrant. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.

 

3. Registration of Transfers. Subject to the Holder’s appropriate compliance
with the Section 5 of the Securities Act, which shall be evidenced by such
documents and representations as the Company may reasonably request, the Company
shall register the transfer of any portion of this Warrant in the Warrant
Register, upon surrender of this Warrant, with the Form of Assignment attached
hereto duly completed and signed, to the Company at its address specified
herein. Upon any such registration or transfer, a new warrant to purchase Common
Stock, in substantially the form of this Warrant (any such new warrant, a “New
Warrant”), evidencing the portion of this Warrant so transferred shall be issued
to the transferee and a New Warrant evidencing the remaining portion of this
Warrant not so transferred, if any, shall be issued to the transferring Holder.
The acceptance of the New Warrant by the transferee thereof shall be deemed the
acceptance by such transferee of all of the rights and obligations of a holder
of a Warrant.

 

4. Exercise and Duration of Warrants.

 

(a) This Warrant shall be exercisable by the registered Holder at any time and
from time to time on or after the date hereof to and including the Expiration
Date. At 6:30 P.M., New York City time on the Expiration Date, the portion of
this Warrant not exercised prior thereto shall be and become void and of no
value; provided that, if the average of the Closing Prices for the five Trading
Days immediately prior to (but not including) the Expiration Date exceeds the
Exercise Price on the Expiration Date, then this Warrant shall be deemed to have
been exercised in full (to the extent not previously exercised) on a “cashless
exercise” basis at 6:30 P.M. New York City time on the Expiration Date if a
“cashless exercise” may occur at such time pursuant to Section 10 below.

 

(b) A Holder may exercise this Warrant by delivering to the Company (i) an
exercise notice, in the form attached hereto (the “Exercise Notice”),
appropriately completed and duly signed, and (ii) payment of the Exercise Price
for the number of Warrant Shares as to which this Warrant is being exercised
(which may take the form of a “cashless exercise” if so indicated in the
Exercise Notice and if a “cashless exercise” may occur at such time pursuant to
this Section 10 below), and the date such items are delivered to the Company (as
determined in accordance with the notice provisions hereof) is an “Exercise
Date.” The Holder shall not be required to deliver the original Warrant in order
to effect an exercise hereunder. Execution and delivery of the Exercise Notice
shall have the same effect as cancellation of the original Warrant and issuance
of a New Warrant evidencing the right to purchase the remaining number of
Warrant Shares.

 

5. Delivery of Warrant Shares.

 

(a) Upon exercise of this Warrant, the Company shall promptly (but in no event
later than three Trading Days after the Exercise Date) issue or cause to be
issued and cause

 

79



--------------------------------------------------------------------------------

to be delivered to or upon the written order of the Holder and in such name or
names as the Holder may designate, a certificate for the Warrant Shares issuable
upon such exercise. Subject to and in reliance upon compliance of Purchasers
with Section 6 of the Registration Rights Agreement, the Company shall cause the
certificate for the Warrant Shares to be issued free of restrictive legends
unless a registration statement covering the resale of the Warrant Shares and
naming the Holder as a selling stockholder thereunder is not then effective and
the Warrant Shares are not freely transferable without volume restrictions
pursuant to Rule 144 under the Securities Act. The Holder, or any Person so
designated by the Holder to receive Warrant Shares, shall be deemed to have
become holder of record of such Warrant Shares as of the Exercise Date. The
Company shall, upon request of the Holder, use its best efforts to deliver
Warrant Shares hereunder electronically through the Depository Trust Corporation
or another established clearing corporation performing similar functions.

 

(b) This Warrant is exercisable, either in its entirety or, from time to time,
for a portion of the number of Warrant Shares. Upon surrender of this Warrant
following one or more partial exercises, the Company shall issue or cause to be
issued, at its expense, a New Warrant evidencing the right to purchase the
remaining number of Warrant Shares.

 

(c) In addition to any other rights available to a Holder, if the Company fails
to deliver to the Holder a certificate representing Warrant Shares by the fifth
Trading Day after exercise of this Warrant in full compliance with Section 4(b),
and if after such fifth Trading Day the Holder purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Holder of the Warrant Shares that the Holder anticipated receiving
from the Company (a “Buy-In”), then the Company shall, within three Trading Days
after the Holder’s request and in the Holder’s discretion, either (i) pay cash
to the Holder in an amount equal to the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased (the
“Buy-In Price”), at which point the Company’s obligation to deliver such
certificate (and to issue such Common Stock) shall terminate, or (ii) promptly
honor its obligation to deliver to the Holder a certificate or certificates
representing such Common Stock and pay cash to the Holder in an amount equal to
the excess (if any) of the Buy-In Price over the product of (A) such number of
shares of Common Stock, times (B) the Closing Price on the date of the event
giving rise to the Company’s obligation to deliver such certificate.

 

(d) The Company’s obligations to issue and deliver Warrant Shares in accordance
with the terms hereof are absolute and unconditional, irrespective of any action
or inaction by the Holder to enforce the same, any waiver or consent with
respect to any provision hereof, the recovery of any judgment against any Person
or any action to enforce the same, or any setoff, counterclaim, recoupment,
limitation or termination, or any breach or alleged breach by the Holder or any
other Person of any obligation to the Company or any violation or alleged
violation of law by the Holder or any other Person, and irrespective of any
other circumstance which might otherwise limit such obligation of the Company to
the Holder in connection with the issuance of Warrant Shares. Nothing herein
shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock upon
exercise of the Warrant as required pursuant to the terms hereof.

 

80



--------------------------------------------------------------------------------

6. Charges, Taxes and Expenses. Issuance and delivery of certificates for shares
of Common Stock upon exercise of this Warrant shall be made without charge to
the Holder for any issue or transfer tax, withholding tax, transfer agent fee or
other incidental tax or expense in respect of the issuance of such certificates,
all of which taxes and expenses shall be paid by the Company; provided, however,
that the Company shall not be required to pay any tax which may be payable in
respect of any transfer involved in the registration of any certificates for
Warrant Shares or Warrants in a name other than that of the Holder or an
Affiliate thereof. The Holder shall be responsible for all other tax liability
that may arise as a result of holding or transferring this Warrant or receiving
Warrant Shares upon exercise hereof.

 

7. Replacement of Warrant. If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable bond or indemnity, if requested. Applicants for a New Warrant under
such circumstances shall also comply with such other reasonable regulations and
procedures and pay such other reasonable third-party costs as the Company may
prescribe.

 

8. Reservation of Warrant Shares. The Company covenants that it will at all
times reserve and keep available out of the aggregate of its authorized but
unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of persons other than the Holder (taking into
account the adjustments and restrictions of Section 9). The Company covenants
that all Warrant Shares so issuable and deliverable shall, upon issuance and the
payment of the applicable Exercise Price in accordance with the terms hereof, be
duly and validly authorized, issued and fully paid and nonassessable. The
Company will take all such action as may be necessary to assure that such shares
of Common Stock may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of any securities exchange
or automated quotation system upon which the Common Stock may be listed.

 

9. Certain Adjustments. The Exercise Price and number of Warrant Shares issuable
upon exercise of this Warrant are subject to adjustment from time to time as set
forth in this Section 9.

 

(a) Stock Dividends and Splits. If the Company, at any time while this Warrant
is outstanding, (i) pays a stock dividend on its Common Stock or otherwise makes
a distribution on any class of capital stock that is payable in shares of Common
Stock, (ii) subdivides outstanding shares of Common Stock into a larger number
of shares, or (iii) combines outstanding shares of Common Stock into a smaller
number of shares, then in each such case the Exercise Price shall be multiplied
by a fraction of which the numerator shall be the number of shares of Common
Stock outstanding immediately before such event and of which the denominator
shall be the number of shares of Common Stock outstanding immediately after such
event. Any adjustment made pursuant to clause (i) of this paragraph shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such

 

81



--------------------------------------------------------------------------------

dividend or distribution, and any adjustment pursuant to clause (ii) or (iii) of
this paragraph shall become effective immediately after the effective date of
such subdivision or combination.

 

(b) Pro Rata Distributions. If the Company, at any time while this Warrant is
outstanding, distributes to holders of Common Stock (i) evidences of its
indebtedness, (ii) any security (other than a distribution of Common Stock
covered by the preceding paragraph), (iii) rights or warrants to subscribe for
or purchase any security, or (iv) any other asset (in each case, “Distributed
Property”), then in each such case the Holder shall, upon exercise of this
Warrant, be entitled to receive such Distributed Property as the Holder would
have received had the Holder exercised the Warrant prior to the record date for
the distribution of the Distributed Property.

 

(c) Fundamental Transactions. If, at any time while this Warrant is outstanding,
(i) the Company effects any merger or consolidation of the Company with or into
another Person, (ii) the Company effects any sale of all or substantially all of
its assets in one or a series of related transactions, (iii) any tender offer or
exchange offer by the Company is completed pursuant to which holders of Common
Stock are permitted to tender or exchange their shares for other securities,
cash or property, or (iv) the Company effects any reclassification of the Common
Stock or any compulsory share exchange pursuant to which the Common Stock is
effectively converted into or exchanged for other securities, cash or property
(other than as a result of a subdivision or combination of shares of Common
Stock covered by Section 9(a) above) (in any such case, a “Fundamental
Transaction”), then the Holder shall have the right thereafter to receive, upon
exercise of this Warrant, the same amount and kind of securities, cash or
property as it would have been entitled to receive upon the occurrence of such
Fundamental Transaction if it had been, immediately prior to such Fundamental
Transaction, the holder of the number of Warrant Shares then issuable upon
exercise in full of this Warrant (the “Alternate Consideration”). The aggregate
Exercise Price for this Warrant will not be affected by any such Fundamental
Transaction, but the Company shall apportion such aggregate Exercise Price among
the Alternate Consideration in a reasonable manner reflecting the relative value
of any different components of the Alternate Consideration. If holders of Common
Stock are given any choice as to the securities, cash or property to be received
in a Fundamental Transaction, then the Holder shall be given the same choice as
to the Alternate Consideration it receives upon any exercise of this Warrant
following such Fundamental Transaction. In the event of a Fundamental
Transaction, the Company or the successor or purchasing Person, as the case may
be, shall execute with the Holder a written agreement providing that:

 

(x) this Warrant shall thereafter entitle the Holder to purchase the Alternate
Consideration in accordance with this section 9(c),

 

(y) in the case of any such successor or purchasing Person, upon such
consolidation, merger, statutory exchange, combination, sale or conveyance such
successor or purchasing Person shall be jointly and severally liable with the
Company for the performance of all of the Company’s obligations under this
Warrant and the Purchase Agreement, and

 

(z) if registration or qualification is required under the Exchange Act or
applicable state law for the public resale by the Holder of shares of stock and
other

 

82



--------------------------------------------------------------------------------

securities so issuable upon exercise of this Warrant, such registration or
qualification shall be completed prior to such reclassification, change,
consolidation, merger, statutory exchange, combination or sale.

 

If, in the case of any Fundamental Transaction, the Alternate Consideration
includes shares of stock, other securities, other property or assets of a Person
other than the Company or any such successor or purchasing Person, as the case
may be, in such Fundamental Transaction, then such written agreement shall also
be executed by such other Person and shall contain such additional provisions to
protect the interests of the Holder as the Board of Directors of the Company
shall reasonably consider necessary by reason of the foregoing. At the Holder’s
request, any successor to the Company or surviving entity in such Fundamental
Transaction shall issue to the Holder a new warrant consistent with the
foregoing provisions and evidencing the Holder’s right to purchase the Alternate
Consideration for the aggregate Exercise Price upon exercise thereof. The terms
of any agreement pursuant to which a Fundamental Transaction is effected shall
include terms requiring any such successor or surviving entity to comply with
the provisions of this paragraph (c) and insuring that the Warrant (or any such
replacement security) will be similarly adjusted upon any subsequent transaction
analogous to a Fundamental Transaction. If any Fundamental Transaction
constitutes or results in a Change of Control, then at the request of the Holder
delivered before the 90th day after such Fundamental Transaction, the Company
(or any such successor or surviving entity) will purchase the Warrant from the
Holder for a purchase price, payable in cash within five Trading Days after such
request (or, if later, on the effective date of the Fundamental Transaction),
equal to the Black-Scholes value of the remaining unexercised portion of this
Warrant on the date of such request.

 

(d) Number of Warrant Shares. Simultaneously with any adjustments to the
Exercise Price pursuant to paragraphs (a) or (b) of this Section, the number of
Warrant Shares that may be purchased upon exercise of this Warrant shall be
increased or decreased proportionately, so that after such adjustment the
aggregate Exercise Price payable hereunder for the increased or decreased number
of Warrant Shares shall be the same as the aggregate Exercise Price in effect
immediately prior to such adjustment.

 

(e) Calculations. All calculations under this Section 9 shall be made to the
nearest cent or the nearest 1/100th of a share, as applicable. The number of
shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issue or sale of Common Stock.

 

(f) Notice of Adjustments. Upon the occurrence of each adjustment pursuant to
this Section 9, the Company at its expense will promptly compute such adjustment
in accordance with the terms of this Warrant and prepare a certificate setting
forth such adjustment, including a statement of the adjusted Exercise Price and
adjusted number or type of Warrant Shares or other securities issuable upon
exercise of this Warrant (as applicable), describing the transactions giving
rise to such adjustments and showing in detail the facts upon which such
adjustment is based. Upon written request, the Company will promptly deliver a
copy of each such certificate to the Holder and to the Company’s Transfer Agent.

 

83



--------------------------------------------------------------------------------

(g) Notice of Corporate Events. If the Company (i) declares a dividend or any
other distribution of cash, securities or other property in respect of its
Common Stock, including without limitation any granting of rights or warrants to
subscribe for or purchase any capital stock of the Company or any Subsidiary,
(ii) authorizes or approves, enters into any agreement contemplating or solicits
stockholder approval for any Fundamental Transaction or (iii) authorizes the
voluntary dissolution, liquidation or winding up of the affairs of the Company,
then the Company shall deliver to the Holder a notice describing the material
terms and conditions of such transaction, at least 20 calendar days prior to the
applicable record or effective date on which a Person would need to hold Common
Stock in order to participate in or vote with respect to such transaction, and
the Company will take all steps reasonably necessary in order to insure that the
Holder is given the practical opportunity to exercise this Warrant prior to such
time so as to participate in or vote with respect to such transaction; provided,
however, that the failure to deliver such notice or any defect therein shall not
affect the validity of the corporate action required to be described in such
notice.

 

10. Payment of Exercise Price. The Holder shall pay the Exercise Price in
immediately available funds; provided, however, in the event that a Registration
Statement covering the resale of the Warrant Shares is not then effective and
the prospectus made part thereof is current, then the Holder, for so long as the
Warrant Shares are not eligible for resale pursuant to Registration Statement,
may satisfy its obligation to pay the Exercise Price through a “cashless
exercise,” in which event the Company shall issue to the Holder the number of
Warrant Shares determined as follows:

 

     X = Y [(A-B)/A] where:           X = the number of Warrant Shares to be
issued to the Holder.      Y = the number of Warrant Shares with respect to
which this Warrant is being exercised.      A = the average of the Closing
Prices for the five Trading Days immediately prior to (but not including) the
Exercise Date.      B = the Exercise Price.

 

For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have commenced, on
the date this Warrant was originally issued pursuant to the Purchase Agreement.

 

11. Limitation on Exercise.

 

(a) Notwithstanding anything to the contrary contained herein, the number of
shares of Common Stock that may be acquired by the Holder upon any exercise of
this Warrant (or otherwise in respect hereof) shall be limited to the extent
necessary to insure that, following such exercise (or other issuance), the total
number of shares of Common Stock then beneficially owned by such Holder and its
Affiliates and any other Persons whose

 

84



--------------------------------------------------------------------------------

beneficial ownership of Common Stock would be aggregated with the Holder’s for
purposes of Section 13(d) of the Exchange Act, does not exceed 4.99% (the
“Maximum Percentage”) of the total number of issued and outstanding shares of
Common Stock (including for such purpose the shares of Common Stock issuable
upon such exercise). For such purposes, beneficial ownership shall be determined
by Holder for purposes of this Section 11 in accordance with Section 13(d) of
the Exchange Act and the rules and regulations promulgated thereunder. Each
delivery of an Exercise Notice hereunder will constitute a representation by the
Holder that it has evaluated the limitation set forth in this paragraph and
determined that issuance of the full number of Warrant Shares requested in such
Exercise Notice is permitted under this paragraph. By written notice to the
Company, the Holder may waive the provisions of this Section or increase or
decrease the Maximum Percentage to any other percentage specified in such
notice, but (i) any such waiver or increase will not be effective until the 61st
day after such notice is delivered to the Company, and (ii) any such waiver or
increase or decrease will apply only to the Holder and not to any other holder
of Warrants. Holder’s determination of beneficial ownership in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder shall not be binding upon the Company.

 

(b) Notwithstanding anything to the contrary contained herein, the maximum
number of shares of Common Stock that the Company may issue pursuant to the
Transaction Documents at an effective purchase price less than the Closing Price
on the Trading Day immediately preceding the Closing Date equals 19.99% of the
outstanding shares of Common Stock immediately preceding the Closing Date (the
“Issuable Maximum”), unless the Company obtains shareholder approval, if
required, in accordance with the rules and regulations of such Trading Market.
If, at the time any Holder requests an exercise of any of the Warrants, the
Actual Minimum (excluding any shares issued or issuable at an effective purchase
price in excess of the Closing Price on the Trading Day immediately preceding
the Closing Date) exceeds the Issuable Maximum (and if the Company has not
previously obtained the required shareholder approval), then the Company shall
issue to the Holder requesting such exercise a number of shares of Common Stock
not exceeding such Holder’s pro-rata portion of the Issuable Maximum (based on
such Holder’s share (vis-à-vis other Holders) of the aggregate purchase price
paid under the Purchase Agreement and taking into account any Warrant Shares
previously issued to such Holder). For the purposes hereof, “Actual Minimum”
shall mean, as of any date, the maximum aggregate number of shares of Common
Stock then issued or potentially issuable in the future pursuant to the
Transaction Documents, including any Underlying Shares issuable upon exercise
and/or conversion in full of all Warrants and Shares, without giving effect to
any limits on the number of shares of Common Stock that may be owned by a Holder
at any one time.

 

12. Fractional Shares. The Company shall not be required to issue or cause to be
issued fractional Warrant Shares on the exercise of this Warrant. If any
fraction of a Warrant Share would, except for the provisions of this Section, be
issuable upon exercise of this Warrant, the number of Warrant Shares to be
issued will be rounded up to the nearest whole share.

 

13. Notices. Any and all notices or other communications or deliveries hereunder
(including without limitation any Exercise Notice) shall be in writing and shall
be deemed given and effective on the earliest of (i) the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number specified in this Section prior to 6:30 p.m. (New

 

85



--------------------------------------------------------------------------------

York City time) on a Trading Day, (ii) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section on a day that is not a Trading Day or
later than 6:30 p.m. (New York City time) on any Trading Day, (iii) the Trading
Day following the date of mailing, if sent by a nationally recognized overnight
courier service, or (iv) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices or communications shall be as
set forth in the Purchase Agreement.

 

14. Warrant Agent. The Company shall serve as warrant agent under this Warrant.
Upon 30 days’ notice to the Holder, the Company may appoint a new warrant agent.
Any corporation into which the Company or any new warrant agent may be merged or
any corporation resulting from any consolidation to which the Company or any new
warrant agent shall be a party or any corporation to which the Company or any
new warrant agent transfers substantially all of its corporate trust or
shareholders services business shall be a successor warrant agent under this
Warrant without any further act. Any such successor warrant agent shall promptly
cause notice of its succession as warrant agent to be mailed (by first class
mail, postage prepaid) to the Holder at the Holder’s last address as shown on
the Warrant Register.

 

15. Miscellaneous.

 

(a) Subject to the restrictions on transfer set forth on the first page hereof,
this Warrant may be assigned by the Holder, subject to the transferee’s
agreement to be bound by the obligations of the Holder hereunder. This Warrant
may not be assigned by the Company except to a successor in the event of a
Fundamental Transaction. This Warrant shall be binding on and inure to the
benefit of the parties hereto and their respective successors and assigns.
Subject to the preceding sentence, nothing in this Warrant shall be construed to
give to any Person other than the Company and the Holder any legal or equitable
right, remedy or cause of action under this Warrant. This Warrant may be amended
only in writing signed by the Company and the Holder and their successors and
assigns.

 

(b) The Company will not, by amendment of its governing documents or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such action as may be necessary or appropriate in order to protect
the rights of the Holder against impairment. Without limiting the generality of
the foregoing, the Company (i) will not increase the par value of any Warrant
Shares above the amount payable therefor on such exercise, (ii) will take all
such action as may be reasonably necessary or appropriate in order that the
Company may validly and legally issue fully paid and nonassessable Warrant
Shares on the exercise of this Warrant, and (iii) will not close its shareholder
books or records in any manner which interferes with the timely exercise of this
Warrant.

 

(c) GOVERNING LAW; VENUE; WAIVER OF JURY TRIAL. ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS WARRANT SHALL BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE

 

86



--------------------------------------------------------------------------------

EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF
NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR
IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED
HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE TRANSACTION
DOCUMENTS), AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT,
ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER. EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY
(WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES
TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD
AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN
SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER
PERMITTED BY LAW. THE COMPANY HEREBY WAIVES ALL RIGHTS TO A TRIAL BY JURY.

 

(d) The headings herein are for convenience only, do not constitute a part of
this Warrant and shall not be deemed to limit or affect any of the provisions
hereof.

 

(e) In case any one or more of the provisions of this Warrant shall be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,

SIGNATURE PAGE FOLLOWS]

 

87



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

GLOBAL ePOINT, INC. By:     Name:      Title:     

 

88



--------------------------------------------------------------------------------

FORM OF EXERCISE NOTICE

 

(To be executed by the Holder to exercise the right to purchase shares of Common
Stock under the foregoing Warrant)

 

To: Global ePoint, Inc.

 

The undersigned is the Holder of Warrant A No.                  (the “Warrant”)
issued by Global ePoint, Inc., a Nevada corporation (the “Company”). Capitalized
terms used herein and not otherwise defined have the respective meanings set
forth in the Warrant.

 

75. The Warrant is currently exercisable to purchase a total of
                                 Warrant Shares.

 

76. The undersigned Holder hereby exercises its right to purchase
                                 Warrant Shares pursuant to the Warrant.

 

77. The Holder intends that payment of the Exercise Price shall be made as
(check one):

 

¨    “Cash Exercise” under Section 10 ¨    “Cashless Exercise” under Section 10
(if permitted)

 

78. If the holder has elected a Cash Exercise, the holder shall pay the sum of
$                         to the Company in accordance with the terms of the
Warrant.

 

79. Pursuant to this exercise, the Company shall deliver to the holder
                                 Warrant Shares in accordance with the terms of
the Warrant.

 

80. Following this exercise, the Warrant shall be exercisable to purchase a
total of                                  Warrant Shares.

 

Dated:                             ,                    Name of Holder:        
(Print)                  By:                 Name:                  Title:     
            (Signature must conform in all respects to name of holder as
specified on the face of the Warrant)



--------------------------------------------------------------------------------

FORM OF ASSIGNMENT

 

[To be completed and signed only upon transfer of Warrant]

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                                                                  the right
represented by the within Warrant to purchase                          shares of
Common Stock of Global ePoint, Inc. to which the within Warrant relates and
appoints                                  attorney to transfer said right on the
books of Global ePoint, Inc. with full power of substitution in the premises.

 

Dated:                             ,             

 

  (Signature must conform in all respects to name of holder as specified on the
face of the Warrant)   Address of Transferee    

 

In the presence of:   

 

90



--------------------------------------------------------------------------------

EXHIBIT C-2

 

NEITHER THESE SECURITIES NOR THE SECURITIES FOR WHICH THESE SECURITIES ARE
EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH APPLICABLE STATE
SECURITIES OR BLUE SKY LAWS. THESE SECURITIES AND THE SECURITIES ISSUABLE UPON
EXERCISE OF THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES, SUBJECT TO THE TERMS OF
THIS LEGEND AND THE SECURITIES ACT.

 

GLOBAL ePOINT, INC.

 

WARRANT B

 

Warrant B No. [     ]

  Dated: November 7, 2005

 

Global ePoint, Inc., a Nevada corporation (the “Company”), hereby certifies
that, for value received, [Name of Holder] or its registered assigns (the
“Holder”), is entitled to purchase from the Company (a) up to a total of
[            ]1 shares of common stock, $0.03 par value per share (the “Common
Stock”), of the Company (each such share, a “Warrant Share” and all such shares,
the “Warrant Shares”) at an exercise price equal to $5.25 per share (as adjusted
from time to time as provided in Section 9, the “Exercise Price”), and (b) only
as part of and in connection with the purchase of the Warrant Shares, warrants
in the form attached to the Purchase Agreement (as hereinafter defined) as
Exhibit C-3 to acquire up to 0.30 shares of Common Stock for each Warrant Share
purchased (the “Additional Warrants”), at any time and from time to time from
and after the date hereof and through and including the 90th Trading Day
following the Effective Date, but not including the Effective Date (the
“Expiration Date”), and subject to the following terms and conditions. This
Warrant (this “Warrant”) is one of a series of similar warrants issued pursuant
to that certain Securities Purchase Agreement, dated as of the date hereof, by
and among the Company and the Purchasers identified therein (the “Purchase
Agreement”). All such warrants are referred to herein, collectively, as the
“Warrants.” Common Stock issuable upon exercise of the Additional Warrants shall
be known herein as the “Additional Warrant Shares”.

--------------------------------------------------------------------------------

1 Equal to Holder’s pro rata share of equity securities purchased.

 

91



--------------------------------------------------------------------------------

1. Definitions. In addition to the terms defined elsewhere in this Warrant,
capitalized terms that are not otherwise defined herein have the meanings given
to such terms in the Purchase Agreement.

 

2. Registration of Warrant. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.

 

3. Registration of Transfers. Subject to the Holder’s appropriate compliance
with the Section 5 of the Securities Act, which shall be evidenced by such
documents and representations as the Company may reasonably request, the Company
shall register the transfer of any portion of this Warrant in the Warrant
Register, upon surrender of this Warrant, with the Form of Assignment attached
hereto duly completed and signed, to the Company at its address specified
herein. Upon any such registration or transfer, a new warrant to purchase Common
Stock, in substantially the form of this Warrant (any such new warrant, a “New
Warrant”), evidencing the portion of this Warrant so transferred shall be issued
to the transferee and a New Warrant evidencing the remaining portion of this
Warrant not so transferred, if any, shall be issued to the transferring Holder.
The acceptance of the New Warrant by the transferee thereof shall be deemed the
acceptance by such transferee of all of the rights and obligations of a holder
of a Warrant.

 

4. Exercise and Duration of Warrants.

 

(a) Subject to Section 4(c), this Warrant shall be exercisable by the registered
Holder at any time and from time to time on or after the date hereof to and
including the Expiration Date. At 6:30 P.M., New York City time on the
Expiration Date, the portion of this Warrant not exercised prior thereto shall
be and become void and of no value; provided that, if the average of the Closing
Prices for the five Trading Days immediately prior to (but not including) the
Expiration Date exceeds the Exercise Price on the Expiration Date, then this
Warrant shall be deemed to have been exercised in full (to the extent not
previously exercised) on a “cashless exercise” basis at 6:30 P.M. New York City
time on the Expiration Date if a “cashless exercise” may occur at such time
pursuant to Section 10 below.

 

(b) Subject to Section 4(c), a Holder may exercise this Warrant by delivering to
the Company (i) an exercise notice, in the form attached hereto (the “Exercise
Notice”), appropriately completed and duly signed, and (ii) payment of the
Exercise Price for the number of Warrant Shares and Additional Warrants as to
which this Warrant is being exercised (which may take the form of a “cashless
exercise” if so indicated in the Exercise Notice and if a “cashless exercise”
may occur at such time pursuant to this Section 10 below), and the date such
items are delivered to the Company (as determined in accordance with the notice
provisions hereof) is an “Exercise Date.” The Holder shall not be required to
deliver the original Warrant in order to effect an exercise hereunder. Execution
and delivery of the Exercise Notice shall have the same effect as cancellation
of the original Warrant and issuance of a New Warrant evidencing the right to
purchase the remaining number of Warrant Shares and Additional Warrants.

 

92



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary herein, a Holder may only exercise,
and the Company shall only honor, the number of Warrant Shares stated in any
Exercise Notice equal to or less than the aggregate amount of the Series D
Preferred Stock such holder has converted on or prior to Exercise Date.

 

5. Delivery of Warrant Shares and Additional Warrants.

 

(a) Upon exercise of this Warrant, the Company shall promptly (but in no event
later than three Trading Days after the Exercise Date) issue or cause to be
issued and cause to be delivered to or upon the written order of the Holder and
in such name or names as the Holder may designate, a certificate for the Warrant
Shares and Additional Warrants issuable upon such exercise. Subject to and in
reliance upon compliance of Purchasers with Section 6 of the Registration Rights
Agreement, the Company shall cause the certificate for the Warrant Shares to be
issued free of restrictive legends unless a registration statement covering the
resale of the Warrant Shares, the Additional Warrant Shares and naming the
Holder as a selling stockholder thereunder is not then effective and the Warrant
Shares and Additional Warrant Shares, respectively, are not freely transferable
without volume restrictions pursuant to Rule 144 under the Securities Act. The
Holder, or any Person so designated by the Holder to receive Warrant Shares and
Additional Warrants, shall be deemed to have become holder of record of such
Warrant Shares and Additional Warrants as of the Exercise Date. The Company
shall, upon request of the Holder, use its best efforts to deliver Warrant
Shares and Additional Warrant Shares hereunder electronically through the
Depository Trust Corporation or another established clearing corporation
performing similar functions.

 

(b) This Warrant is exercisable, either in its entirety or, from time to time,
for a portion of the number of Warrant Shares and Additional Warrants. Upon
surrender of this Warrant following one or more partial exercises, the Company
shall issue or cause to be issued, at its expense, a New Warrant evidencing the
right to purchase the remaining number of Warrant Shares and Additional
Warrants.

 

(c) In addition to any other rights available to a Holder, if the Company fails
to deliver to the Holder a certificate representing Warrant Shares and
Additional Warrants by the fifth Trading Day after exercise of this Warrant in
full compliance with Section 4(b), and if after such fifth Trading Day the
Holder purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the Holder of the Warrant Shares
or Additional Warrant Shares that the Holder anticipated receiving from the
Company (a “Buy-In”), then the Company shall, within three Trading Days after
the Holder’s request and in the Holder’s discretion, either (i) pay cash to the
Holder in an amount equal to the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased (the
“Buy-In Price”), at which point the Company’s obligation to deliver such
certificate (and to issue such Common Stock) shall terminate, or (ii) promptly
honor its obligation to deliver to the Holder a certificate or certificates
representing such Common Stock and pay cash to the Holder in an amount equal to
the excess (if any) of the Buy-In Price over the product of (A) such number of
shares of Common Stock, times (B) the Closing Price on the date of the event
giving rise to the Company’s obligation to deliver such certificate.

 

93



--------------------------------------------------------------------------------

(d) The Company’s obligations to issue and deliver Warrant Shares and Additional
Warrants in accordance with the terms hereof are absolute and unconditional,
irrespective of any action or inaction by the Holder to enforce the same, any
waiver or consent with respect to any provision hereof, the recovery of any
judgment against any Person or any action to enforce the same, or any setoff,
counterclaim, recoupment, limitation or termination, or any breach or alleged
breach by the Holder or any other Person of any obligation to the Company or any
violation or alleged violation of law by the Holder or any other Person, and
irrespective of any other circumstance which might otherwise limit such
obligation of the Company to the Holder in connection with the issuance of
Warrant Shares and Additional Warrants. Nothing herein shall limit a Holder’s
right to pursue any other remedies available to it hereunder, at law or in
equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.

 

6. Charges, Taxes and Expenses. Issuance and delivery of certificates for shares
of Common Stock and Additional Warrants upon exercise of this Warrant shall be
made without charge to the Holder for any issue or transfer tax, withholding
tax, transfer agent fee or other incidental tax or expense in respect of the
issuance of such certificates, all of which taxes and expenses shall be paid by
the Company; provided, however, that the Company shall not be required to pay
any tax which may be payable in respect of any transfer involved in the
registration of any certificates for Warrant Shares, Warrants or any Additional
Warrants in a name other than that of the Holder or an Affiliate thereof. The
Holder shall be responsible for all other tax liability that may arise as a
result of holding or transferring this Warrant or receiving Warrant Shares and
Additional Warrants upon exercise hereof.

 

7. Replacement of Warrant. If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable bond or indemnity, if requested. Applicants for a New Warrant under
such circumstances shall also comply with such other reasonable regulations and
procedures and pay such other reasonable third-party costs as the Company may
prescribe.

 

8. Reservation of Warrant Shares and Additional Warrant Shares. The Company
covenants that it will at all times reserve and keep available out of the
aggregate of its authorized but unissued and otherwise unreserved Common Stock,
solely for the purpose of enabling it to issue Warrant Shares upon exercise of
this Warrant and Additional Warrants as herein provided or in the Additional
Warrant Shares upon exercise of the Additional Warrants as provided in the
Additional Warrants, the number of Warrant Shares which are then issuable and
deliverable upon the exercise of this entire Warrant and the number of
Additional Warrant Shares issuable and deliverable upon the exercise of any
Additional Warrants, free from preemptive rights or any other contingent
purchase rights of persons other than the Holder (taking into account the
adjustments and restrictions of Section 9). The Company covenants that all
Warrant Shares and Additional Warrant Shares so issuable and deliverable shall,
upon issuance and the payment of the applicable Exercise Price in accordance
with the terms hereof, or the Additional Warrants, be duly and validly
authorized, issued and fully paid and nonassessable. The Company will take all

 

94



--------------------------------------------------------------------------------

such action as may be necessary to assure that such shares of Common Stock may
be issued as provided herein without violation of any applicable law or
regulation, or of any requirements of any securities exchange or automated
quotation system upon which the Common Stock may be listed.

 

9. Certain Adjustments. The Exercise Price and number of Warrant Shares issuable
upon exercise of this Warrant are subject to adjustment from time to time as set
forth in this Section 9. The exercise price and number of Additional Warrant
Shares issuable upon exercise of the Additional Warrants shall be subject to
adjustment from time to time as set forth in Section 9 of the Additional
Warrants.

 

(a) Stock Dividends and Splits. If the Company, at any time while this Warrant
is outstanding, (i) pays a stock dividend on its Common Stock or otherwise makes
a distribution on any class of capital stock that is payable in shares of Common
Stock, (ii) subdivides outstanding shares of Common Stock into a larger number
of shares, or (iii) combines outstanding shares of Common Stock into a smaller
number of shares, then in each such case the Exercise Price shall be multiplied
by a fraction of which the numerator shall be the number of shares of Common
Stock outstanding immediately before such event and of which the denominator
shall be the number of shares of Common Stock outstanding immediately after such
event. Any adjustment made pursuant to clause (i) of this paragraph shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution, and any
adjustment pursuant to clause (ii) or (iii) of this paragraph shall become
effective immediately after the effective date of such subdivision or
combination.

 

(b) Pro Rata Distributions. If the Company, at any time while this Warrant is
outstanding, distributes to holders of Common Stock (i) evidences of its
indebtedness, (ii) any security (other than a distribution of Common Stock
covered by the preceding paragraph), (iii) rights or warrants to subscribe for
or purchase any security, or (iv) any other asset (in each case, “Distributed
Property”), then in each such case the Holder shall, upon exercise of this
Warrant, be entitled to receive such Distributed Property as the Holder would
have received had the Holder exercised the Warrant prior to the record date for
the distribution of the Distributed Property.

 

(c) Fundamental Transactions. If, at any time while this Warrant is outstanding,
(i) the Company effects any merger or consolidation of the Company with or into
another Person, (ii) the Company effects any sale of all or substantially all of
its assets in one or a series of related transactions, (iii) any tender offer or
exchange offer by the Company is completed pursuant to which holders of Common
Stock are permitted to tender or exchange their shares for other securities,
cash or property, or (iv) the Company effects any reclassification of the Common
Stock or any compulsory share exchange pursuant to which the Common Stock is
effectively converted into or exchanged for other securities, cash or property
(other than as a result of a subdivision or combination of shares of Common
Stock covered by Section 9(a) above) (in any such case, a “Fundamental
Transaction”), then the Holder shall have the right thereafter to receive, upon
exercise of this Warrant, the same amount and kind of securities, cash or
property as it would have been entitled to receive upon the occurrence of such
Fundamental Transaction if it had been, immediately prior to such Fundamental
Transaction, the holder of the number of Warrant Shares then issuable upon
exercise in full of this Warrant (the “Alternate

 

95



--------------------------------------------------------------------------------

Consideration”). The aggregate Exercise Price for this Warrant will not be
affected by any such Fundamental Transaction, but the Company shall apportion
such aggregate Exercise Price among the Alternate Consideration in a reasonable
manner reflecting the relative value of any different components of the
Alternate Consideration. If holders of Common Stock are given any choice as to
the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any exercise of this Warrant following such Fundamental
Transaction. In the event of a Fundamental Transaction, the Company or the
successor or purchasing Person, as the case may be, shall execute with the
Holder a written agreement providing that:

 

(x) this Warrant shall thereafter entitle the Holder to purchase the Alternate
Consideration in accordance with this section 9(c),

 

(y) in the case of any such successor or purchasing Person, upon such
consolidation, merger, statutory exchange, combination, sale or conveyance such
successor or purchasing Person shall be jointly and severally liable with the
Company for the performance of all of the Company’s obligations under this
Warrant and the Purchase Agreement, and

 

(z) if registration or qualification is required under the Exchange Act or
applicable state law for the public resale by the Holder of shares of stock and
other securities so issuable upon exercise of this Warrant, such registration or
qualification shall be completed prior to such reclassification, change,
consolidation, merger, statutory exchange, combination or sale.

 

If, in the case of any Fundamental Transaction, the Alternate Consideration
includes shares of stock, other securities, other property or assets of a Person
other than the Company or any such successor or purchasing Person, as the case
may be, in such Fundamental Transaction, then such written agreement shall also
be executed by such other Person and shall contain such additional provisions to
protect the interests of the Holder as the Board of Directors of the Company
shall reasonably consider necessary by reason of the foregoing. At the Holder’s
request, any successor to the Company or surviving entity in such Fundamental
Transaction shall issue to the Holder a new warrant consistent with the
foregoing provisions and evidencing the Holder’s right to purchase the Alternate
Consideration for the aggregate Exercise Price upon exercise thereof. The terms
of any agreement pursuant to which a Fundamental Transaction is effected shall
include terms requiring any such successor or surviving entity to comply with
the provisions of this paragraph (c) and insuring that the Warrant (or any such
replacement security) will be similarly adjusted upon any subsequent transaction
analogous to a Fundamental Transaction. If any Fundamental Transaction
constitutes or results in a Change of Control, then at the request of the Holder
delivered before the 90th day after such Fundamental Transaction, the Company
(or any such successor or surviving entity) will purchase the Warrant from the
Holder for a purchase price, payable in cash within five Trading Days after such
request (or, if later, on the effective date of the Fundamental Transaction),
equal to the Black-Scholes value of the remaining unexercised portion of this
Warrant on the date of such request.

 

(d) Number of Warrant Shares. Simultaneously with any adjustments to the
Exercise Price pursuant to paragraphs (a) or (b) of this Section, the number of
Warrant Shares

 

96



--------------------------------------------------------------------------------

that may be purchased upon exercise of this Warrant shall be increased or
decreased proportionately, so that after such adjustment the aggregate Exercise
Price payable hereunder for the increased or decreased number of Warrant Shares
shall be the same as the aggregate Exercise Price in effect immediately prior to
such adjustment. In addition, in the event the Holder exercises its right to
participate in a Subsequent Placement under Section 4.7 of the Purchase
Agreement, then the number of Warrant Shares issuable under this Warrant shall
be reduced proportionately by the number of shares of Common Stock such Holder
purchases at the closing of such Subsequent Placement. Nothing herein shall
prevent or restrict the Holder from exercising this Warrant at any time prior to
any adjustment.

 

(e) Calculations. All calculations under this Section 9 shall be made to the
nearest cent or the nearest 1/100th of a share, as applicable. The number of
shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issue or sale of Common Stock.

 

(f) Notice of Adjustments. Upon the occurrence of each adjustment pursuant to
this Section 9, the Company at its expense will promptly compute such adjustment
in accordance with the terms of this Warrant and prepare a certificate setting
forth such adjustment, including a statement of the adjusted Exercise Price and
adjusted number or type of Warrant Shares or other securities issuable upon
exercise of this Warrant (as applicable), describing the transactions giving
rise to such adjustments and showing in detail the facts upon which such
adjustment is based. Upon written request, the Company will promptly deliver a
copy of each such certificate to the Holder and to the Company’s Transfer Agent.

 

(g) Notice of Corporate Events. If the Company (i) declares a dividend or any
other distribution of cash, securities or other property in respect of its
Common Stock, including without limitation any granting of rights or warrants to
subscribe for or purchase any capital stock of the Company or any Subsidiary,
(ii) authorizes or approves, enters into any agreement contemplating or solicits
stockholder approval for any Fundamental Transaction or (iii) authorizes the
voluntary dissolution, liquidation or winding up of the affairs of the Company,
then the Company shall deliver to the Holder a notice describing the material
terms and conditions of such transaction, at least 20 calendar days prior to the
applicable record or effective date on which a Person would need to hold Common
Stock in order to participate in or vote with respect to such transaction, and
the Company will take all steps reasonably necessary in order to insure that the
Holder is given the practical opportunity to exercise this Warrant prior to such
time so as to participate in or vote with respect to such transaction; provided,
however, that the failure to deliver such notice or any defect therein shall not
affect the validity of the corporate action required to be described in such
notice.

 

97



--------------------------------------------------------------------------------

10. Payment of Exercise Price. The Holder shall pay the Exercise Price in
immediately available funds; provided, however, in the event that a Registration
Statement covering the resale of the Warrant Shares is not then effective and
the prospectus made part thereof is current, then the Holder, for so long as the
Warrant Shares are not eligible for resale pursuant to Registration Statement,
may satisfy its obligation to pay the Exercise Price through a “cashless
exercise,” in which event the Company shall issue to the Holder the number of
Warrant Shares determined as follows:

 

         X = Y [(A-B)/A]     where:               X = the number of Warrant
Shares to be issued to the Holder.          Y = the number of Warrant Shares
with respect to which this Warrant is being exercised.          A = the average
of the Closing Prices for the five Trading Days immediately prior to (but not
including) the Exercise Date.          B = the Exercise Price.

 

For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have commenced, on
the date this Warrant was originally issued pursuant to the Purchase Agreement.

 

11. Limitation on Exercise.

 

(a) Notwithstanding anything to the contrary contained herein, the number of
shares of Common Stock that may be acquired by the Holder upon any exercise of
this Warrant (or otherwise in respect hereof) shall be limited to the extent
necessary to insure that, following such exercise (or other issuance), the total
number of shares of Common Stock then beneficially owned by such Holder and its
Affiliates and any other Persons whose beneficial ownership of Common Stock
would be aggregated with the Holder’s for purposes of Section 13(d) of the
Exchange Act, does not exceed 4.99% (the “Maximum Percentage”) of the total
number of issued and outstanding shares of Common Stock (including for such
purpose the shares of Common Stock issuable upon such exercise). For such
purposes, beneficial ownership shall be determined by Holder for purposes of
this Section 11 in accordance with Section 13(d) of the Exchange Act and the
rules and regulations promulgated thereunder. Each delivery of an Exercise
Notice hereunder will constitute a representation by the Holder that it has
evaluated the limitation set forth in this paragraph and determined that
issuance of the full number of Warrant Shares requested in such Exercise Notice
is permitted under this paragraph. By written notice to the Company, the Holder
may waive the provisions of this Section or increase or decrease the Maximum
Percentage to any other percentage specified in such notice, but (i) any such
waiver or increase will not be effective until the 61st day after such notice is
delivered to the Company, and (ii) any such waiver or increase or decrease will
apply only to the Holder and not to any other holder of Warrants. Holder’s
determination of beneficial ownership in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder shall not be
binding upon the Company.

 

(b) Notwithstanding anything to the contrary contained herein, the maximum
number of shares of Common Stock that the Company may issue pursuant to the
Transaction Documents at an effective purchase price less than the Closing Price
on the Trading Day immediately preceding the Closing Date equals 19.99% of the
outstanding shares of Common Stock immediately preceding the Closing Date (the
“Issuable Maximum”), unless the Company obtains shareholder approval, if
required, in accordance with the rules and regulations of such

 

98



--------------------------------------------------------------------------------

Trading Market. If, at the time any Holder requests an exercise of any of the
Warrants, the Actual Minimum (excluding any shares issued or issuable at an
effective purchase price in excess of the Closing Price on the Trading Day
immediately preceding the Closing Date) exceeds the Issuable Maximum (and if the
Company has not previously obtained the required shareholder approval), then the
Company shall issue to the Holder requesting such exercise a number of shares of
Common Stock not exceeding such Holder’s pro-rata portion of the Issuable
Maximum (based on such Holder’s share (vis-à-vis other Holders) of the aggregate
purchase price paid under the Purchase Agreement and taking into account any
Warrant Shares and any Additional Warrant Shares previously issued to such
Holder). For the purposes hereof, “Actual Minimum” shall mean, as of any date,
the maximum aggregate number of shares of Common Stock then issued or
potentially issuable in the future pursuant to the Transaction Documents,
including any Underlying Shares issuable upon exercise and/or conversion in full
of all Warrants and Shares, without giving effect to any limits on the number of
shares of Common Stock that may be owned by a Holder at any one time.

 

12. Fractional Shares. The Company shall not be required to issue or cause to be
issued fractional Warrant Shares or Additional Warrants to purchase fractional
Additional Warrant Shares on the exercise of this Warrant. If any fraction of a
Warrant Share or if any Additional Warrant to purchase a fraction of an
Additional Warrant Share would, except for the provisions of this Section, be
issuable upon exercise of this Warrant, the number of Warrant Shares and/or
Additional Warrant Shares issuable upon exercise of the Additional Warrants, as
the case may be, to be issued will be rounded up to the nearest whole share or
right to purchase the nearest whole share, as the case may be.

 

13. Notices. Any and all notices or other communications or deliveries hereunder
(including without limitation any Exercise Notice) shall be in writing and shall
be deemed given and effective on the earliest of (i) the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number specified in this Section prior to 6:30 p.m. (New York City time) on a
Trading Day, (ii) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section on a day that is not a Trading Day or later than 6:30
p.m. (New York City time) on any Trading Day, (iii) the Trading Day following
the date of mailing, if sent by a nationally recognized overnight courier
service, or (iv) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices or communications shall be as
set forth in the Purchase Agreement.

 

14. Warrant Agent. The Company shall serve as warrant agent under this Warrant.
Upon 30 days’ notice to the Holder, the Company may appoint a new warrant agent.
Any corporation into which the Company or any new warrant agent may be merged or
any corporation resulting from any consolidation to which the Company or any new
warrant agent shall be a party or any corporation to which the Company or any
new warrant agent transfers substantially all of its corporate trust or
shareholders services business shall be a successor warrant agent under this
Warrant without any further act. Any such successor warrant agent shall promptly
cause notice of its succession as warrant agent to be mailed (by first class
mail, postage prepaid) to the Holder at the Holder’s last address as shown on
the Warrant Register.

 

99



--------------------------------------------------------------------------------

15. Miscellaneous.

 

(a) Subject to the restrictions on transfer set forth on the first page hereof,
this Warrant may be assigned by the Holder, subject to the transferee’s
agreement to be bound by the obligations of the Holder hereunder. This Warrant
may not be assigned by the Company except to a successor in the event of a
Fundamental Transaction. This Warrant shall be binding on and inure to the
benefit of the parties hereto and their respective successors and assigns.
Subject to the preceding sentence, nothing in this Warrant shall be construed to
give to any Person other than the Company and the Holder any legal or equitable
right, remedy or cause of action under this Warrant. This Warrant may be amended
only in writing signed by the Company and the Holder and their successors and
assigns.

 

(b) The Company will not, by amendment of its governing documents or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such action as may be necessary or appropriate in order to protect
the rights of the Holder against impairment. Without limiting the generality of
the foregoing, the Company (i) will not increase the par value of any Warrant
Shares or Additional Warrant Shares above the amount payable therefor on such
exercise, (ii) will take all such action as may be reasonably necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable Warrant Shares or Additional Warrant Shares on the exercise of
this Warrant and the Additional Warrants, respectively, and (iii) will not close
its shareholder books or records in any manner which interferes with the timely
exercise of this Warrant.

 

(c) GOVERNING LAW; VENUE; WAIVER OF JURY TRIAL. ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS WARRANT SHALL BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION
OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF
MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION
HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN
(INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS),
AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR
PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF
ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY
HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS
BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF
VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF
DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS
AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.
THE COMPANY HEREBY WAIVES ALL RIGHTS TO A TRIAL BY JURY.

 

(d) The headings herein are for convenience only, do not constitute a part of
this Warrant and shall not be deemed to limit or affect any of the provisions
hereof.

 

100



--------------------------------------------------------------------------------

(e) In case any one or more of the provisions of this Warrant shall be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,

SIGNATURE PAGE FOLLOWS]

 

101



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

GLOBAL ePOINT, INC. By:     Name:      Title:     

 

102



--------------------------------------------------------------------------------

FORM OF EXERCISE NOTICE

 

(To be executed by the Holder to exercise the right to purchase shares of Common
Stock under the foregoing Warrant)

 

To: Global ePoint, Inc.

 

The undersigned is the Holder of Warrant B No.                      (the
“Warrant”) issued by Global ePoint, Inc., a Nevada corporation (the “Company”).
Capitalized terms used herein and not otherwise defined have the respective
meanings set forth in the Warrant.

 

115. The Warrant is currently exercisable to purchase a total of
                     Warrant Shares.

 

116. The undersigned Holder hereby exercises its right to purchase
                     Warrant Shares pursuant to the Warrant and Additional
Warrants exercisable for                      shares of Common Stock.

 

117. The Holder intends that payment of the Exercise Price shall be made as
(check one):

 

¨ “Cash Exercise” under Section 10

 

¨ “Cashless Exercise” under Section 10 (if permitted)

 

118. If the holder has elected a Cash Exercise, the holder shall pay the sum of
$                     to the Company in accordance with the terms of the
Warrant.

 

119. Pursuant to this exercise, the Company shall deliver to the holder
                     Warrant Shares and Additional Warrants exercisable for
                     shares of Common Stock in accordance with the terms of the
Warrant.

 

120. Following this exercise, the Warrant shall be exercisable to purchase a
total of                      Warrant Shares and Additional Warrants exercisable
for                      shares of Common Stock.

 

Dated:                     ,                Name of Holder:            

(Print)

               

By:

               

Name: 

               

Title: 

                (Signature must conform in all respects to name of holder as
specified on the face of the Warrant)



--------------------------------------------------------------------------------

FORM OF ASSIGNMENT

 

[To be completed and signed only upon transfer of Warrant]

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                                         the right represented by the within
Warrant to purchase                      shares of Common Stock and warrants to
purchase shares of the Common Stock of Global ePoint, Inc. to which the within
Warrant relates and appoints                      attorney to transfer said
right on the books of Global ePoint, Inc. with full power of substitution in the
premises.

 

Dated:                     ,             

 

  (Signature must conform in all respects to name of holder as specified on the
face of the Warrant)  

Address of Transferee

   

 

In the presence of:   

 

104



--------------------------------------------------------------------------------

EXHIBIT C-3

 

NEITHER THESE SECURITIES NOR THE SECURITIES FOR WHICH THESE SECURITIES ARE
EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH APPLICABLE STATE
SECURITIES OR BLUE SKY LAWS. THESE SECURITIES AND THE SECURITIES ISSUABLE UPON
EXERCISE OF THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES, SUBJECT TO THE TERMS OF
THIS LEGEND AND THE SECURITIES ACT.

 

GLOBAL ePOINT, INC.

 

WARRANT C

 

Warrant C No. [    ]

     

Dated: November 7, 2005

 

Global ePoint, Inc., a Nevada corporation (the “Company”), hereby certifies
that, for value received, [Name of Holder] or its registered assigns (the
“Holder”), is entitled to purchase from the Company up to a total of
[            ]1 shares of common stock, $0.03 par value per share (the “Common
Stock”), of the Company (each such share, a “Warrant Share” and all such shares,
the “Warrant Shares”) at an exercise price equal to $6.00 per share (as adjusted
from time to time as provided in Section 9, the “Exercise Price”), at any time
and from time to time from and after the date hereof and through and including
the third anniversary of the Effective Date (the “Expiration Date”), and subject
to the following terms and conditions. This Warrant (this “Warrant”) is one of a
series of similar warrants issued pursuant to that certain Securities Purchase
Agreement, dated as of the date hereof, by and among the Company and the
Purchasers identified therein (the “Purchase Agreement”). All such warrants are
referred to herein, collectively, as the “Warrants.”

 

1. Definitions. In addition to the terms defined elsewhere in this Warrant,
capitalized terms that are not otherwise defined herein have the meanings given
to such terms in the Purchase Agreement.

--------------------------------------------------------------------------------

1 Equal to 50% (aggregate) warrant coverage

 

105



--------------------------------------------------------------------------------

2. Registration of Warrant. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.

 

3. Registration of Transfers. Subject to the Holder’s appropriate compliance
with the Section 5 of the Securities Act, which shall be evidenced by such
documents and representations as the Company may reasonably request, the Company
shall register the transfer of any portion of this Warrant in the Warrant
Register, upon surrender of this Warrant, with the Form of Assignment attached
hereto duly completed and signed, to the Company at its address specified
herein. Upon any such registration or transfer, a new warrant to purchase Common
Stock, in substantially the form of this Warrant (any such new warrant, a “New
Warrant”), evidencing the portion of this Warrant so transferred shall be issued
to the transferee and a New Warrant evidencing the remaining portion of this
Warrant not so transferred, if any, shall be issued to the transferring Holder.
The acceptance of the New Warrant by the transferee thereof shall be deemed the
acceptance by such transferee of all of the rights and obligations of a holder
of a Warrant.

 

4. Exercise and Duration of Warrants.

 

(a) This Warrant shall be exercisable by the registered Holder at any time and
from time to time on or after the date hereof to and including the Expiration
Date. At 6:30 P.M., New York City time on the Expiration Date, the portion of
this Warrant not exercised prior thereto shall be and become void and of no
value; provided that, if the average of the Closing Prices for the five Trading
Days immediately prior to (but not including) the Expiration Date exceeds the
Exercise Price on the Expiration Date, then this Warrant shall be deemed to have
been exercised in full (to the extent not previously exercised) on a “cashless
exercise” basis at 6:30 P.M. New York City time on the Expiration Date if a
“cashless exercise” may occur at such time pursuant to Section 10 below.

 

(b) A Holder may exercise this Warrant by delivering to the Company (i) an
exercise notice, in the form attached hereto (the “Exercise Notice”),
appropriately completed and duly signed, and (ii) payment of the Exercise Price
for the number of Warrant Shares as to which this Warrant is being exercised
(which may take the form of a “cashless exercise” if so indicated in the
Exercise Notice and if a “cashless exercise” may occur at such time pursuant to
this Section 10 below), and the date such items are delivered to the Company (as
determined in accordance with the notice provisions hereof) is an “Exercise
Date.” The Holder shall not be required to deliver the original Warrant in order
to effect an exercise hereunder. Execution and delivery of the Exercise Notice
shall have the same effect as cancellation of the original Warrant and issuance
of a New Warrant evidencing the right to purchase the remaining number of
Warrant Shares.

 

5. Delivery of Warrant Shares.

 

(a) Upon exercise of this Warrant, the Company shall promptly (but in no event
later than three Trading Days after the Exercise Date) issue or cause to be
issued and cause to be delivered to or upon the written order of the Holder and
in such name or names as the Holder may designate, a certificate for the Warrant
Shares issuable upon such exercise. Subject

 

106



--------------------------------------------------------------------------------

to and in reliance upon compliance of Purchasers with Section 6 of the
Registration Rights Agreement, the Company shall cause the certificate for the
Warrant Shares to be issued free of restrictive legends unless a registration
statement covering the resale of the Warrant Shares and naming the Holder as a
selling stockholder thereunder is not then effective and the Warrant Shares are
not freely transferable without volume restrictions pursuant to Rule 144 under
the Securities Act. The Holder, or any Person so designated by the Holder to
receive Warrant Shares, shall be deemed to have become holder of record of such
Warrant Shares as of the Exercise Date. The Company shall, upon request of the
Holder, use its best efforts to deliver Warrant Shares hereunder electronically
through the Depository Trust Corporation or another established clearing
corporation performing similar functions.

 

(b) This Warrant is exercisable, either in its entirety or, from time to time,
for a portion of the number of Warrant Shares. Upon surrender of this Warrant
following one or more partial exercises, the Company shall issue or cause to be
issued, at its expense, a New Warrant evidencing the right to purchase the
remaining number of Warrant Shares.

 

(c) In addition to any other rights available to a Holder, if the Company fails
to deliver to the Holder a certificate representing Warrant Shares by the fifth
Trading Day after exercise of this Warrant in full compliance with Section 4(b),
and if after such fifth Trading Day the Holder purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Holder of the Warrant Shares that the Holder anticipated receiving
from the Company (a “Buy-In”), then the Company shall, within three Trading Days
after the Holder’s request and in the Holder’s discretion, either (i) pay cash
to the Holder in an amount equal to the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased (the
“Buy-In Price”), at which point the Company’s obligation to deliver such
certificate (and to issue such Common Stock) shall terminate, or (ii) promptly
honor its obligation to deliver to the Holder a certificate or certificates
representing such Common Stock and pay cash to the Holder in an amount equal to
the excess (if any) of the Buy-In Price over the product of (A) such number of
shares of Common Stock, times (B) the Closing Price on the date of the event
giving rise to the Company’s obligation to deliver such certificate.

 

(d) The Company’s obligations to issue and deliver Warrant Shares in accordance
with the terms hereof are absolute and unconditional, irrespective of any action
or inaction by the Holder to enforce the same, any waiver or consent with
respect to any provision hereof, the recovery of any judgment against any Person
or any action to enforce the same, or any setoff, counterclaim, recoupment,
limitation or termination, or any breach or alleged breach by the Holder or any
other Person of any obligation to the Company or any violation or alleged
violation of law by the Holder or any other Person, and irrespective of any
other circumstance which might otherwise limit such obligation of the Company to
the Holder in connection with the issuance of Warrant Shares. Nothing herein
shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock upon
exercise of the Warrant as required pursuant to the terms hereof.

 

107



--------------------------------------------------------------------------------

6. Charges, Taxes and Expenses. Issuance and delivery of certificates for shares
of Common Stock upon exercise of this Warrant shall be made without charge to
the Holder for any issue or transfer tax, withholding tax, transfer agent fee or
other incidental tax or expense in respect of the issuance of such certificates,
all of which taxes and expenses shall be paid by the Company; provided, however,
that the Company shall not be required to pay any tax which may be payable in
respect of any transfer involved in the registration of any certificates for
Warrant Shares or Warrants in a name other than that of the Holder or an
Affiliate thereof. The Holder shall be responsible for all other tax liability
that may arise as a result of holding or transferring this Warrant or receiving
Warrant Shares upon exercise hereof.

 

7. Replacement of Warrant. If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable bond or indemnity, if requested. Applicants for a New Warrant under
such circumstances shall also comply with such other reasonable regulations and
procedures and pay such other reasonable third-party costs as the Company may
prescribe.

 

8. Reservation of Warrant Shares. The Company covenants that it will at all
times reserve and keep available out of the aggregate of its authorized but
unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of persons other than the Holder (taking into
account the adjustments and restrictions of Section 9). The Company covenants
that all Warrant Shares so issuable and deliverable shall, upon issuance and the
payment of the applicable Exercise Price in accordance with the terms hereof, be
duly and validly authorized, issued and fully paid and nonassessable. The
Company will take all such action as may be necessary to assure that such shares
of Common Stock may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of any securities exchange
or automated quotation system upon which the Common Stock may be listed.

 

9. Certain Adjustments. The Exercise Price and number of Warrant Shares issuable
upon exercise of this Warrant are subject to adjustment from time to time as set
forth in this Section 9.

 

(a) Stock Dividends and Splits. If the Company, at any time while this Warrant
is outstanding, (i) pays a stock dividend on its Common Stock or otherwise makes
a distribution on any class of capital stock that is payable in shares of Common
Stock, (ii) subdivides outstanding shares of Common Stock into a larger number
of shares, or (iii) combines outstanding shares of Common Stock into a smaller
number of shares, then in each such case the Exercise Price shall be multiplied
by a fraction of which the numerator shall be the number of shares of Common
Stock outstanding immediately before such event and of which the denominator
shall be the number of shares of Common Stock outstanding immediately after such
event. Any adjustment made pursuant to clause (i) of this paragraph shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such

 

108



--------------------------------------------------------------------------------

dividend or distribution, and any adjustment pursuant to clause (ii) or (iii) of
this paragraph shall become effective immediately after the effective date of
such subdivision or combination.

 

(b) Pro Rata Distributions. If the Company, at any time while this Warrant is
outstanding, distributes to holders of Common Stock (i) evidences of its
indebtedness, (ii) any security (other than a distribution of Common Stock
covered by the preceding paragraph), (iii) rights or warrants to subscribe for
or purchase any security, or (iv) any other asset (in each case, “Distributed
Property”), then in each such case the Holder shall, upon exercise of this
Warrant, be entitled to receive such Distributed Property as the Holder would
have received had the Holder exercised the Warrant prior to the record date for
the distribution of the Distributed Property.

 

(c) Fundamental Transactions. If, at any time while this Warrant is outstanding,
(i) the Company effects any merger or consolidation of the Company with or into
another Person, (ii) the Company effects any sale of all or substantially all of
its assets in one or a series of related transactions, (iii) any tender offer or
exchange offer by the Company is completed pursuant to which holders of Common
Stock are permitted to tender or exchange their shares for other securities,
cash or property, or (iv) the Company effects any reclassification of the Common
Stock or any compulsory share exchange pursuant to which the Common Stock is
effectively converted into or exchanged for other securities, cash or property
(other than as a result of a subdivision or combination of shares of Common
Stock covered by Section 9(a) above) (in any such case, a “Fundamental
Transaction”), then the Holder shall have the right thereafter to receive, upon
exercise of this Warrant, the same amount and kind of securities, cash or
property as it would have been entitled to receive upon the occurrence of such
Fundamental Transaction if it had been, immediately prior to such Fundamental
Transaction, the holder of the number of Warrant Shares then issuable upon
exercise in full of this Warrant (the “Alternate Consideration”). The aggregate
Exercise Price for this Warrant will not be affected by any such Fundamental
Transaction, but the Company shall apportion such aggregate Exercise Price among
the Alternate Consideration in a reasonable manner reflecting the relative value
of any different components of the Alternate Consideration. If holders of Common
Stock are given any choice as to the securities, cash or property to be received
in a Fundamental Transaction, then the Holder shall be given the same choice as
to the Alternate Consideration it receives upon any exercise of this Warrant
following such Fundamental Transaction. In the event of a Fundamental
Transaction, the Company or the successor or purchasing Person, as the case may
be, shall execute with the Holder a written agreement providing that:

 

(x) this Warrant shall thereafter entitle the Holder to purchase the Alternate
Consideration in accordance with this section 9(c),

 

(y) in the case of any such successor or purchasing Person, upon such
consolidation, merger, statutory exchange, combination, sale or conveyance such
successor or purchasing Person shall be jointly and severally liable with the
Company for the performance of all of the Company’s obligations under this
Warrant and the Purchase Agreement, and

 

(z) if registration or qualification is required under the Exchange Act or
applicable state law for the public resale by the Holder of shares of stock and
other

 

109



--------------------------------------------------------------------------------

securities so issuable upon exercise of this Warrant, such registration or
qualification shall be completed prior to such reclassification, change,
consolidation, merger, statutory exchange, combination or sale.

 

If, in the case of any Fundamental Transaction, the Alternate Consideration
includes shares of stock, other securities, other property or assets of a Person
other than the Company or any such successor or purchasing Person, as the case
may be, in such Fundamental Transaction, then such written agreement shall also
be executed by such other Person and shall contain such additional provisions to
protect the interests of the Holder as the Board of Directors of the Company
shall reasonably consider necessary by reason of the foregoing. At the Holder’s
request, any successor to the Company or surviving entity in such Fundamental
Transaction shall issue to the Holder a new warrant consistent with the
foregoing provisions and evidencing the Holder’s right to purchase the Alternate
Consideration for the aggregate Exercise Price upon exercise thereof. The terms
of any agreement pursuant to which a Fundamental Transaction is effected shall
include terms requiring any such successor or surviving entity to comply with
the provisions of this paragraph (c) and insuring that the Warrant (or any such
replacement security) will be similarly adjusted upon any subsequent transaction
analogous to a Fundamental Transaction. If any Fundamental Transaction
constitutes or results in a Change of Control, then at the request of the Holder
delivered before the 90th day after such Fundamental Transaction, the Company
(or any such successor or surviving entity) will purchase the Warrant from the
Holder for a purchase price, payable in cash within five Trading Days after such
request (or, if later, on the effective date of the Fundamental Transaction),
equal to the Black-Scholes value of the remaining unexercised portion of this
Warrant on the date of such request.

 

(d) Number of Warrant Shares. Simultaneously with any adjustments to the
Exercise Price pursuant to paragraphs (a) or (b) of this Section, the number of
Warrant Shares that may be purchased upon exercise of this Warrant shall be
increased or decreased proportionately, so that after such adjustment the
aggregate Exercise Price payable hereunder for the increased or decreased number
of Warrant Shares shall be the same as the aggregate Exercise Price in effect
immediately prior to such adjustment.

 

(e) Calculations. All calculations under this Section 9 shall be made to the
nearest cent or the nearest 1/100th of a share, as applicable. The number of
shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issue or sale of Common Stock.

 

(f) Notice of Adjustments. Upon the occurrence of each adjustment pursuant to
this Section 9, the Company at its expense will promptly compute such adjustment
in accordance with the terms of this Warrant and prepare a certificate setting
forth such adjustment, including a statement of the adjusted Exercise Price and
adjusted number or type of Warrant Shares or other securities issuable upon
exercise of this Warrant (as applicable), describing the transactions giving
rise to such adjustments and showing in detail the facts upon which such
adjustment is based. Upon written request, the Company will promptly deliver a
copy of each such certificate to the Holder and to the Company’s Transfer Agent.

 

110



--------------------------------------------------------------------------------

(g) Notice of Corporate Events. If the Company (i) declares a dividend or any
other distribution of cash, securities or other property in respect of its
Common Stock, including without limitation any granting of rights or warrants to
subscribe for or purchase any capital stock of the Company or any Subsidiary,
(ii) authorizes or approves, enters into any agreement contemplating or solicits
stockholder approval for any Fundamental Transaction or (iii) authorizes the
voluntary dissolution, liquidation or winding up of the affairs of the Company,
then the Company shall deliver to the Holder a notice describing the material
terms and conditions of such transaction, at least 20 calendar days prior to the
applicable record or effective date on which a Person would need to hold Common
Stock in order to participate in or vote with respect to such transaction, and
the Company will take all steps reasonably necessary in order to insure that the
Holder is given the practical opportunity to exercise this Warrant prior to such
time so as to participate in or vote with respect to such transaction; provided,
however, that the failure to deliver such notice or any defect therein shall not
affect the validity of the corporate action required to be described in such
notice.

 

10. Payment of Exercise Price. The Holder shall pay the Exercise Price in
immediately available funds; provided, however, in the event that a Registration
Statement covering the resale of the Warrant Shares is not then effective and
the prospectus made part thereof is current, then the Holder, for so long as the
Warrant Shares are not eligible for resale pursuant to Registration Statement,
may satisfy its obligation to pay the Exercise Price through a “cashless
exercise,” in which event the Company shall issue to the Holder the number of
Warrant Shares determined as follows:

 

         X = Y [(A-B)/A]    

where:

              X = the number of Warrant Shares to be issued to the Holder.      
   Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.          A = the average of the Closing Prices for the five Trading
Days immediately prior to (but not including) the Exercise Date.          B =
the Exercise Price.

 

For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have commenced, on
the date this Warrant was originally issued pursuant to the Purchase Agreement.

 

11. Limitation on Exercise.

 

(a) Notwithstanding anything to the contrary contained herein, the number of
shares of Common Stock that may be acquired by the Holder upon any exercise of
this Warrant (or otherwise in respect hereof) shall be limited to the extent
necessary to insure that, following such exercise (or other issuance), the total
number of shares of Common Stock then beneficially owned by such Holder and its
Affiliates and any other Persons whose

 

111



--------------------------------------------------------------------------------

beneficial ownership of Common Stock would be aggregated with the Holder’s for
purposes of Section 13(d) of the Exchange Act, does not exceed 4.99% (the
“Maximum Percentage”) of the total number of issued and outstanding shares of
Common Stock (including for such purpose the shares of Common Stock issuable
upon such exercise). For such purposes, beneficial ownership shall be determined
by Holder for purposes of this Section 11 in accordance with Section 13(d) of
the Exchange Act and the rules and regulations promulgated thereunder. Each
delivery of an Exercise Notice hereunder will constitute a representation by the
Holder that it has evaluated the limitation set forth in this paragraph and
determined that issuance of the full number of Warrant Shares requested in such
Exercise Notice is permitted under this paragraph. By written notice to the
Company, the Holder may waive the provisions of this Section or increase or
decrease the Maximum Percentage to any other percentage specified in such
notice, but (i) any such waiver or increase will not be effective until the 61st
day after such notice is delivered to the Company, and (ii) any such waiver or
increase or decrease will apply only to the Holder and not to any other holder
of Warrants. Holder’s determination of beneficial ownership in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder shall not be binding upon the Company.

 

(b) Notwithstanding anything to the contrary contained herein, the maximum
number of shares of Common Stock that the Company may issue pursuant to the
Transaction Documents at an effective purchase price less than the Closing Price
on the Trading Day immediately preceding the Closing Date equals 19.99% of the
outstanding shares of Common Stock immediately preceding the Closing Date (the
“Issuable Maximum”), unless the Company obtains shareholder approval, if
required, in accordance with the rules and regulations of such Trading Market.
If, at the time any Holder requests an exercise of any of the Warrants, the
Actual Minimum (excluding any shares issued or issuable at an effective purchase
price in excess of the Closing Price on the Trading Day immediately preceding
the Closing Date) exceeds the Issuable Maximum (and if the Company has not
previously obtained the required shareholder approval), then the Company shall
issue to the Holder requesting such exercise a number of shares of Common Stock
not exceeding such Holder’s pro-rata portion of the Issuable Maximum (based on
such Holder’s share (vis-à-vis other Holders) of the aggregate purchase price
paid under the Purchase Agreement and taking into account any Warrant Shares
previously issued to such Holder). For the purposes hereof, “Actual Minimum”
shall mean, as of any date, the maximum aggregate number of shares of Common
Stock then issued or potentially issuable in the future pursuant to the
Transaction Documents, including any Underlying Shares issuable upon exercise
and/or conversion in full of all Warrants and Shares, without giving effect to
any limits on the number of shares of Common Stock that may be owned by a Holder
at any one time.

 

12. Fractional Shares. The Company shall not be required to issue or cause to be
issued fractional Warrant Shares on the exercise of this Warrant. If any
fraction of a Warrant Share would, except for the provisions of this Section, be
issuable upon exercise of this Warrant, the number of Warrant Shares to be
issued will be rounded up to the nearest whole share.

 

13. Notices. Any and all notices or other communications or deliveries hereunder
(including without limitation any Exercise Notice) shall be in writing and shall
be deemed given and effective on the earliest of (i) the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number specified in this Section prior to 6:30 p.m. (New

 

112



--------------------------------------------------------------------------------

York City time) on a Trading Day, (ii) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section on a day that is not a Trading Day or
later than 6:30 p.m. (New York City time) on any Trading Day, (iii) the Trading
Day following the date of mailing, if sent by a nationally recognized overnight
courier service, or (iv) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices or communications shall be as
set forth in the Purchase Agreement.

 

14. Warrant Agent. The Company shall serve as warrant agent under this Warrant.
Upon 30 days’ notice to the Holder, the Company may appoint a new warrant agent.
Any corporation into which the Company or any new warrant agent may be merged or
any corporation resulting from any consolidation to which the Company or any new
warrant agent shall be a party or any corporation to which the Company or any
new warrant agent transfers substantially all of its corporate trust or
shareholders services business shall be a successor warrant agent under this
Warrant without any further act. Any such successor warrant agent shall promptly
cause notice of its succession as warrant agent to be mailed (by first class
mail, postage prepaid) to the Holder at the Holder’s last address as shown on
the Warrant Register.

 

15. Miscellaneous.

 

(a) Subject to the restrictions on transfer set forth on the first page hereof,
this Warrant may be assigned by the Holder, subject to the transferee’s
agreement to be bound by the obligations of the Holder hereunder. This Warrant
may not be assigned by the Company except to a successor in the event of a
Fundamental Transaction. This Warrant shall be binding on and inure to the
benefit of the parties hereto and their respective successors and assigns.
Subject to the preceding sentence, nothing in this Warrant shall be construed to
give to any Person other than the Company and the Holder any legal or equitable
right, remedy or cause of action under this Warrant. This Warrant may be amended
only in writing signed by the Company and the Holder and their successors and
assigns.

 

(b) The Company will not, by amendment of its governing documents or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such action as may be necessary or appropriate in order to protect
the rights of the Holder against impairment. Without limiting the generality of
the foregoing, the Company (i) will not increase the par value of any Warrant
Shares above the amount payable therefor on such exercise, (ii) will take all
such action as may be reasonably necessary or appropriate in order that the
Company may validly and legally issue fully paid and nonassessable Warrant
Shares on the exercise of this Warrant, and (iii) will not close its shareholder
books or records in any manner which interferes with the timely exercise of this
Warrant.

 

(c) GOVERNING LAW; VENUE; WAIVER OF JURY TRIAL. ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS WARRANT SHALL BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE

 

113



--------------------------------------------------------------------------------

EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF
NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR
IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED
HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE TRANSACTION
DOCUMENTS), AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT,
ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER. EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY
(WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES
TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD
AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN
SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER
PERMITTED BY LAW. THE COMPANY HEREBY WAIVES ALL RIGHTS TO A TRIAL BY JURY.

 

(d) The headings herein are for convenience only, do not constitute a part of
this Warrant and shall not be deemed to limit or affect any of the provisions
hereof.

 

(e) In case any one or more of the provisions of this Warrant shall be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,

SIGNATURE PAGE FOLLOWS]

 

114



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

GLOBAL ePOINT, INC.

By:

   

Name: 

   

Title: 

   

 

115



--------------------------------------------------------------------------------

FORM OF EXERCISE NOTICE

 

(To be executed by the Holder to exercise the right to purchase shares of Common
Stock under the foregoing Warrant)

 

To: Global ePoint, Inc.

 

The undersigned is the Holder of Warrant C No.                      (the
“Warrant”) issued by Global ePoint, Inc., a Nevada corporation (the “Company”).
Capitalized terms used herein and not otherwise defined have the respective
meanings set forth in the Warrant.

 

154. The Warrant is currently exercisable to purchase a total of
                     Warrant Shares.

 

155. The undersigned Holder hereby exercises its right to purchase
                     Warrant Shares pursuant to the Warrant.

 

156. The Holder intends that payment of the Exercise Price shall be made as
(check one):

 

¨ “Cash Exercise” under Section 10

 

¨ “Cashless Exercise” under Section 10 (if permitted)

 

157. If the holder has elected a Cash Exercise, the holder shall pay the sum of
$                     to the Company in accordance with the terms of the
Warrant.

 

158. Pursuant to this exercise, the Company shall deliver to the holder
                     Warrant Shares in accordance with the terms of the Warrant.

 

159. Following this exercise, the Warrant shall be exercisable to purchase a
total of                      Warrant Shares.

 

Dated:                      ,                Name of Holder:         (Print)    
            By:                 Name:                  Title:                 
(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)

 

116



--------------------------------------------------------------------------------

FORM OF ASSIGNMENT

 

[To be completed and signed only upon transfer of Warrant]

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                                         the right represented by the within
Warrant to purchase                      shares of Common Stock of Global
ePoint, Inc. to which the within Warrant relates and appoints
                     attorney to transfer said right on the books of Global
ePoint, Inc. with full power of substitution in the premises.

 

Dated:                      ,         

 

  (Signature must conform in all respects to name of holder as specified on the
face of the Warrant)   Address of Transferee    

 

In the presence of:   

 

117



--------------------------------------------------------------------------------

EXHIBIT D

 

GLOBAL EPOINT, INC.

339 S. Cheryl Lane

City of Industry, CA 91789

November 7, 2005

 

IRREVOCABLE TRANSFER AGENT INSTRUCTIONS

 

American Stock Transfer & Trust Company

40 Wall Street

New York, NY 10005

 

Ladies and Gentlemen:

 

Reference is made to the Securities Purchase Agreement (the “Purchase
Agreement”), dated as of November 7, 2005, among Global ePoint, a Nevada
corporation (the “Company”) and the purchasers named therein (the “Holders”)
pursuant to which the Company is issuing the Company’s common stock, par value
$0.03 per share (the “Common Stock”).

 

The Company has agreed with the Holders that it will instruct you to: (A) issue
the Common Stock free of all restrictive and other legends if, at the time of
such issue, (i) a registration statement covering the resale of such Common
Stock has been declared and is effective by the Commission under the Securities
Act, (ii) such Common Stock are eligible for sale under Rule 144(k) or
(iii) such legend is not required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the Staff of the Commission); or (B) reissue the Common Stock (if such shares
were originally issued with a restrictive legend) free of all restrictive and
other legends (i) upon the effectiveness of a registration statement covering
the resale of the Common Stock or (ii) following any sale of such Common Stock
pursuant to Rule 144 or (iii) such Common Stock are eligible for sale under Rule
144(k) or (iv) if such legend is not required under applicable requirements of
the Securities Act (including judicial interpretations and pronouncements issued
by the Staff of the Commission).

 

In furtherance of this instruction, upon the effectiveness of the Registration
Statement (as defined in the Purchase Agreement) we have instructed our counsel
to deliver to you their opinion letter in the form attached hereto as Exhibit I
to the effect that the Registration Statement has been declared effective by the
Commission and that Common Stock are freely transferable by the Holders and
accordingly may be issued (or reissued, as applicable) and delivered to the
Holders free of all restrictive and other legends.

 

You need not require further letters from us or our counsel to effect any future
issuance or reissuance of shares of Common Stock to the Holders as contemplated
by the Purchase Agreement and this letter. This letter shall serve as our
standing irrevocable instructions with regard to this matter.

 

118



--------------------------------------------------------------------------------

Please be advised that the Holders have relied upon this instruction letter as
an inducement to enter into the Purchase Agreement. Please execute this letter
in the space indicated to acknowledge your agreement to act in accordance with
these instructions.

 

Very truly yours, GLOBAL ePOINT, INC. By:     Name:      Title:     

 

119



--------------------------------------------------------------------------------

Exhibit I

 

[Counsel’s Letterhead]

 

[Transfer Agent]

 

  Re: [            ]

 

To Whom It May Concern:

 

We are writing on behalf of our client, Global ePoint, Inc., a Nevada
corporation (the “Company”), in connection with the Company’s recent filing of a
Registration Statement on Form S-3 (File No.             ) (the “Registration
Statement”) with the Securities and Exchange Commission (the “SEC”) relating to
             shares of the Company’s common stock of the Company, par value
$0.03 per share (the “Registrable Securities”), issued or to be issued to the
selling stockholders (the “Selling Stockholders”) listed in the selling
stockholders table at pages      of the final prospectus, a copy of which is
attached hereto as Exhibit A.

 

In connection with the foregoing, we advise you that the SEC has entered an
order declaring the Registration Statement effective under the Securities Act of
1933, as amended (the “1933 Act”), on                          , 2005. We have
no knowledge that any stop order suspending its effectiveness has been issued or
that any proceedings for that purpose are pending before, or threatened by, the
SEC.

 

If you have any questions relating to the foregoing, please feel free to call me
at                     .

 

Very truly yours,

 

120



--------------------------------------------------------------------------------

EXHIBIT E

 

FORM OF LEGAL OPINION

 

November         , 2005

 

[List of Purchasers]

 

Ladies and Gentlemen:

 

We have acted as counsel to Global ePoint, Inc., a Nevada corporation (the
“Company”) in connection with the sale by the Company to you (collectively, the
“Purchasers”) of an aggregate of 120,000 shares (the “Shares”) of the Company’s
Series D Preferred Stock, no par value, convertible into 1,442,311 shares of the
Company’s Common Stock, par value $0.03 per share (“Common Stock”), and the
issuance by the Company to you of warrants (the “Warrants”) to purchase up to
3,605,779 shares of the Company’s Common Stock, all pursuant to that certain
Securities Purchase Agreement dated as of November 7, 2005 by and among the
Company and the Purchasers (the “Purchase Agreement”). This opinion letter is
being furnished to you pursuant to Section 2.3(a)(v) of the Purchase Agreement.
For purposes of this opinion letter, the term “Transaction Documents” shall mean
and include, and shall only mean and include, the Purchase Agreement,
Certificate of Designations in the form attached to the Purchase Agreement as
Exhibit A, the Registration Rights Agreement in the form attached to the
Purchase Agreement as Exhibit B and the forms of Warrants (the “Warrants”)
attached to the Purchase Agreement as Exhibits C-1, C-2, and C-3 Except as
provided in the foregoing sentence, all terms used herein have the meanings set
forth in the Purchase Agreement unless otherwise defined herein.

 

In acting as counsel for the Company and arriving at the opinions expressed
below, we have examined and relied upon originals or copies, certified or
otherwise identified to our satisfaction, of such records of the Company,
agreements and other instruments, certificates of officers and representatives
of the Company, certificates of public officials, public filings and other
documents we have deemed necessary or appropriate as a basis for the opinions
expressed herein. As to various questions of fact relating to such opinions, we
have relied solely upon the representations of the Company and the Purchasers
contained in the Purchase Agreement or made to us in certificates of officers of
the Company delivered at closing. In such examination we have assumed the
genuineness of all signatures on original documents, the authenticity and
completeness of all documents submitted to us as originals, the conformity to
original documents of all copies submitted to us as copies thereof, the legal
capacity of natural persons, and the due

 

121



--------------------------------------------------------------------------------

execution and delivery of all documents (except as to due execution and delivery
by the Company) where due execution and delivery are a prerequisite to the
effectiveness thereof.

 

Based upon and subject to the foregoing, and subject to the qualifications and
limitations stated herein, we are of the opinion that:

 

1. The Company is a corporation duly organized, validly existing and in good
standing under the laws of the state of Nevada and has all requisite corporate
power and authority to own and operate its properties and assets and to carry on
its business as now conducted. The Company is duly qualified to transact
business and is in good standing in each jurisdiction in which the failure to
qualify could have a Material Adverse Effect.

 

2. The Company has all requisite corporate power and authority to execute,
deliver and perform the Transaction Documents, to issue, sell and deliver the
Securities pursuant to the Transaction Documents, and to carry out and perform
its obligations under, and to consummate the transactions contemplated by, the
Transaction Documents.

 

3. The authorization, execution and delivery by the Company of the Transaction
Documents, the authorization, issuance, sale and delivery of the Securities
pursuant to the Purchase Agreement, the issuance and delivery of the Underlying
Shares upon conversion or exercise of the Warrants, and the consummation by the
Company of the transactions contemplated by the Transaction Documents have been
duly authorized by all necessary corporate action. The Transaction Documents
delivered at Closing have been duly and validly executed and delivered by the
Company and constitute the legal, valid and binding obligation of the Company
enforceable against the Company in accordance with their terms.

 

4. The authorized capital stock of the Company consists of 2,000,000 shares of
Preferred Stock, and 50,000,000 shares of Common Stock.

 

5. The Shares have been duly authorized and, upon issuance, delivery, and
payment therefor in accordance with the Purchase Agreement, will be validly
issued, fully paid and non-assessable and, to our knowledge, are free of
preemptive rights.

 

6. The shares of Common Stock issuable to the Purchasers upon conversion of the
Shares have been duly authorized and reserved for issuance and, upon issuance
and delivery upon conversion of the Shares in accordance with their terms, will
be validly issued, fully paid and non-assessable. The shares of Common Stock
issuable to the Purchasers upon exercise of the Warrants have been duly
authorized and reserved for issuance, and upon issuance, delivery, and payment
therefor in accordance with the Warrants, will be validly issued, fully paid and
non-assessable.

 

7. To our knowledge, except for the Securities issued or to be issued to the
Purchasers under the Purchase Agreement and the securities described in either

 

122



--------------------------------------------------------------------------------

Schedule 3.1(f) of the Purchase Agreement or the SEC Reports, there are no
options, warrants, conversion privileges or other rights presently outstanding
to purchase or otherwise acquire from the Company any capital stock or other
securities of the Company, or any other agreements on the part of the Company to
issue any such securities or rights.

 

8. The Shares and Warrants delivered at the Closing may be issued to the
Purchasers without registration under the Securities Act.

 

9. The execution, delivery and performance by the Company of, and the compliance
by the Company with the terms of, the Transaction Documents and the issuance,
sale and delivery of the Shares and Warrants delivered at the Closing pursuant
to the Purchase Agreement do not (a) conflict with or result in a violation of
any provision of law, rule or regulation having applicability to the Company or
of the certificate of incorporation or by-laws or other similar organizational
documents of the Company; (b) conflict with, result in a breach of or constitute
a default (or an event which with notice or lapse of time or both would become a
default) under, or result in or permit the termination or modification of, any
agreement, instrument, order, writ, judgment or decree known to us to which the
Company is a party or is subject; or (c) to our knowledge, result in the
creation or imposition of any lien, claim or encumbrance on any of the Company’s
assets or properties.

 

10. Except as disclosed in Schedule 3.1(i) of the Purchase Agreement, to our
knowledge, there is no claim, action, suit, proceeding, arbitration,
investigation or inquiry, pending or threatened, before any court or
governmental or administrative body or agency, or any private arbitration
tribunal, against the Company or affecting any of its properties or assets that
could result in a Material Adverse Effect.

 

11. No consent, license, permit, waiver, approval or authorization of, or
designation, declaration, registration or filing with, any court, governmental
or regulatory authority, or self-regulatory organization applicable to the
Company, is required in connection with the valid execution, delivery and
performance by the Company of the Transaction Documents, or the offer, sale,
issuance or delivery of the Shares and Warrants delivered at the Closing
pursuant to the Purchase Agreement or the consummation of the transactions
contemplated thereby, except as may be required under any state securities laws.

 

12. The Company is not an Investment Company within the meaning of the
Investment Company Act of 1940, as amended.

 

13. To our knowledge, the conditions for use of Form S-3 set forth in General
Instruction I.A. of Form S-3 promulgated under the Securities Act have been
satisfied for the registration of the resale of the Shares and Underlying Shares
pursuant to the Registration Statement.

 

Very truly yours,

 

123



--------------------------------------------------------------------------------

Schedule A

 

PURCHASERS

 

PURCHASERS

--------------------------------------------------------------------------------

   SHARES


--------------------------------------------------------------------------------

   WARRANT
A SHARES


--------------------------------------------------------------------------------

   WARRANT
B SHARES


--------------------------------------------------------------------------------

   WARRANT
C SHARES


--------------------------------------------------------------------------------

   PURCHASE
PRICE


--------------------------------------------------------------------------------

Iroquois Master Fund Ltd.

   83,000    498,799    997,597    498,799    $ 4,150,000

Omicron Master Trust

   15,000    90,145    180,289    90,145    $ 750,000

Smithfield Fiduciary LLC

   10,000    60,097    120,193    60,097    $ 500,000

Nite Capital LP

   6,000    36,058    72,116    36,058    $ 300,000

The Tail Wind Fund Ltd.

   6,000    36,058    72,116    36,058    $ 300,000

Total

   120,000    721,157    1,442,311    721,157    $ 6,000,000

 

124



--------------------------------------------------------------------------------

 

Schedule 3.1(a)

 

Direct and Indirect Subsidiaries of Global ePoint, Inc.

 

Best Logic, LLC, a California limited liability company

 

Global Telephony, Inc., a Nevada corporation

 

Global Airworks, Inc., a California corporation

 

McDigit, Inc., a California corporation

 

125



--------------------------------------------------------------------------------

 

Schedule 3.1(e)

 

Issuance of Securities

 

None.

 

126



--------------------------------------------------------------------------------

 

Schedule 3.1(f)

 

Company Capitalization

 

1. The Company has authorized 50,000,000 shares of Common Stock, $.03 par value,
of which 14,570,924 shares issued and outstanding.

 

2. The Company has authorized 2,000,000 shares of undesignated Preferred Stock,
of which 55,000 shares have been designated and issued as Series A Convertible
Preferred Stock of which 0 shares are outstanding.

 

3. The Company has authorized 2,000,000 shares of undesignated Preferred Stock,
of which 15,000 shares have been designated and issued as Series B Convertible
Preferred Stock of which 0 shares are outstanding.

 

4. The Company has authorized 2,000,000 shares of undesignated Preferred Stock,
of which 1,250,004 shares have been designated and issued as Series C
Convertible Preferred Stock of which 1,175,004 shares are outstanding.

 

5. The Company has outstanding options to purchase an aggregate of 3,614,333
shares of Common Stock.

 

6. The Company has outstanding warrants to purchase an aggregate of 1,512,028
shares of Common Stock, excluding warrants to purchase 2,346,154 shares of
Common Stock to be issued to the Purchasers and warrants to purchase 36,659
shares of Common Stock to be issued to H.C. Wainwright & Co., Inc. in connection
with the closing.

 

7. In April and June of 2004, the Company borrowed funds from Prophecy
Technologies, LLC, d/b/a the Maxus Group, to fund the purchase price in
connection with the acquisition of certain assets from Insolvency Services
Group, Inc. Of this indebtedness, $2,405,241.86 is convertible into shares of
the Company’s Common Stock at a conversion price calculated in the same manner
as the conversion price calculated for the Series A Convertible Preferred Stock.
In addition, the Company will issue to Prophecy Technologies, LLC a warrant to
purchase a number of shares of Common Stock equal to 330,000 shares issuable
upon conversion of the aforementioned indebtedness.

 

8. In June 2004, we borrowed $1,000,000 from John Pan, our Chairman, Chief
Financial Officer and President. Interest accrues on the unpaid principal
balance of this loan at a rate equal to the prime rate at Bank of the West, plus
0.25%. We are required to accrue interest payments each month until the
principal balance is paid in full, which must occur no later than December 15,
2005.

 

9. The holders of the Series C Preferred Stock have certain Most Favored Nation
rights entitling them to acquire shares of Series D Preferred Stock pursuant to
Section 4.13 of that certain Securities Purchase Agreement dated June 2, 2005
between the Company and the Series C Preferred Stock holders.

 

127



--------------------------------------------------------------------------------

 

Schedule 3.1(f)

 

Company Capitalization

(continued)

 

10. Beneficial Ownership in Excess of 5% of Outstanding Common Stock:

 

Name of Beneficial Owner  

--------------------------------------------------------------------------------

  

Shares

Owned as of

10/25/05

--------------------------------------------------------------------------------

  

Shares

Acquirable

as of

10/25/05

--------------------------------------------------------------------------------

   Total


--------------------------------------------------------------------------------

MAG, LLC and related funds

   535,714    597,857    1,133,571

Toresa. Lou

   172,796    1,535,329    1,708,125

John Pan

   4,573,472    500,000    5,073,472

 

128



--------------------------------------------------------------------------------

 

Schedule 3.1(h)

 

Material Changes

 

None.

 

129



--------------------------------------------------------------------------------

 

Schedule 3.1(i)

 

Litigation

 

The Company has been sued by Attorney Collection Services, Inc., as assignee of
certain claims originally held by Dan Pearlson, Sean Fischer, Copeland
Engineering, LLC and Cosgrove Computer Systems, Inc., in Superior Court of Los
Angeles (Civil Action BC 335265). The plaintiffs allege breach of contract,
fraud and conversion and have asked for damages in the approximate amount of
$975,000.

 

130



--------------------------------------------------------------------------------

 

Schedule 3.1(l)

 

Certain Fees

 

The Company has agreed to pay to H.C. Wainwright & Co., Inc. a cash commission
equal to 2.5% of the gross proceeds from the sale of the Shares at the initial
closing and a warrant to purchase shares of common stock in the amount equal to
2.5% of the common shares issuable upon conversion of the Series D Preferred
Stock.

 

131



--------------------------------------------------------------------------------

 

Schedule 3.1(n)

 

Listing and Maintenance Requirements

 

The Company received a letter from the Nasdaq Stock Market on September 23, 2005
indicating its belief that Global ePoint did not comply with Marketplace Rule
4350(i)(1)(A), which requires shareholder approval for issuances of common stock
or securities convertible into common stock to employees, officers, directors or
consultants. The Company granted options and warrants to purchase a total of
225,000 common shares to certain consultants and an employee. These options and
warrants were properly disclosed in the Company’s SEC filings and accounted for
in the Company’s financial statements. Of those warrants and options, warrants
to purchase 25,000 shares expired unexercised. The Company has cancelled the
remaining options and warrants and reissued them as non-qualified stock options
under the Company’s 2004 Stock Incentive Plan, which was approved by
shareholders at the Company’s 2004 annual meeting of stockholders held in
December 2004. On October 25, 2005, the Nasdaq Stock Market issued to the
Company a letter accepting the Company’s resolution of the issue and this matter
is now closed.

 

132



--------------------------------------------------------------------------------

 

Schedule 3.1(o)

 

Registration Rights

 

The Company has previously agreed to register for resale 87,500 shares of its
common stock issuable upon exercise of two warrants held by H.C. Wainwright &
Co., Inc. To date, the Company has not filed the required registration
statement.

 

133



--------------------------------------------------------------------------------

 

Schedule 3.1(bb)

 

Indebtedness

 

1. In April and June of 2004, the Company borrowed funds from Prophecy
Technologies, LLC, d/b/a the Maxus Group, to fund the purchase price in
connection with the acquisition of certain assets from Insolvency Services
Group, Inc. Of this indebtedness, $2,405,241.86 is convertible into shares of
the Company’s Common Stock at a conversion price calculated in the same manner
as the conversion price calculated for the Series A Convertible Preferred Stock.
In addition, the Company will issue to Prophecy Technologies, LLC a warrant to
purchase a number of shares of Common Stock equal to 330,000 shares issuable
upon conversion of the aforementioned indebtedness.

 

2. In June 2004, we borrowed $1,000,000 from John Pan, our Chairman, Chief
Financial Officer and President. Interest accrues on the unpaid principal
balance of this loan at a rate equal to the prime rate at Bank of the West, plus
0.25%. We are required to accrue interest payments each month until the
principal balance is paid in full, which must occur no later than December 15,
2005.

 

3. On March 9, 2005, the Company’s wholly-owned subsidiary, Best Logic, LLC,
entered into a loan agreement with Far East National Bank pursuant to which the
bank has agreed to loan Best Logic up to $1,000,000. Pursuant to a promissory
note, dated March 9, 2005, executed in connection with the loan agreement,
interest on the outstanding principal balance of the loan will accrue at a
variable rate equal to the lender’s prime rate plus 1%. The initial interest
rate is 6.5% per annum, subject to change each time the lender’s prime rate
changes. Interest is payable monthly with all outstanding principal and accrued
and unpaid interest due and payable in full on March 15, 2006. As of October
2005, a total of $1,000,000 has been advanced to Best Logic pursuant to the loan
agreement.

 

4. Trade payables greater than sixty days past due:

 

GLOBAL LINK ELECTRONIC LTD

   569,600

MAX PROPERTIES

   41,477

PRESTON GATES ELLIS LLP

   40,953

AUGUST LAW GROUP

   14,691

KNOBBE MARTENS OLSON & BEAR LLP

   9,635

TELEPACIFIC COMMUNICATIONS

   8,469

C-PRO ELECTRONICS CO., LTD.

   8,330

VALUE 411

   8,318

GOOD DEAL PC LLC

   6,423

GARWOOD LABORATORIES, INC.

   4,950

AMERICOMP INC.

   3,750

MARSHACK SHULMAN HODGES & BASTIAN

   3,090

INFINI DESIGN & MANUFACTURING, INC

   2,799

CHUBB GROUP OF INSURANCE COMPANIES

   2,720

CONCERT GROUP LOGISTICS

   1,100

AMERICAN STOCK TRANSFER & TRUST CO.

   786

BUSINESS WIRE

   430

AMERICAN COMMUNICATION & ELECTRONIC

   265

CORPORATE COLOCATION

   231

GSP SYSTEMS INC.

   190

SIERRA GROUP

   157

INTERNET LISTING SERVICE CORP.

   48

PREMIER GLOBAL SERVICES

   26

CORRECT PRODUCTS INC.

   22     

--------------------------------------------------------------------------------

     728,458     

--------------------------------------------------------------------------------

 

134